 



MASTER TRANSITION SERVICES AGREEMENT
between
SARA LEE CORPORATION
and
HANESBRANDS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I ORDER OF PRECEDENCE; CONFLICTS     1  
     Section 1.1
  Order of Precedence     1  
     Section 1.2
  Conflict with Separation Agreement     1  
 
            ARTICLE II SERVICES     1  
     Section 2.1
  Initial Services     1  
     Section 2.2
  Omitted Services; Additional Services     2  
     Section 2.3
  Performance of Services     2  
     Section 2.4
  Changes to Services     3  
     Section 2.5
  Transitional Nature of Services     3  
     Section 2.6
  Cooperation     3  
     Section 2.7
  Use of Third Parties to Provide the Services     3  
     Section 2.8
  Mutual Cooperation     4  
     Section 2.9
  Internal Controls, Record Retention and Operating Policies     4  
     Section 2.10
  Audit Assistance     4  
 
            ARTICLE III CHARGES AND BILLING; TAXES     5  
     Section 3.1
  Charges for Services     5  
     Section 3.2
  Procedure     5  
     Section 3.3
  Late Payments     5  
     Section 3.4
  Taxes     5  
     Section 3.5
  Record-Keeping     5  
     Section 3.6
  No Set-Off     5  
 
            ARTICLE IV TERM AND TERMINATION     6  
     Section 4.1
  Term     6  
     Section 4.2
  Early Termination     6  
     Section 4.3
  Information Transmission     6  
     Section 4.4
  Termination Assistance     6  
 
            ARTICLE V CONFIDENTIALITY     7  
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES; COVENANTS     7  
     Section 6.1
  Authorization     7  
     Section 6.2
  Non-Infringement     7  
     Section 6.3
  Compliance with Laws     7  
     Section 6.4
  Disclaimer of Representations and Warranties     7  
 
            ARTICLE VII LIMITATIONS OF LIABILITY AND INDEMNITY     8  
     Section 7.1
  Exclusion of Consequential Damages     8  
     Section 7.2
  Indemnification for Third Party Claims     8  
 
            ARTICLE VIII DISPUTE RESOLUTION; GOVERNING LAW AND JURISDICTION    
8  
     Section 8.1
  Amicable Resolution     8  
     Section 8.2
  Arbitration     8  

i



--------------------------------------------------------------------------------



 



             
     Section 8.3
  Governing Law     8  
     Section 8.4
  Submission to Jurisdiction     9  
     Section 8.5
  Waiver of Jury Trial     9  
 
            ARTICLE IX MISCELLANEOUS     9  
     Section 9.1
  Survival     9  
     Section 9.2
  Title to Intellectual Property     9  
     Section 9.3
  Force Majeure     10  
     Section 9.4
  Independent Contractors     10  
     Section 9.5
  Subrogation.     10  
     Section 9.6
  Entire Agreement; Incorporation of Schedules and Exhibits     10  
     Section 9.7
  Amendments and Waivers     11  
     Section 9.8
  No Implied Waivers; Cumulative Remedies; Writing Required     11  
     Section 9.9
  Parties In Interest     11  
     Section 9.10
  Assignment; Binding Agreement     11  
     Section 9.11
  Responsible Parties     11  
     Section 9.12
  Notices     11  
     Section 9.13
  Severability     12  
     Section 9.14
  Construction     12  
     Section 9.15
  Counterparts     12  
     Section 9.16
  Delivery by Facsimile and Other Electronic Means     12  
 
            ARTICLE X DEFINITIONS     13  

ii



--------------------------------------------------------------------------------



 



MASTER TRANSITION SERVICES AGREEMENT
     This Master Transition Services Agreement (this “Agreement”), dated as of
August 31, 2006, is by and between Sara Lee Corporation, a Maryland corporation
(“Sara Lee”), and Hanesbrands Inc., a Maryland corporation (“HBI”). Capitalized
terms used in this Agreement and not otherwise defined shall have the meanings
ascribed to such terms in Article X below.
RECITALS
     WHEREAS, the board of directors of Sara Lee has determined that it is
appropriate and desirable to separate Sara Lee’s branded apparel business from
its other businesses;
     WHEREAS, in order to effectuate the foregoing, Sara Lee and HBI have
entered into a Master Separation Agreement dated as of August 31, 2006 (as
amended, modified and/or restated from time to time, the “Separation
Agreement”), which provides, among other things, subject to the terms and
conditions set forth therein, for the Separation and the Distribution, and for
the execution and delivery of certain other agreements in order to facilitate
and provide for the foregoing; and
     WHEREAS, in order to ensure an orderly transition under the Separation
Agreement it will be necessary for each of the Parties to provide to the other
the Services described herein for a transitional period described herein.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and subject to and on the terms and conditions
herein set forth, the Parties hereby agree as follows.
ARTICLE I
ORDER OF PRECEDENCE; CONFLICTS
     Section 1.1 Order of Precedence. In case of ambiguity or conflict between
the terms and conditions of the body of this Agreement and the terms and
conditions of a Schedule to this Agreement, the terms and conditions of the body
of this Agreement shall control.
     Section 1.2 Conflict with Separation Agreement. In the event of any
conflict between the terms and conditions of the body of this Agreement and the
terms and conditions of the Separation Agreement, the terms and conditions of
the body of this Agreement shall control.
ARTICLE II
SERVICES
     Section 2.1 Initial Services. Commencing on the Distribution Date, the
Party designated as the Provider on the Schedules hereto shall provide, or with
respect to any service to be provided by a member or members of such Party’s
Group, to cause such member or members of such Party’s Group to provide, to the
Party designated as the Purchaser on the Schedules hereto, or with respect to
any service to be provided to a member or members of such

 



--------------------------------------------------------------------------------



 



Party’s Group, to such member or members of such Party’s Group, the applicable
services set forth on Schedule 1 through Schedule 11 hereto (the “Initial
Services”).
     Section 2.2 Omitted Services; Additional Services.
          (a) If, after the Distribution Date and during the Term of this
Agreement, a Party identifies a service that the other Party (or a member of the
other Party’s Group) previously provided to such Party (or a member of such
other Party’s Group) prior to the Distribution Date, but such service was
inadvertently omitted from the services set forth on the Schedules hereto (an
“Omitted Service”), then upon the prior written consent of the Party that would
be the Provider of such Omitted Service, which consent shall not be unreasonably
withheld, such Omitted Service shall be added and considered as part of the
Services. The Parties shall cooperate and act in good faith to create or amend
an existing Schedule for each Omitted Service in a form substantially similar to
the other Schedules hereto and reasonably acceptable to the Parties.
          (b) From time to time after the Distribution Date and during the Term
of this Agreement, the Parties may identify additional services that are not
Omitted Services that one Party may agree to provide to the other Party in
accordance with the terms of this Agreement (the “Additional Services” and,
together with the Initial Services and any agreed upon Omitted Services, the
“Services”). The Parties shall cooperate and act in good faith to amend or
create a Schedule for each Additional Service in a form substantially similar to
the other Schedules hereto and reasonably acceptable to the Parties.
Notwithstanding the foregoing, neither Party shall have any obligation to agree
to provide any Additional Services.
     Section 2.3 Performance of Services. Each Provider shall, and shall cause
the applicable members of its Group to, perform its duties and responsibilities
hereunder in good faith based on its past practices and in accordance with the
service levels and performance obligations specified in the applicable Schedule,
but in no event less than a manner that is substantially the same in nature,
accuracy, quality, completeness, timeliness, responsiveness and efficiency to
the services provided by the applicable Provider to the applicable Purchaser
prior to the Distribution Date.
          (a) Nothing in this Agreement shall require a Provider to perform or
cause to be performed any Service in a manner that would constitute a violation
of applicable laws, including, without limitation, the Foreign Corrupt Practices
Act.
          (b) Neither Provider nor any member of its Group will be required to
perform or to cause to be performed any of the Services for the benefit of any
Third Party or any other Person other than the applicable Purchaser.
          (c) Except as expressly contemplated by the Schedules, no Provider
shall be obligated to (i) hire or train additional employees, (ii) purchase,
lease or license any additional equipment, or (iii) pay any costs related to the
transfer or conversion of Information to a Purchaser or any alternate supplier
of Services. Subject to the foregoing and any other terms and conditions of this
Agreement, each Provider shall maintain sufficient resources to perform its
obligations hereunder. Except as set forth otherwise in an applicable Schedule,
each Provider

2



--------------------------------------------------------------------------------



 



shall be solely responsible for obtaining and maintaining all equipment,
software, licenses, personnel, facilities and other resources necessary for such
Provider’s provision of the Services for which it is responsible.
     Section 2.4 Changes to Services. Except as provided in Section 2.8 below or
otherwise agreed in writing by the Parties, each Provider may make changes from
time to time in the manner of performing the Services if: (a) such Provider is
making similar changes in performing analogous services for itself or members of
its own Group; (b) such Provider furnishes to the applicable Purchaser
substantially the same notice (in content and timing) and right of consultation
as such Provider shall furnish to its own organization or members of its own
Group respecting such changes; and (c) such changes shall not result in any
material degradation of the Services and the Services after the applicable
changes shall meet all requirements herein and shall be of the same or higher
nature, accuracy, quality, completeness, timeliness, responsiveness and
efficiency as the same Services prior to such changes. No such change shall
affect the Charges for the applicable Service.
     Section 2.5 Transitional Nature of Services. The Parties acknowledge the
transitional nature of the Services and, in addition to the obligations in
Section 4.4, agree to cooperate in good faith and to use reasonable best efforts
to effectuate a smooth and orderly transition of the Services from the Provider
to the Purchaser or such Third Party provider as may be designated by the
Purchaser.
     Section 2.6 Cooperation. In the event that (a) there is nonperformance of
any Service as a result of an event described in Section 9.3, (b) the provision
of a Service would violate applicable law, or (c) the provision of a Service
requires consent of a Third Party which has not been obtained, the Parties agree
to work together in good faith to arrange for an alternative means by which the
applicable Purchaser may obtain, at the Purchaser’s sole cost, the Service so
affected.
     Section 2.7 Use of Third Parties to Provide the Services. Each Provider may
perform its obligations through its Group or, if such Provider is obtaining
analogous services for itself from agents, subcontractors or independent
contractors, the Provider may perform its obligations hereunder through the use
of agents, subcontractors or independent contractors, if such Provider furnishes
to the applicable Purchaser substantially the same notice (in content and
timing) as such Provider shall furnish to its own organization or members of its
own Group respecting such use of Third Parties. If the Provider is not obtaining
analogous services for itself from Third Parties, the Provider may perform its
obligations hereunder through the use of agents, subcontractors or independent
contractors only upon obtaining the prior written consent of the Purchaser,
which consent shall not be unreasonably withheld; provided that such agents,
subcontractors or independent contractors (i) can provide the Services with the
same quality as such Services were provided prior to the Separation Date or as
is otherwise required under this Agreement, and (ii) shall maintain the required
internal controls (including compliance with any confidentiality restrictions in
ARTICLE V) and comply with all applicable laws with respect to the Services.
Notwithstanding the foregoing, a Provider shall not be relieved of its
obligations under this Agreement by use of such members of its Group, agents,
subcontractors or contractors and such Provider shall be liable for all acts and
omissions of its Group and such Third Parties.

3



--------------------------------------------------------------------------------



 



Delegation of performance of any Service by a Provider as permitted in this
Section 2.7 shall not affect the Charges for the applicable Service.
     Section 2.8 Mutual Cooperation. The Parties and their respective Group
members shall cooperate with each other in connection with the performance of
the Services hereunder, including producing on a timely basis all Information
that is reasonably requested with respect to the performance of Services and the
transition of Services at the end of the Term of this Agreement; provided,
however, that such cooperation shall not unreasonably disrupt the normal
operations of the Parties and their respective Group members and provided
further, that the Party requesting cooperation shall pay all reasonable
out-of-pocket costs and expenses, excluding salary and wages of personnel
providing such cooperation, incurred by the Party or its Group members
furnishing such requested cooperation, unless otherwise expressly provided in
this Agreement or the Separation Agreement.
     Section 2.9 Internal Controls, Record Retention and Operating Policies. In
addition to the record retention requirements of the Separation Agreement, each
Party acting as a Provider under a Schedule to this Agreement shall, in
connection with the Services under such Schedule, maintain and comply with the
internal controls, record retention policies and other operating policies and
procedures that were in place prior to the Distribution for the services that
are the same as such Services or that are otherwise required by applicable law.
Without limiting the foregoing, each such Party acting as a Provider shall
maintain with respect to the Services the internal controls and other compliance
policies in place prior to the Distribution as necessary to comply with the
Sarbanes-Oxley Act of 2002 or as otherwise implemented by the Parties to comply
with internal standards and procedures or applicable law. In the event a Party
receiving Services as a Purchaser under a Schedule requires a change to the
internal controls or compliance policies or requires the implementation of
additional internal controls or compliance policies related to the Services in
order to comply with changes to applicable law or internal standards and
procedures, the Party acting as Provider shall change or add to the internal
controls or compliance policies related to the Services as requested by the
Purchaser. In connection with a Provider changing or adding to internal controls
or compliance policies as required by the foregoing, the Purchaser shall pay for
any additional costs or additional Charges for the Services associated with the
implementation or maintenance of the applicable change or addition; provided,
however, that if (i) such change or addition is required for the compliance of
both Parties with a law or policy applicable to both Parties, or (ii) both
Parties will benefit from such change or addition, the Parties shall negotiate
in good faith an equitable sharing of the costs or Charges associated with such
change or addition.
     Section 2.10 Audit Assistance. Each of the Parties and their respective
Subsidiaries are or may be subject to regulation and audit by governmental
bodies, standards organizations, other regulatory authorities, customers or
other parties to contracts with such Parties under applicable law and contract
provision (an “Auditing Entity”). If an Auditing Entity exercises its right to
examine or audit such Party’s or a member of its Group’s books, records,
documents or accounting practices and procedures pursuant to such applicable
law, rules, regulations, standards or contract provisions and such audit or
examination relates to the Services, the other Party shall provide, at the sole
cost and expense of the requesting Party, all assistance, records and access
requested by the Party that is subject to the audit in responding to such audits
or requests for information, to the extent that such assistance or information
is within the reasonable

4



--------------------------------------------------------------------------------



 



control of the cooperating Party and is related to the Services. A Party acting
as a Purchaser hereunder may request its third party auditor to perform a SAS 70
Type II audit or other audit or review of such Provider’s internal controls and
operating environment related to the Services upon reasonable advance notice,
and the Provider shall perform such an audit or review or assist Purchaser or
Purchaser’s third party auditor in connection with such an audit or review, in
each case at the Purchaser’s expense. At the conclusion of such audit or review,
the Provider shall implement such reasonable changes to the Services or
operating environment to correct deficiencies identified in the audit report to
ensure compliance with applicable law or that are otherwise necessary for
Provider to comply with Purchaser’s internal policies in connection with the
Services. The Parties shall share the costs to implement all such changes
equally.
ARTICLE III
CHARGES AND BILLING; TAXES
     Section 3.1 Charges for Services. The charges for the Services shall be
(a) as set forth in the applicable Schedules, or (b) determined in accordance
with the charging methodology as set forth in the applicable Schedules (the
“Charges”).
     Section 3.2 Procedure. Charges for the Services shall be charged to, and
payable by, the Purchaser. Amounts payable pursuant to the terms of this
Agreement shall be paid to the Provider, as directed by the Provider in the
manner and at the time provided in the applicable Schedule. All amounts due and
payable hereunder shall be invoiced and paid in U.S. dollars in accordance with
the provisions of the applicable Schedule.
     Section 3.3 Late Payments. Charges not paid when due in accordance with the
provisions of the applicable Schedule shall bear interest at a rate per annum
equal to the Prime Rate plus two percent (2%) from such date due until the date
paid.
     Section 3.4 Taxes. Each Purchaser shall pay any and all Taxes incurred in
connection with the applicable Provider’s or its Group’s provision of the
Services, including all sales, use, value-added, and similar Taxes, but
excluding Taxes based on such Provider’s or its Group’s net income or Employment
Taxes.
     Section 3.5 Record-Keeping. Each Party shall, in its capacity as Provider,
maintain complete and accurate records of any invoices and supporting
documentation for all amounts billable to, and payments made by, the Purchaser
under this Agreement. Each Provider shall provide to the Purchaser or its
designee documentation and other information relating to each invoice as may be
reasonably requested by the Purchaser to verify that the Provider’s charges are
accurate, complete, and valid in accordance with this Agreement.
     Section 3.6 No Set-Off. A Purchaser’s obligation to make any required
payments under this Agreement (including any schedule or exhibit hereto), the
Separation Agreement (including any schedule or exhibit thereto) or any
Ancillary Agreement (including any schedule or exhibit thereto) shall not be
subject to any unilateral right of offset, set-off, deduction or counterclaim,
however arising.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
TERM AND TERMINATION
     Section 4.1 Term. Unless otherwise terminated pursuant to Section 5.2, this
Agreement will terminate with respect to any Service at the close of business on
the last day of the Service Period for such Service. Notwithstanding the
foregoing, the Purchaser may elect to extend the Service Period for any Service
in accordance with the terms for extension provided in the applicable Schedule.
Unless extended in accordance with the foregoing, this Agreement will terminate
at the close of business on the last day of the last Service Period in effect
(the “Term”).
     Section 4.2 Early Termination. Each Purchaser shall have the right at any
time during the Term of this Agreement to terminate its obligation to purchase
any Service, upon the giving of an advance written notice to the Provider of
such Service of (i) not less than the number of days set forth in the applicable
Schedule or, (ii) if the applicable Schedule does not set forth a number of
days, not less than thirty (30) days. If a Purchaser terminates a Service prior
to the expiration date for such Service, the fees for such Service will be
prorated to account for the period during which such Service was provided and
the fees for any remaining Services will be decreased to account for the Service
that is terminated. In addition, each Purchaser shall have the right at any time
during the Term of this Agreement to terminate its obligation to purchase any
Service if the Provider of such Service materially breaches a material provision
with regard to that particular Service and, if curable, does not cure such
breach within thirty (30) days after being given notice of such breach.
     Section 4.3 Information Transmission. On or prior to the last day of each
relevant Service Period, the Provider shall use reasonable best efforts and
shall cause the members of its Group to use reasonable best efforts to support
any transfer of Information concerning the relevant Services to the applicable
Purchaser. If requested by the Purchaser, the Provider shall deliver and shall
cause the members of its Group to deliver to the applicable Purchaser, within
such time periods as the Parties may reasonably agree, all Information received,
generated or computed for the benefit of such Purchaser during the Service
Period, in electronic and/or hard copy form; provided, however, that (i) the
Provider shall not have any obligation to provide or cause to provide
Information in any non-standard format, and (ii) the Provider and the members of
its Group shall be reimbursed for their reasonable out-of-pocket costs for
providing Information in any format other than its standard format, unless
otherwise expressly provided in the applicable Schedule.
     Section 4.4 Termination Assistance. Upon termination or expiration of this
Agreement, each Provider shall have an absolute and unconditional obligation to
provide to the Purchaser, or Purchaser’s designees at Purchaser’s request
(including one or more Third Parties), services as necessary to effect an
orderly and smooth transition of the Services to Purchaser’s internal services
environment or a successor service provider and such other cooperation as
reasonably requested by the Purchaser in connection with such termination or
expiration. Any particular termination and expiration assistance services may be
detailed in an applicable Schedule and shall include, at a minimum, any
knowledge transfer, training of the Purchaser’s or its designee’s personnel,
transfer of data and other materials related to the Services and any other
information and assistance reasonably necessary or desirable or reasonably
requested by the

6



--------------------------------------------------------------------------------



 



Purchaser to ensure an orderly and smooth transition of the Services to
Purchaser’s internal services environment or a successor service provider.
Except as otherwise provided in Section 4.3, when any Information furnished by
the other Party after the Distribution Date pursuant to this Agreement is no
longer needed for the purposes contemplated by this Agreement, each Party shall,
at such Party’s option, promptly after receiving a written request from the
other Party either return to the other Party all such Information in a tangible
form (including all copies thereof and all notes, extracts or summaries based
thereon) or certify to the other Party that it has destroyed such Information
(and such copies thereof and such notes, extracts or summaries based thereon).
ARTICLE V
CONFIDENTIALITY
     RESERVED.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES; COVENANTS
     Section 6.1 Authorization. Each Party represents and warrants: (a) that
this Agreement has been validly executed and delivered by such Party and that
the provisions set forth in this Agreement constitute legal, valid, and binding
obligations of such Party enforceable against such Party in accordance with
their terms, subject to bankruptcy, insolvency, reorganization and other laws
affecting creditors’ rights generally, and with regard to equitable remedies, to
the discretion of the court before which proceedings to obtain such remedies may
be pending; and (b) that such Party has all requisite power and authority to
enter into this Agreement.
     Section 6.2 Non-Infringement. Each Party, as a Provider, shall perform the
Services under this Agreement in a manner that does not and shall not infringe,
or constitute an infringement or misappropriation of, any intellectual property
rights of any third party.
     Section 6.3 Compliance with Laws. Each Party shall perform the Services
under this Agreement in a manner that complies in all material respects with all
applicable laws.
     Section 6.4 Disclaimer of Representations and Warranties. EXCEPT AS
PROVIDED IN ARTICLE II, THIS ARTICLE VI OR OTHERWISE IN A SCHEDULE, EACH PARTY
ACKNOWLEDGES AND AGREES THAT ALL SERVICES AND PRODUCTS ARE PROVIDED ON AN
“AS-IS” “WHERE-IS” BASIS AND THAT NEITHER PROVIDER NOR ANY MEMBER OF ITS GROUP
MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES OR
OTHERWISE HEREUNDER, AND EACH PROVIDER AND MEMBER OF ITS GROUP HEREBY DISCLAIMS
ANY REPRESENTATION OR WARRANTIES WITH RESPECT TO THE SERVICES OR OTHERWISE
HEREUNDER, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

7



--------------------------------------------------------------------------------



 



ARTICLE VII
LIMITATIONS OF LIABILITY AND INDEMNITY
     Section 7.1 Exclusion of Consequential Damages. EXCEPT WITH RESPECT TO
BREACHES OF ARTICLE V AND THE RESPONSIBILITIES UNDER SECTION 7.2, IN NO EVENT
SHALL EITHER PARTY, THE MEMBERS OF ITS GROUP OR ITS DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS BE LIABLE TO THE OTHER PARTY FOR INDIRECT, SPECIAL,
EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THE
PERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF
AND THE MEMBERS OF ITS GROUP ANY CLAIM FOR SUCH DAMAGES, INCLUDING ANY CLAIM FOR
LOST PROFITS, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE.
     Section 7.2 Indemnification for Third Party Claims. Each Party (the
“Indemnifying Party”) shall indemnify, defend and hold harmless the other Party,
the members of its Group and each of their respective directors, officers and
employees, and each of the successors and assigns of any of the foregoing
(collectively, the “Indemnified Parties”), from and against any and all claims
of Third Parties relating to, arising out of or resulting from the Indemnifying
Party’s gross negligence or willful misconduct in the performance of its
obligations hereunder, or breach of this Agreement, other than Third Party
claims arising out of the gross negligence or willful misconduct, or breach of
this Agreement by any Indemnified Party.
ARTICLE VIII
DISPUTE RESOLUTION; GOVERNING LAW AND JURISDICTION
     Section 8.1 Amicable Resolution. The Parties desire that friendly
collaboration will develop between them. Accordingly, they will try to resolve
in an amicable manner all disputes and disagreements connected with their
respective rights and obligations under this Agreement in accordance with
Section 6.12 of the Separation Agreement.
     Section 8.2 Arbitration. Subject to Section 8.1, and except for suits
seeking injunctive relief or specific performance, in the event of any dispute,
controversy or claim arising under or in connection with this Agreement
(including any dispute, controversy or claim relating to the breach, termination
or validity thereof), the Parties agree to submit any such dispute, controversy
or claim to binding arbitration in accordance with Section 6.13 of the
Separation Agreement.
     Section 8.3 Governing Law. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.

8



--------------------------------------------------------------------------------



 



     Section 8.4 Submission to Jurisdiction. SUBJECT TO SECTION 8.2, EACH OF THE
PARTIES IRREVOCABLY SUBMITS (FOR ITSELF AND IN RESPECT OF ITS PROPERTY) TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN CHICAGO, ILLINOIS, FORSYTH
COUNTY, NORTH CAROLINA, OR GUILFORD COUNTY, NORTH CAROLINA, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL
CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH COURT; PROVIDED THAT THE PARTIES MAY BRING ACTIONS OR PROCEEDINGS AGAINST
EACH OTHER IN OTHER JURISDICTIONS TO THE EXTENT NECESSARY TO IMPLEAD THE OTHER
PARTY IN ANY ACTION COMMENCED BY A THIRD PARTY THAT IS RELATED TO THIS
AGREEMENT. EACH PARTY ALSO AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT OR IN OTHER
JURISDICTIONS UNLESS SUCH ACTIONS OR PROCEEDINGS ARE NECESSARY TO IMPLEAD THE
OTHER PARTY IN ANY ACTION COMMENCED BY A THIRD PARTY THAT IS RELATED TO THIS
AGREEMENT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY,
OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING
A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 9.12. NOTHING IN THIS SECTION 8.4,
HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES THAT A FINAL
NONAPPEALABLE JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE
CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW OR AT EQUITY.
     Section 8.5 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Survival. Section 2.3(c), Section 2.10, Section 4.3,
Section 4.4, ARTICLE V, ARTICLE VII, ARTICLE VIII, ARTICLE IX and ARTICLE X
shall survive any expiration or termination of this Agreement.
     Section 9.2 Title to Intellectual Property. Each Purchaser acknowledges
that it will acquire no right, title or interest (including any license rights
or rights of use) in any intellectual property which is owned or licensed by any
Provider, by reason of the provision of the Services

9



--------------------------------------------------------------------------------



 



provided hereunder. No Purchaser will remove or alter any copyright, trademark,
confidentiality or other proprietary notices that appear on any intellectual
property owned or licensed by any Provider, and each Purchaser shall reproduce
any such notices on any and all copies thereof. No Purchaser will attempt to
decompile, translate, reverse engineer or make excessive copies of any
intellectual property owned or licensed by any Provider, and each Purchaser
shall promptly notify such Provider of any such attempt, regardless of whether
by Purchaser or any Third Party, of which Purchaser becomes aware.
     Section 9.3 Force Majeure. Neither Party shall be held liable or
responsible to the other Party or be deemed to have defaulted under or breached
this Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from events beyond
the reasonable control of the non-performing Party, including fires, floods,
earthquakes, embargoes, shortages, epidemics, pandemics, quarantines, war, acts
of war (whether war be declared or not), terrorist acts, insurrections, riots,
civil commotion, strikes, lockouts or other labor disturbances (whether
involving the workforce of the non-performing Party or of any other Person),
acts of God or acts, omissions or delays in acting by any governmental
authority. The non-performing Party shall notify the other Party of such force
majeure event as promptly as possible after such occurrence by giving written
notice to the other Party stating the nature of the event, its anticipated
duration, and any action being taken to avoid or minimize its effect. The
non-performing party shall also keep the other Party informed of further
developments regarding such force majeure event on a prompt basis. The
non-performing Party shall use commercially reasonable efforts to remove the
cause of non-performance, and both Parties shall resume performance hereunder as
promptly as possible when such cause is removed. The suspension of performance
shall be of no greater scope and no longer duration than is necessary and the
non-performing Party shall use commercially reasonable efforts to remedy its
inability to perform. In the event that such force majeure event lasts for more
than ninety (90) days, such other Party shall have the right to terminate the
Agreement or the applicable Schedule(s) upon sixty (60) days written notice to
the non-performing Party. Notwithstanding the foregoing, if a Party in its
capacity as the Provider is unable to provide the Services due to a force
majeure event for a period of greater than five (5) consecutive days, then the
other Party may seek substitute services from a Third Party service provider at
its own cost.
     Section 9.4 Independent Contractors. The Parties each acknowledge that they
are separate entities, each of which has entered into this Agreement for
independent business reasons. The relationships of the Parties hereunder are
those of independent contractors and nothing contained herein shall be deemed to
create a joint venture, employer/employee, partnership or any other
relationship.
     Section 9.5 Subrogation. If any liability arises from the performance of
any Service under this Agreement by a third party contractor, the Purchaser with
respect to such Service shall be subrogated to such rights, if any, as the
Provider may have against such third party contractor.
     Section 9.6 Entire Agreement; Incorporation of Schedules and Exhibits. This
Agreement (including all Schedules and Exhibits referred to herein) and the
Ancillary Agreements constitute the entire agreement among the Parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both written and oral,

10



--------------------------------------------------------------------------------



 



among the Parties with respect to the subject matter hereof and thereof. All
Schedules and Exhibits referred to herein are hereby incorporated in and made a
part of this Agreement as if set forth in full herein.
     Section 9.7 Amendments and Waivers. This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver shall be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party. No course of dealing between or among
any Persons having any interest in this Agreement shall be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any party hereto under or by reason of this Agreement.
     Section 9.8 No Implied Waivers; Cumulative Remedies; Writing Required. No
delay or failure in exercising any right, power or remedy hereunder shall affect
or operate as a waiver thereof; nor shall any single or partial exercise thereof
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any party hereto would otherwise have. Any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement or any such waiver of any provision of this Agreement must
satisfy the conditions set forth in Section 9.7 and shall be effective only to
the extent in such writing specifically set forth.
     Section 9.9 Parties In Interest. Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the Parties, and their
respective successors and permitted assigns, any rights or remedies of any
nature whatsoever under or by virtue of this Agreement.
     Section 9.10 Assignment; Binding Agreement. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by any of the Parties
without the prior written consent of the other Parties, and any instrument
purporting to make such an assignment without prior written consent shall be
void; provided, however, either Party may assign this Agreement to a successor
entity in conjunction with a merger effected solely for the purpose of changing
such Party’s state of incorporation (but subject to any applicable requirements
of the Tax Sharing Agreement). Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and permitted assigns.
     Section 9.11 Responsible Parties. Each Party shall be responsible for its
Group members’ compliance with the terms and conditions of this Agreement.
     Section 9.12 Notices. All notices, demands and other communications given
under this Agreement must be in writing and must be either personally delivered,
telecopied (and confirmed by telecopy answer back), mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address or telecopy
number indicated below or such other address or telecopy number or to the
attention of such other Person as the recipient party shall have specified by
prior written notice to the sending party. Any notice, demand or other
communication under this Agreement shall be deemed to have been given when so
personally delivered or so telecopied and confirmed (if

11



--------------------------------------------------------------------------------



 



telecopied before 5:00 p.m. Eastern Standard Time on a business day, and
otherwise on the next business day), or if sent, one business day after deposit
with an overnight courier, or, if mailed, five business days after deposit in
the U.S. mail.

      To Sara Lee:                  To HBI:
 
   
Sara Lee Corporation
  Hanesbrands Inc.
Three First National Plaza
  1000 East Hanes Mill Road
Chicago, Illinois 60602-4260
  Winston-Salem, North Carolina 27105
Attention: General Counsel
  Attention: General Counsel
Facsimile Number: (312) 419-3187
  Facsimile Number: (336) 714-7441

     Section 9.13 Severability. The Parties agree that (i) the provisions of
this Agreement shall be severable in the event that for any reason whatsoever
any of the provisions hereof are invalid, void or otherwise unenforceable,
(ii) any such invalid, void or otherwise unenforceable provisions shall be
replaced by other provisions which are as similar as possible in terms to such
invalid, void or otherwise unenforceable provisions but are valid and
enforceable, and (iii) the remaining provisions shall remain valid and
enforceable to the fullest extent permitted by applicable law.
     Section 9.14 Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns, and verbs shall include the plural and vice versa. Reference to
any agreement, document, or instrument means such agreement, document, or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof. The use of the words “include” or
“including” in this Agreement shall be by way of example rather than by
limitation. The use of the words “or,” “either” or “any” shall not be exclusive.
The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The Parties agree that prior drafts of this Agreement shall be
deemed not to provide any evidence as to the meaning of any provision hereof or
the intent of the parties hereto with respect hereto.
     Section 9.15 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     Section 9.16 Delivery by Facsimile and Other Electronic Means. This
Agreement, and any amendments hereto, to the extent signed and delivered by
means of a facsimile machine or other electronic transmission, shall be treated
in all manner and respects as an original contract and shall be considered to
have the same binding legal effects as if it were the original signed version
thereof delivered in person. At the request of any Party, each other Party shall
re-execute

12



--------------------------------------------------------------------------------



 



original forms thereof and deliver them to all other parties. No Party shall
raise the use of a facsimile machine or other electronic means to deliver a
signature or the fact that any signature was transmitted or communicated through
the use of facsimile machine or other electronic means as a defense to the
formation of a contract and each such party forever waives any such defense.
ARTICLE X
DEFINITIONS
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Separation Agreement. In addition, for purposes of
this Agreement, the following terms shall have the following meanings:
     “Additional Services” has the meaning set forth in Section 2.2(b).
     “Agreement” has the meaning set forth in the Preamble.
     “Auditing Entity” has the meaning set forth in Section 2.10.
     “Charges” has the meaning set forth in Section 3.1.
     “Distribution Date” has the meaning set forth in Section 3.2 of the
Separation Agreement.
     “Employment Tax” means withholding, payroll, social security, workers
compensation, unemployment, disability and any similar tax imposed by any Tax
Authority, and any interest, penalties, additions to tax or additional amounts
with respect to the foregoing imposed on any taxpayer or consolidated, combined
or unitary group of taxpayers.
     “Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.
     “HBI” has the meaning set forth in the Preamble.
     “Indemnified Party” has the meaning set forth in Section 7.2.
     “Indemnifying Party” has the meaning set forth in Section 7.2.
     “Information” means information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

13



--------------------------------------------------------------------------------



 



     “Initial Services” has the meaning set forth in Section 2.1.
     “Omitted Services” has the meaning set forth in Section 2.2(a).
     “Parties” means the parties to this Agreement.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a Governmental Authority.
     “Prime Rate” means the rate that Bank of America (or its successor or
another major money center commercial bank agreed to by the Parties) announces
as its prime lending rate, as in effect from time to time.
     “Provider” means, with respect to any Service, the entity or entities
identified on the applicable Schedule as the “Provider.”
     “Purchaser” means, with respect to any Service, the entity or entities
identified on the applicable Schedule as the “Purchaser.”
     “Sara Lee” has the meaning set forth in the Preamble.
     “Separation Agreement” has the meaning set forth in the Recitals.
     “Service Period” means, with respect to any Service, the period commencing
on the Distribution Date and ending on the earlier of (i) the date the Purchaser
terminates the provision of such Service pursuant to Section 4.2, or (ii) the
termination date or expiration date specified with respect to such Service on
the Schedule applicable to such Service, unless extended pursuant to
Section 4.1.
     “Services” has the meaning set forth in Section 2.2(b).
     “Subsidiary” of any Person means a corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that no Person that is not directly or indirectly wholly-owned by any
other Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person.
     “Tax” means: (i) any income, net income, gross income, gross receipts,
profits, capital stock, franchise, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, customs duties, value added, alternative minimum, estimated or other
similar tax (including any fee, assessment, or other charge in the nature of or
in lieu of any tax) imposed by any Tax Authority, and any interest, penalties,
additions to tax or

14



--------------------------------------------------------------------------------



 



additional amounts with respect to the foregoing imposed on any taxpayer or
consolidated, combined or unitary group of taxpayers; and (ii) any Employment
Tax.
     “Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.
     “Third Party” means any Person other than Sara Lee, any Subsidiary of Sara
Lee, HBI and any Subsidiary of HBI.
[SIGNATURE PAGE FOLLOWS]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has caused this Master Transition
Services Agreement to be executed on its behalf by its officers hereunto duly
authorized on the day and year first above written.

            SARA LEE CORPORATION
      By:   /s/ Diana S. Ferguson         Diana S. Ferguson        Senior Vice
President     

            HANESBRANDS INC.
      By:   /s/ Richard A. Noll         Richard A. Noll        Chief Executive
Officer   

 



--------------------------------------------------------------------------------



 



         

Schedule 1
Human Resources and Payroll Shared Services

1.   General. This is Schedule 1 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands Inc., a Maryland corporation
(“HBI”) (the “Agreement”). This Schedule 1 describes certain human resources and
payroll services to be provided by HBI (for purposes of this Schedule, the
“Provider”) to Sara Lee (for purposes of this Schedule, the “Purchaser”). This
Schedule 1 incorporates by reference that certain “Human Resources Payroll
Service Level Protocol” dated June 10, 2006 (the “HRSLP”) which is made a part
hereof, and includes Attachment 1-1 attached hereto.

2.   Definitions. Capitalized terms used in this Schedule 1 and not defined
herein shall have the meanings set forth in the Agreement. The following terms
shall have the respective meanings set forth below.

  2.1.   “Business Unit” shall mean each of Sara Lee Foods, Sara Lee Corporate,
Coffee and Tea, Household and Body Care, Courtaulds and Sara Lee Bakery Group,
which are Purchaser’s business units that will receive HR Services.     2.2.  
“Commencement Date” shall mean the Distribution Date.     2.3.   “Extension
Schedule Term” shall mean a period of up to ninety (90) days after the Initial
Schedule Term.     2.4.   “HR Services” shall mean the payroll processing
services, services related to submitting files to ADP for payroll tax
processing, human resources information system structure maintenance services,
and data entry services for retail bakery stores that were performed for
Purchaser by the predecessor to Provider prior to the Separation (as such term
is defined in the Separation Agreement) and that will be provided by Provider to
Purchaser as described in this Schedule.     2.5.   “Initial Schedule Term”
shall mean the period from the Commencement Date through and including
January 31, 2007.     2.6.   “Schedule Term” shall mean, collectively, the
Initial Schedule Term and any Extension Schedule Term.     2.7.   “Service
Owner” shall mean, with respect to a Party, the individual designated in
Section 11 to be such Party’s initial point of contact and escalation (pursuant
to Section 6.2) for the HR Services.

3.   Service Commitments.

  3.1.   Provider Obligations. Starting on the Commencement Date, Provider will
perform the HR Services for Purchaser, including, without limitation, the
following services:

 



--------------------------------------------------------------------------------



 



  (i)   Perform the tasks identified as being the responsibility of Provider in
the “Task Separation” chart in Appendix C of the HRSLP;     (ii)   Work with
Purchaser and the Business Units to meet all statutory and regulatory reporting
requirements of Purchaser and the Business Units;     (iii)   Provide suitable
access to original documentation for statutory and tax authorities;     (iv)  
Process, generate or provide the following outputs based on inputs from
Purchaser:

  •   Payroll related benefits administration information,     •   Payroll tax
processing and submission to ADP,     •   Employee paychecks and direct deposit,
    •   HR and Payroll reporting; and     •   Data entry for retail bakery
stores;

  (v)   Meet Purchaser’s financial reporting requirements;     (vi)   Provide to
Purchaser the standard set of management reports as identified in the HRSLP;    
(vii)   Adhere to existing Purchaser and Business Unit policies and procedures;
    (viii)   Maintain sufficient levels of internal controls and segregation of
duties for processes resident at Provider;     (ix)   Ensure that data and
supporting documentation is accessible to Business Units upon reasonable
request;     (x)   Support internal and external audit needs of Purchaser and
Business Units;     (xi)   Provide Purchaser access to Lawson systems so that
Purchaser can conduct employee data maintenance and retrieve reports;     (xii)
  Participate in audits, as reasonably requested by Purchaser or Business Units;
    (xiii)   Respond promptly to Business Unit information requests; and    
(xiv)   Work with Purchaser and the Business Units to reduce overall processing
costs.

2



--------------------------------------------------------------------------------



 



  3.2.   Purchaser Obligations. In connection with the HR Services to be
provided by Provider to Purchaser hereunder, Purchaser shall do the following,
as necessary for Provider to perform the HR Services:

  (i)   Perform the tasks identified as being the responsibility of Purchaser in
the “Task Separation” chart in Appendix C of the HRSLP;     (ii)   Work with
Provider to meet all statutory and regulatory reporting requirements for
Purchaser and the Business Units;     (iii)   Assist Provider in ensuring tax
and fiscal compliance related to the HR Services;     (iv)   Respond to
information requests from Provider in a timely manner;     (v)   Provide to
Provider the following inputs:

  •   Time and attendance data, and     •   HR employee data management
information;

  (vi)   Work with Provider to reduce overall processing costs; and     (vii)  
Provide Provider with accurate source data for transaction processing purposes.

4.   Service Delivery. Provider will perform the HR Services in the same manner,
with the same frequency of service delivery and the same personnel or personnel
with substantially similar skills and experience, and during the same working
hours as were performed by the predecessor to Provider prior to the Separation
Date for the services that are the same as the HR Services, as more fully set
forth in the HRSLP. Provider shall run the Business Units’ payrolls weekly,
bi-weekly, and monthly. Provider shall not be required to pay any service level
credits or reimburse any costs to Purchaser if service levels are not met and
Purchaser shall not be required to pay any additional charges not set forth on
Attachment 1-1 if additional Provider work is required due to a Purchaser error.

5.   Schedule Term. Provider shall provide the HR Services during the
Schedule Term, unless this Schedule is first terminated as set forth in the
Agreement. In the event Purchaser requires (i) additional services related to
the implementation of its SAP system or other migration activities, or
(ii) other continuing HR Services, Purchaser may extend the Schedule Term for
the Extension Schedule Term by providing to Provider written notice of extension
at least thirty (30) days prior to the expiration of the Initial Schedule Term.
Purchaser understands that planned workforce reductions, with respect to which
affected employees have already been advised of their departure dates, may
render it difficult for Provider to render to Purchaser in any Extension
Schedule Term services of the quality rendered in the Initial Schedule Term due
to the loss of experienced employees and the need to replace them in the
Extension Schedule Term with less

3



--------------------------------------------------------------------------------



 



    experienced temporary workers; however, Provider agrees to take commercially
reasonable actions to maintain the quality of services during any Extension
Schedule Term. In addition to any monthly charges associated with the HR
Services during the Extension Schedule Term, Purchaser will pay the cost
difference between the entire cost of such temporary workers and the cost of
workers that is included in the applicable monthly charges.

6.   Service Levels; Escalation.

  6.1.   Service Level Obligations. Provider will provide the HR Services (i) in
accordance with the service levels identified in the HRSLP, or (ii) if no
service levels are included in the HRSLP with respect to a particular HR
Service, in accordance with the higher of (a) the level of service comparable to
what has historically been provided by the predecessor of Provider prior to the
Separation Date, and (b) the level of service that Provider provides to its own
business units for services similar to the HR Services.     6.2.   Resolution
Levels and Escalation. The Parties shall attempt to resolve any disputes or
issues arising hereunder first by having the appropriate contact individuals
identified in Section VIII of the HRSLP for a particular Business Unit and area
of the HR Services attempt to resolve the dispute or issue. If such individuals
are unable to resolve the dispute or issue, such individuals shall refer the
dispute to the Service Owners for resolution. If the dispute or issue remains
outstanding and cannot be resolved by the Service Owners, the Parties shall
resolve the issue in accordance with Article VIII of the Agreement.

7.   Costs, Invoicing and Payment.

  7.1.   Service Fees. For the HR Services provided to Purchaser by Provider,
Purchaser shall pay to Provider the fees set forth in Attachment 1-1. Unless
otherwise specified in this Schedule or the Agreement, all time and materials
expended by Provider in the performance of the HR Services shall be included in
the fees set forth in Attachment 1-1, and Provider shall not be entitled to
receive any further compensation for those kinds, numbers, and volumes of HR
Services as provided on the Commencement Date.     7.2.   Invoicing and Payment.
Provider shall invoice Purchaser for the HR Services monthly in arrears during
the Schedule Term. Purchaser shall pay all invoices within forty-five (45) days
of the date of submission of such invoices by Provider to Purchaser. The fees
set forth in Attachment 1-1 will not be in effect until the Commencement Date
and will be prorated as appropriate for any partial month during which Provider
provides HR Services on and after the Commencement Date.

8.   Divestiture. If Purchaser divests a Business Unit or a portion of a
Business Unit, Provider shall continue to provide the HR Services with respect
to such Business Unit or portion of a Business Unit to the acquiring party
during the Schedule Term and on the

4



--------------------------------------------------------------------------------



 



    same terms and conditions set forth herein so long as Purchaser pays any
incremental costs incurred by Provider in accomplishing the foregoing that are
above the fees for the HR Services specified in Attachment 1-1.

9.   Access to Facilities and Systems.

  9.1.   Service Locations. Provider may provide HR Services at Provider’s
offices and facilities or, as reasonably necessary, at Purchaser’s facilities.
During the Schedule Term, if Provider requires access to Purchaser facilities in
connection with Provider’s provision of the HR Services, Purchaser will provide
to Provider access to Purchaser’s facilities upon Provider’s request as
necessary to enable Provider to perform the HR Services. Provider will comply
with the use, security, and access policies at each Purchaser facility for
Purchaser’s employees and visitors generally as may be in effect from time to
time.     9.2.   Access to Systems. So long as Purchaser pays any incremental
fees and charges of third parties required to accomplish the following that are
above the cost components included in the fees for the HR Services specified in
Attachment 1-1, such as, for example only, software licensors, Provider shall
provide Purchaser personnel with remote (web-based) access and on-site direct
access through the Provider network to access Provider’s Lawson systems and
other human resources systems to conduct employee data maintenance, retrieve
reports from Lawson, and perform other activities related to Purchaser’s receipt
and use of the HR Services. Provider shall use its commercially reasonable best
efforts to provide Purchaser adequate security clearances as necessary to obtain
and utilize such remote access and on-site access.

10.   Software, Hardware and Other Assets.

  10.1.   Provision of Software, Hardware and Other Assets. Except as otherwise
provided herein, Provider shall be responsible for (i) obtaining all software,
hardware and other assets (including licenses) necessary to perform the HR
Services as such Services have historically been provided, and (ii) the costs of
all such software, hardware, and other assets (including licenses) so long as
such annualized costs do not exceed those annualized costs incurred by the
predecessor of Provider before the Commencement Date. Any increase in such
annualized costs after the Commencement Date for software, hardware or other
assets (including licenses) that are necessary in order for Provider to provide
the HR Services without a degradation in the quality of the HR Services or that
are otherwise incurred based on Purchaser’s request, shall be paid for by
Purchaser. Provider agrees to consult with Purchaser before incurring such
increased costs, to the extent possible.     10.2.   Operation and Maintenance
of Software, Hardware and Other Assets. As part of the HR Services, and included
in the cost of the HR Services set forth in Attachment 1-1, Provider shall
operate and maintain the existing systems and the software, hardware, and other
assets (including licenses) necessary to perform the

5



--------------------------------------------------------------------------------



 



      HR Services. Provider’s obligation to operate and maintain the systems,
hardware, software and other assets (including licenses) shall include, without
limitation (i) providing system administration services, (ii) ensuring systems
availability, (iii) performing break/fix, troubleshooting and problem
resolution, and (iv) obtaining and installing software upgrades required to
maintain vendor support.     10.3.   Related Services. Notwithstanding anything
to the contrary in Section 2.2(a) of the Agreement, at Purchaser’s request,
Provider shall provide to Purchaser (i) system enhancement and modification
services related to the HR Services but not included in the services provided by
the predecessor of Provider to Purchaser prior to the Separation and not
otherwise described in this Schedule 1, so long as Provider elects to provide
such enhancement and modification services to itself, and (ii) additional
services related to the implementation of Provider’s SAP system or other
migration activities, regardless of whether Provider elects to provide such
services to itself. In the event Provider performs any such systems enhancements
and modifications or additional services, Provider may charge Purchaser for such
systems enhancements and modifications at a rate of $61 per man hour worked,
plus expenses and materials (which will be charged on a pass-through basis
without mark-up).

11.   Service Owners. The Parties’ respective Service Owners under this Schedule
are identified below.

     
Provider:
  Purchaser:
 
   
Anita Bain
  Stephen Kincanon
VP/General Manager
  VP Shared Services NA
(336) 519-8140
  (314) 513-7454

12.   Responsibility for Filings. Purchaser acknowledges and agrees that it is
solely responsible for: (i) any local, state, federal or other governmental or
regulatory filings, including, without limitation, the accuracy and completeness
thereof and any and all liabilities, costs, penalties, fines and charges
associated therewith; and (ii) any and all taxes due and owing to any government
or taxing authority. Purchaser hereby irrevocably waives any claim against
Provider, whenever and however arising, based on or related to any filing made
by Purchaser and the payment or non-payment by Purchaser of any taxes.

6



--------------------------------------------------------------------------------



 



Attachment 1-1
Cost of Human Resources Information System and Payroll Services
Except as otherwise expressly provided below, the monthly cost of HRIS and
Payroll Services in each month of the Initial Schedule Term shall be the cost
specified in the table below for the applicable month.
If Purchaser requests further reductions in the number of employees of Provider
involved in services deliveries to Purchaser other than those set forth below,
Provider shall effect such reductions within forty-five (45) days of Purchaser’s
request and Provider shall pass on to Purchaser in the form of a reduction in
the monthly cost of Finance Services such cost savings as Provider achieves by
such workforce reductions.
The parties agree that Provider shall implement those workforce reductions
already planned in the numbers and at the times indicated below, and, based on
same, Provider’s monthly charges to Purchaser shall be as set forth below. (If
Purchaser requests that Provider delay any planned workforce reductions, the
cost to Purchaser in the month affected shall be the cost for the preceding
month, adjusted in the case of a partial workforce reduction on a pro rata basis
for any actual workforce reduction in such month affected.)
Planned Monthly Costs for Human Resources Information System and Payroll
Services

                      Planned Workforce   Provider’s Charge to Month  
Reductions Impacting Cost   Purchaser     (Month/Cumulative)        
August 2006
    3/3     $ 294,700  
September 2006
    0/3     $ 256,600  
October 2006
    2/5     $ 256,600  
November 2006
    3/8     $ 230,500  
December 2006
    1/9     $ 193,000  
January 2007
    4/13     $ 93,900  

 



--------------------------------------------------------------------------------



 



Schedule 2
Finance Shared Services

1.   General. This is Schedule 2 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands Inc., a Maryland corporation
(“HBI”) (the “Agreement”). This Schedule 2 describes certain finance processing
services and other finance services to be provided by HBI (for purposes of this
Schedule, the “Provider”) to Sara Lee (for purposes of this Schedule, the
“Purchaser”). This Schedule 2 incorporates by reference that certain “Finance
Service Level Protocol” dated June 10, 2006 (the “FSLP”) which is made a part
hereof, and includes Attachment 2-1 attached hereto.

2.   Definitions. Capitalized terms used in this Schedule 2 and not defined
herein shall have the meanings set forth in the Agreement. The following terms
shall have the respective meanings set forth below.

  2.1.   “Business Unit” shall mean each of Sara Lee Foods and Sara Lee
Corporate, which are Purchaser’s business units that will receive Finance
Services.     2.2.   “Commencement Date” shall mean the Distribution Date.    
2.3.   “Extension Schedule Term” shall mean a period of up to ninety (90) days
after the Initial Schedule Term.     2.4.   “Finance Services” shall mean the
finance processing services and other finance services to be provided by
Provider to Purchaser as described in this Schedule, including services related
to accounts payable (AP), general ledger accounting (GL), journal entries (JE),
and fixed asset management (FA) that were performed for Purchaser by the
predecessor to Provider prior to the Separation (as such term is defined in the
Separation Agreement) and that will be provided by Provider to Purchaser as
described in this Schedule.     2.5.   “Initial Schedule Term” shall mean the
period from the Commencement Date through and including January 31, 2007.    
2.6.   “Schedule Term” shall mean, collectively, the Initial Schedule Term and
any Extension Schedule Term.     2.7.   “Service Owner” shall mean, with respect
to a Party, the individual designated in Section 11 to be such Party’s initial
point of contact and escalation (pursuant to Section 6.2) for the Finance
Services.

3.   Service Commitments.

  3.1.   Provider Obligations. Starting on the Commencement Date, Provider will
perform the Finance Services, including, without limitation, the following
services:

 



--------------------------------------------------------------------------------



 



  (i)   Perform the tasks identified as being the responsibility of Provider in
the “Task Separation” chart in Appendix D of the FSLP;     (ii)   Process,
generate or provide the following outputs based on inputs from Purchaser:

  •   AP – Process invoices and payments, prepare 1099 tax forms, process
“received not invoiced,”     •   GL – Period end reporting and transactions,    
•   JE – Inter-company transactions, recurring entries, state and federal taxes,
bank account reconciliation, and     •   FA – Capitalize, categorize,
depreciate, retire and transfer fixed assets,

  (iii)   Work with Purchaser and the Business Units to meet all statutory and
regulatory reporting requirements of Purchaser and the Business Units;     (iv)
  Provide suitable access to original documentation for statutory and tax
authorities;     (v)   Meet Purchaser’s financial reporting requirements;    
(vi)   Provide to Purchaser the standard set of management reports as identified
in the FSLP;     (vii)   Adhere to existing Purchaser and Business Unit policies
and procedures;     (viii)   Maintain sufficient levels of internal controls and
segregation of duties for processes resident at Provider;     (ix)   Ensure that
data and supporting documentation is accessible to Business Units upon
reasonable request;     (x)   Support internal and external audit needs of
Purchaser and Business Units;     (xi)   Participate in audits, as reasonably
requested by Purchaser or Business Units;     (xii)   Respond promptly to
Business Unit information requests; and     (xiii)   Work with Purchaser and the
Business Units to reduce overall processing costs.

2



--------------------------------------------------------------------------------



 



  3.2.   Purchaser Obligations. In connection with the Finance Services to be
provided by Provider to Purchaser hereunder, Purchaser shall do the following,
as necessary for Provider to perform the Finance Services:

  (i)   Perform the tasks identified as being the responsibility of Purchaser in
the “Task Separation” chart in Appendix D of the FSLP;     (ii)   Provide to
Provider the following inputs:

  •   AP – Create purchase orders, initiate recurring payments, correct errors,
    •   GL – Chart of accounts requests (changes and new),     •   JE – All
Journal Entries, and     •   FA – Authorized Asset Disposition form, project
initiation and completion notices;

  (iii)   Work with Provider to meet all statutory and regulatory reporting
requirements for Purchaser and the Business Units;     (iv)   Assist Provider in
ensuring tax and fiscal compliance related to the Finance Services;     (v)  
Respond to information requests from Provider in a timely manner;     (vi)  
Work with Provider to reduce overall processing costs; and     (vii)   Provide
Provider with accurate source data for transaction processing purposes.

4.   Service Delivery. Provider will perform the Finance Services in the same
manner, with the same frequency of service delivery and the same personnel or
personnel with substantially similar skills and experience, and during the same
working hours as were performed by the predecessor to Provider prior to the
Separation Date for the services that are the same as the Finance Services, as
more fully set forth in the FSLP. Provider shall not be required to pay any
service level credits or reimburse any costs to Purchaser if service levels are
not met and Purchaser shall not be required to pay any additional charges not
set forth on Attachment 2-1 if additional Provider work is required due to a
Purchaser error.

5.   Schedule Term. Provider shall provide the Finance Services during the
Schedule Term, unless this Schedule is first terminated as set forth in the
Agreement. In the event Purchaser requires (i) additional services related to
the implementation of its SAP system or other migration activities, or
(ii) other continuing Finance Services, Purchaser may extend the Schedule Term
for the Extension Schedule Term by providing to Provider written notice of
extension at least thirty (30) days prior to the expiration of the Initial

3



--------------------------------------------------------------------------------



 



    Schedule Term. Purchaser understands that planned workforce reductions, with
respect to which affected employees have already been advised of their departure
dates, may render it difficult for Provider to render to Purchaser in any
Extension Schedule Term services of the quality rendered in the Initial
Schedule Term due to the loss of experienced employees and the need to replace
them in the Extension Schedule Term with less experienced temporary workers;
however, Provider agrees to take commercially reasonable actions to maintain the
quality of services during any Extension Schedule Term. In addition to any
monthly charges associated with the Finance Services during the Extension
Schedule Term, Purchaser will pay the cost difference between the entire cost of
such temporary workers and the cost of workers that is included in the
applicable monthly charges.

6.   Service Levels; Escalation.

  6.1.   Service Level Obligations. Provider will provide the Finance Services
(i) in accordance with the service levels identified in the FSLP, or (ii) if no
service levels are included in the FSLP with respect to a particular Finance
Service, in accordance with the higher of (a) the level of service comparable to
what has historically been provided by the predecessor of Provider prior to the
Separation Date, and (b) the level of service that Provider provides to its own
business units for services similar to the Finance Services.     6.2.  
Resolution Levels and Escalation. The Parties shall attempt to resolve any
disputes or issues arising hereunder first by having the appropriate contact
individuals identified in Section VIII of the FSLP for a particular Business
Unit and area of the Finance Services attempt to resolve the dispute or issue.
If such individuals are unable to resolve the dispute or issue, such individuals
shall refer the dispute to the Service Owners for resolution. If the dispute or
issue remains outstanding and cannot be resolved by the Service Owners, the
Parties shall resolve the issue in accordance with Article VIII of the
Agreement.

7.   Costs, Invoicing and Payment.

  7.1.   Service Fees. For the Finance Services provided to Purchaser by
Provider, Purchaser shall pay to Provider the fees set forth in Attachment 2-1.
Unless otherwise specified in this Schedule or the Agreement, all time and
materials expended by Provider in the performance of the Finance Services shall
be included in the fees set forth in Attachment 2-1, and Provider shall not be
entitled to receive any further compensation for those kinds, numbers, and
volumes of Finance Services as provided on the Commencement Date.     7.2.  
Invoicing and Payment. Provider shall invoice Purchaser for the Finance Services
monthly in arrears during the Schedule Term. Purchaser shall pay all invoices
within forty-five (45) days of the date of submission of such invoices by
Provider to Purchaser. The fees set forth in Attachment 2-1 will not be in
effect until the Commencement Date and will be prorated as appropriate for any
partial

4



--------------------------------------------------------------------------------



 



      month during which Provider provides Finance Services on and after the
Commencement Date.

8.   Divestiture. If Purchaser divests a Business Unit or a portion of a
Business Unit, Provider shall continue to provide the Finance Services with
respect to such Business Unit or portion of a Business Unit to the acquiring
party during the Schedule Term and on the same terms and conditions set forth
herein so long as Purchaser pays any incremental costs incurred by Provider in
accomplishing the foregoing that are above the fees for the Finance Services
specified in Attachment 2-1.

9.   Access to Facilities and Systems.

  9.1.   Service Locations. Provider may provide Finance Services at Provider’s
offices and facilities or, as reasonably necessary, at Purchaser’s facilities.
During the Schedule Term, if Provider requires access to Purchaser facilities in
connection with Provider’s provision of the Finance Services, Purchaser will
provide to Provider access to Purchaser’s facilities upon Provider’s request as
necessary to enable Provider to perform the Finance Services. Provider will
comply with the use, security, and access policies at each Purchaser facility
for Purchaser’s employees and visitors generally as may be in effect from time
to time.     9.2.   Access to Systems. So long as Purchaser pays any incremental
fees and charges of third parties required to accomplish the following that are
above the cost components included in the fees for the Finance Services
specified in Attachment 2-1, such as, for example only, software licensors,
Provider shall provide Purchaser personnel with remote (web-based) access and
on-site direct access through the Provider network to access Provider’s Lawson
systems and other finance systems to process journal entries, retrieve reports
from Lawson, and perform other activities related to Purchaser’s receipt and use
of the Finance Services. Provider shall use its commercially reasonable best
efforts to provide Purchaser adequate security clearances as necessary to obtain
and utilize such remote access and on-site access.

10.   Software, Hardware and Other Assets.

  10.1.   Provision of Software, Hardware and Other Assets. Except as otherwise
provided herein, Provider shall be responsible for (i) obtaining all software,
hardware and other assets (including licenses) necessary to perform the Finance
Services as such Finance Services have historically been provided, and (ii) the
costs of all such software, hardware, and other assets (including licenses) so
long as such annualized costs do not exceed those annualized costs incurred by
the predecessor of Provider before the Commencement Date. Any increase in such
annualized costs after the Commencement Date for software, hardware or other
assets (including licenses) that are necessary in order for Provider to provide
the Finance Services without a degradation in the quality of the Finance
Services or that are otherwise incurred based on Purchaser’s request shall be
paid for by

5



--------------------------------------------------------------------------------



 



      Purchaser. Provider agrees to consult with Purchaser before incurring such
increased costs, to the extent possible.     10.2.   Operation and Maintenance
of Software, Hardware and Other Assets. As part of the Finance Services, and
included in the cost of the Finance Services set forth in Attachment 2-1,
Provider shall operate and maintain the existing systems and the software,
hardware, and other assets (including licenses) necessary to perform the Finance
Services. Provider’s obligation to operate and maintain the systems, hardware,
software and other assets (including licenses) shall include, without limitation
(i) providing system administration services, (ii) ensuring systems
availability, (iii) performing break/fix, troubleshooting and problem
resolution, and (iv) obtaining and installing software upgrades required to
maintain vendor support.     10.3.   Related Services. Notwithstanding anything
to the contrary in Section 2.2(a) of the Agreement, at Purchaser’s request,
Provider shall provide to Purchaser (i) system enhancement and modification
services related to the Finance Services but not included in the services
provided by the predecessor of Provider to Purchaser prior to the Separation and
not otherwise described in this Schedule 2 so long as Provider elects to provide
such enhancement and modification services to itself, and (ii) additional
services related to the implementation of Provider’s SAP system or other
migration activities, regardless of whether Provider elects to provide such
services to itself. In the event Provider performs any such systems enhancements
and modifications, Provider may charge Purchaser for such systems enhancements
and modifications at a rate of $61 per man hour worked, plus expenses and
materials (which will be charged on a pass-through basis without mark-up).

11.   Service Owners. The Parties’ respective Service Owners under this Schedule
are identified below.

     
Provider:
  Purchaser:
 
   
Anita Bain
  Stephen Kincanon
VP/General Manager
  VP Shared Services NA
(336) 519-8140
  (314) 513-7454

12.   Responsibility for Filings. Purchaser acknowledges and agrees that it is
solely responsible for: (i) any local, state, federal or other governmental or
regulatory filings, including, without limitation, the accuracy and completeness
thereof and any and all liabilities, costs, penalties, fines and charges
associated therewith; and (ii) any and all taxes due and owing to any government
or taxing authority. Purchaser hereby irrevocably waives any claim against
Provider, whenever and however arising, based on or related to any filing made
by Purchaser and the payment or non-payment by Purchaser of any taxes.

6



--------------------------------------------------------------------------------



 



Attachment 2-1
Cost of Finance Services
Except as otherwise expressly provided in this Schedule 2 or the Agreement, the
monthly cost of Finance Services in each month of the Initial Schedule Term
shall be the cost specified in the table below for the applicable month.
If Purchaser requests reductions in the number of employees of Provider involved
in services deliveries to Purchaser other than those set forth below, Provider
shall effect such workforce reductions within forty-five (45) days of
Purchaser’s request and Provider shall pass on to Purchaser in the form of a
reduction in the monthly cost of finance services such cost savings as Provider
achieves by such workforce reductions.
The parties agree that Provider shall implement workforce reductions already
planned in the numbers and at the times indicated below, and, based on same,
Provider’s monthly charges to Purchaser shall be as set forth below. (If
Purchaser requests that Provider delay any planned workforce reductions, the
cost to Purchaser in the month affected shall be the cost for the preceding
month, adjusted in the case of a partial workforce reduction on a pro rata basis
for any actual workforce reduction in such month affected.)
Planned Monthly Costs for Finance Services

                      Planned Workforce   Provider’s Charge to Month  
Reductions Impacting Cost   Purchaser     (Month/Cumulative)        
August 2006
          $ 413,500  
September 2006
    23/23     $ 413,500  
October 2006
    3/26     $ 313,800  
November 2006
    1/27     $ 300,800  
December 2006
    11/37     $ 293,100  
January 2007
    1/38     $ 7,800  

 



--------------------------------------------------------------------------------



 



Schedule 3
IT Mainframe Services

1.   General. This is Schedule 3 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands Inc. (“HBI”), a Maryland
corporation (the “Agreement”). This Schedule 3 describes certain information
technology services to be provided by HBI (for purposes of this Schedule 3, the
“Provider”) to Sara Lee (for purposes of this Schedule 3, the “Purchaser”). This
Schedule 3 includes Attachment 3-1, Attachment 3-2, Attachment 3-3, and
Attachment 3-4, attached hereto.

2.   Definitions. Capitalized terms used in this Schedule 3 and not defined
herein shall have the meanings set forth in the Agreement. The following terms
shall have the respective meanings set forth below.

  2.1.   “Commencement Date” shall mean the Distribution Date.     2.2.   “IBM”
shall mean International Business Machines Corporation.     2.3.   “Mainframe
Services” shall mean those services related to the R66 and X27 that were
performed for Purchaser by the predecessor to Provider prior to the Commencement
Date, including without limitation, the services set forth on Attachment 3-1.  
  2.4.   “R66” shall mean that certain mainframe currently owned by Provider,
for which both Provider and IBM have operational responsibility and on which the
Sara Lee US Foods US Fresh DCS application runs in a Provider logical partition,
and any upgrades thereof.     2.5.   “Service Owner” shall mean, with respect to
a Party, the individual designated in Attachment 3.1 to be such Party’s initial
point of contact and escalation for the Mainframe Services or for a specific
portion of the Mainframe Services.     2.6.   “X27” shall mean that certain
mainframe used by Purchaser but owned by IBM, for which both Provider and IBM
have operational responsibility and on which the Sara Lee Bakery Group DMS
application runs, and any upgrades thereof.

3.   Service Commitments.

  3.1.   Provider Obligations. Starting on the Commencement Date, Provider shall
provide to Purchaser the Mainframe Services.     3.2.   Purchaser Obligations.
In connection with the Mainframe Services to be provided by Provider to
Purchaser hereunder, Purchaser shall do the following, as necessary for Provider
to perform the Mainframe Services: (i) perform the tasks identified as being the
responsibility of Purchaser in this Schedule 3; (ii) manage its relationship
with IBM and other service providers and licensors as necessary

 



--------------------------------------------------------------------------------



 



      for Provider to perform its obligations hereunder; and (iii) remove the
DCS application from the R66.

4.   Service Delivery. In addition to the requirements set forth elsewhere in
this Schedule 3, Provider will perform the Mainframe Services in the same
manner, with the same frequency of service delivery and the same personnel, and
during the same working hours as the predecessor to Provider performed services
that are the same as the Mainframe Services prior to the Commencement Date. With
respect to any Mainframe Service for which the predecessor to Provider did not
perform an equivalent service prior to the Commencement Date, the Provider shall
perform such Mainframe Service with the frequency of service delivery reasonably
requested by Purchaser, so long as Provider elects to provide such Service and
frequency for itself.

5.   Schedule Term. Unless otherwise terminated under this Schedule 3 or the
Agreement, Provider shall provide the Mainframe Services to Purchaser from the
Commencement Date for a period of one year from the Commencement Date. Subject
to Provider’s rights to terminate as provided in this Section, Purchaser may
extend the term of this Schedule 3 in connection with the Mainframe Services for
additional one (1) year periods by providing to Provider written notice of
extension at least ninety (90) days prior to the expiration of the then current
term. Purchaser shall have the right at any time to terminate its obligation to
purchase Mainframe Services, in whole or in part, upon giving of thirty
(30) days advance written notice to Provider. Provider shall have the right to
terminate Mainframe Services associated with the R66 effective on or after
December 31, 2007 by giving Purchaser at least ninety (90) days written notice,
and to terminate Mainframe Services associated with the X27 effective on or
before December 31, 2009 by giving Purchaser at least six (6) months written
notice.

6.   Service Level Obligations and Escalation. Provider will provide the
Mainframe Services (i) in accordance with the service levels identified in
Attachment 3-1 and Attachment 3-4 for the applicable service. If no service
levels are included in Attachment 3-1 and Attachment 3-4 with respect to a
particular service, Provider will provide such service in accordance with the
higher of (a) the level of service comparable to what has historically been
provided by the predecessor of Provider prior to the Commencement Date, or
(b) the level of service that Provider provides to its own business units for
services similar to the Mainframe Services.

7.   Costs. For the Mainframe Services, Purchaser shall pay to Provider the fees
set forth in Attachment 3-2. Unless otherwise specified in this Schedule 3 or
the Agreement, all time and materials expended by Provider in the performance of
the Mainframe Services shall be included in the applicable fees set forth in
Attachment 3- 2, and Provider shall not be entitled to receive any further
compensation therefor. Provider may provide systems enhancements and
modifications related to the Mainframe Services, above and beyond applications
and reports in existence as of the Commencement Date, at an additional cost to
be negotiated at the time of the request for such enhancements and
modifications. In the event the Parties agree upon such enhancements and
modifications, the Parties shall develop a separate statement of work or
addendum to this Schedule 3 with respect to such

2



--------------------------------------------------------------------------------



 



    enhancements and modifications, and Provider shall separately indicate
charges for such enhancements and modifications on Provider’s regular invoices.

8.   Invoicing and Payment. Provider shall invoice Purchaser for the Mainframe
Services in arrears monthly during the term of this Schedule 3. Purchaser shall
pay all invoices for the Mainframe Services within forty five (45) days of the
date of submission of such invoices by Provider to Purchaser.

9.   Service Locations. Provider shall provide the Mainframe Services from
Provider’s Data Center. Purchaser shall receive the Mainframe Services at
Purchaser’s Chicago SLC IT Center, Purchaser’s Mason SLC Data Center and any
other location designated by Purchaser which is acceptable to Provider. During
the term of this Schedule 3, if Provider requires access to Purchaser facilities
in connection with Provider’s provision of the Mainframe Services, Purchaser
will provide to Provider access to Purchaser’s facilities upon Provider’s
request as necessary to enable Provider to perform the Mainframe Services.
Provider will comply with all policies, including without limitation, use,
security, and access policies, at each Purchaser facility for Purchaser’s
employees and visitors generally as may be in effect from time to time.

10.   Software, Hardware and Other Assets. Provider shall be responsible for
obtaining all software, hardware, other assets (including licenses) and any
other rights necessary to perform the Mainframe Services, including without
limitation the software, hardware and assets identified on Attachment 3-3 by the
Commencement Date. Provider shall be solely responsible for the costs of all
such software, hardware, other assets (including licenses) and other rights
necessary to perform the Mainframe Services as such Services have historically
been provided so long as such costs do not exceed those incurred by the
predecessor of Provider before the Commencement Date. Any increase in such costs
after the Commencement Date shall be paid for by Purchaser. As part of the
Mainframe Services, and included in the cost of the Mainframe Services set forth
in Attachment 3-2, Provider shall operate and maintain the systems and the
software, hardware, and other assets (including licenses) necessary to perform
the Mainframe Services as such Services are provided as of the Commencement
Date.

11.   Service Owners. The Parties’ respective Service Owners for Mainframe
Services under this Schedule 3 are identified below.

Provider:

         
 
  Provider:   Purchaser:
 
       
 
  John Zaski   Mike DeJong
 
  VP Technology   VP- Infrastructure
 
  (336) 519-8276   (513) 204-4001

3



--------------------------------------------------------------------------------



 



Attachment 3-1
Service Targets For Mainframe Services
A. Resolution Levels and Escalation for Mainframe Services.
All issues should start for resolution at the Providers help desk
(336-519-5000). For systems issues that cannot be resolved by the Provider help
desk, Purchaser may escalate the issues by calling the following individuals as
necessary in the following order: (i) Senior Manager AS400/ Mainframe: Gregory
Montgomery (336 519 8839); (ii) Director Systems Engineering: Bill Bazil
(336-519-8467); (iii) Vice President Technology: John Zaski (336 519 8276); and
(iv) Chief Information Officer: Jim Nanton (336 519 4656). The Parties shall
attempt to resolve any outstanding issues not resolved in connection with the
foregoing or any other issue or disputes arising with respect to the Mainframe
Services first by having the Service Owners attempt to resolve the dispute or
issue. If the dispute or issue remains outstanding and cannot be resolved by the
Service Owners, the Parties shall resolve the issue in accordance with
Article VIII of the Agreement.
Service Targets over the Escalation Process

                  Level 1   Level 2   1st Escalation
All severity 3 issues (not problem related)
  1 hour   No maximum target   N/A
All severity 2 issues (process failure or process completes with non-critical
error, work-around available)
  1 hour   4 hours   Next Business Day
All severity 1 issues (work interrupted, no work-around)
  1 hour   2 hours same day   1 hour same day

 



--------------------------------------------------------------------------------



 



B.   Description of Mainframe Services.

Provider shall do the following as part of the Mainframe Services:

1.   Allow the running of the current US Fresh application on the R66 mainframe.
  2.   Permit the X27 environment to reside in the HBI Data Center.   3.  
License and maintain the software installed on the R66 for which Provider, as
between Provider and IBM, is responsible.   4.   Conduct mainframe operations,
including without limitation, printing reports, and manual tape handling for the
R.66 and X.27.   5.   Maintain tape libraries for the R66 and X27 mainframes at
Provider’s Data Center.   6.   Manage Provider’s relationship with IBM and other
service providers and licensors so as to ensure proper performance and
continuity of the mainframe services to be provided by Provider under this
Schedule 3.   7.   Provide office space for IBM personnel as required in
Provider’s services agreement with IBM and in Purchaser’s services agreement
with IBM.   8.   In the event of a relocation of mainframe services from the
existing HBI Data Center located at 450 Hanes Mill Road, Winston-Salem, NC to
another facility, Provider must provide Purchaser six (6) months advance notice
and coordinate the move with an agreed upon relocation date with Purchaser.
Purchaser shall be responsible for all move and relocation fees of the X27 up to
and including Purchaser’s business loss and application development and testing
fees. Additionally, for the R66 move, if any, Purchaser shall be responsible for
the same as relates to Applications on the R66 utilized by Purchaser.   9.  
Systems operation services for Mainframe Services of the kinds, types, and
volumes currently provided:

  (a)   Data Center Facility Management

    Maintenance of hosted equipment in a commercial data center environment
featuring raised floor space, computer room monitoring, Halon protection, dual
electrical power feeds with uninterruptible power supplies, and a backup diesel
power generator

  (b)   Operating System Upgrade Restrictions

    Operating system and program product upgrades for the R.66 must have
Purchaser’s prior approval thirty (30) days in advance of implementation.

  (c)   Provider and Purchaser, as recipients of Mainframe Services from the
other, shall utilize the change control procedures of the other for all desired
changes related to Mainframe Services to such recipient.

2



--------------------------------------------------------------------------------



 



  (d)   Availability Management         Establishment of scheduled availability
for hardware and online systems in July of each year.     (e)   Report/Print
Management

  (i)   Printing and distributing reports to Purchaser (through Provider
Computer Operations department) or making online reports for application systems
available to Purchaser.     (ii)   Completing quality checks on all printed
materials prior to distribution to Purchaser.     (iii)   Providing timely
assistance to Purchaser as required for report tracking.     (iv)   Publishing
and providing to Purchaser a monthly measurement print report.     (v)  
Providing and maintaining an electronic system for online viewing of reports by
Purchaser;

10.   Disaster Recovery/Continuity Services for Mainframe Services:

  (a)   Disaster recovery planning services that cover a total or partial loss
of Provider’s Data Center. In the event of a disaster that prevents services
from being provided for an extended period of time, Provider shall immediately
notify Purchaser Chief Information Officers and their designated Disaster
Recovery Coordinators. Provider shall declare a disaster and move to a backup
site upon determination that the total or partial data center outage will
significantly exceed the maximum defined recovery time objective (RTO) for lost
systems. Provider shall involve Purchaser Chief Information Officers and their
designated Disaster Recovery Coordinators in making the foregoing determination.
    (b)   Providing Mainframe Services in a disaster in “keep alive” versus
“business as usual” mode unless otherwise designated (which may require
activation of the Purchaser’s business continuity plan).     (c)   Providing
assistance to the Purchaser in the development of information technology
disaster recovery plans. Provider shall provide assistance in Purchaser business
continuity plan development depending on resource availability.     (d)  
Coordinating with the current disaster recovery services vendor (SunGard
Availability Services) and providing Purchaser access to such vendor as
necessary or as reasonably requested by Purchaser.     (e)   Coordinating with
the current offsite storage vendor and providing Purchaser access to such vendor
as necessary or as reasonably requested by Purchaser.

3



--------------------------------------------------------------------------------



 



Attachment 3-2
Costs
Mainframe Services
Mainframe cost allocation methodology

•   IBM will split the charges for the workload based on consumption from each
machine. The R66 workload will be charged to Provider and the X27 workload being
charged to Purchaser, in accordance with the applicable service agreements with
IBM. ARCs and RRCs (resource charges/credits) will accrue to the individual
machines based on the baselines established for the machines and the actual
resource consumption on each machine. (Prior to the Commencement Date, the
consumption calculation was shared between both machines.)

•   Purchaser shall pay for the facility and operation cost on the X27
mainframe. These costs include floor space/power, tape mounts, offsite storage
and operations management.

•   Provider will be responsible for software maintenance cost on the R66
mainframe.

•   Provider shall charge Purchaser for maintenance costs associated with the
running the US Fresh workload on the R66 mainframe (i.e., software support,
floor space tape mounts, offsite tape storage, operations management).

                  Item   R.66   X.27
Mainframe Costs
  $ 168,574     $ 100,000  
+5% Adjustment
  $ 8,426     $ 5,000  
 
               
Total Annual Fee
  $ 177,000     $ 105,000  

Commencing July 1, 2007 and annually thereafter, all Mainframe Services costs
described herein shall increase by three and one-half percent (3.5%) over such
costs in the immediately preceding twelve (12) month period.

 



--------------------------------------------------------------------------------



 



Attachment 3-3
Hardware, Software and Other Assets
The following systems are required for Provider to deliver the Mainframe
Services:
Mainframe Services

•   R66 mainframe   •   X27 mainframe

 



--------------------------------------------------------------------------------



 



Attachment 3.4
Service Levels for R.66

1.0   Introduction   a.   This Schedule describes the minimum levels of service
(“Service Levels”) with respect to:

  1.   Provider’s duties, obligations and responsibilities related to the
Service Levels for defined Services; and     2.   certain of Purchaser’s
responsibilities.

b.   This Schedule includes Exhibit 3.6-1 which describes those specific Service
Level measurements that IBM will provide to Purchaser (for which Provider is not
responsible).

2.0   Applicability of Service Levels

a. Provider’s obligation to perform the Services to the Service Levels is as
follows for those Service Levels for which there is for the preceding twelve
(12) months verifiable performance data collected in the manner by which
Provider is obligated herein to do so, Service Levels shall apply beginning on
the Commencement Date.
b. The measuring tools, as used by Purchaser immediately prior to the
Commencement Date to track metric performance in the mainframe environment, will
continue to be used during the term. Provider shall have responsibility for
measuring tools. Additional mainframe measurement tools added during the term
are Provider’s responsibility.

3.0   Reporting

Provider will be relieved of responsibility in accordance with the provisions of
this Agreement for meeting any Service Levels and for any associated Service
Level Credits to the extent caused by (i) the failure of Purchaser or its
Affiliates, its third-party vendors and suppliers to perform their
responsibilities pursuant to the Agreement, (ii) Purchaser’s reprioritization of
available resources to facilitate the provision of new services, or
(iii) circumstances that constitute an event of force majeure, as described in
Section 9.3 of the Agreement, including during the continuance of disaster
recovery during such an event.

4.0   Addition or Deletion of Service Levels and Changes to Weighting Factors

Purchaser will send written notice to Provider at least ninety (90) days prior
to the date that: (i) additions or deletions to Service Levels and/or
(ii) modifications to the weighting factors applicable to the Service Levels are
to be effective, provided that (i) Purchaser may send only one (1) such notice
(which notice may contain multiple changes) each calendar quarter and (ii) such
changes shall take effect on the first day of a month.

 



--------------------------------------------------------------------------------



 



Exhibit 3.6-1
Service Level Measurements

                  SERVICE SERVICE METRIC   MEASUREMENT / CRITERIA   LEVEL
Bakery LPAR #1
Availability of System and related key infrastructure subsystems:
• Production LPARs
• Production DB2 Regions
• Production CICS Regions
• Production Datacom/DB
  7x24 Availability
(excluding maintenance
windows) per LPAR or
subsystem  
99.7%
or
Maximum unavailability of 3 instances per month per LPAR or Subsystem

[(Actual Uptime + Excusable Downtime) /Scheduled Hours] x 100
 
       
Batch Processing
Processing Of Key
Production Batch Jobs
  Completed by required
time per production
job  
99.50%
or
90% for any individual batch job per month

(On Time Completion Count/Batch Run Count) * 100
 
       
Response Time
Production CICS
Response Time
  Total response time
per production region  
£ 1 Sec

(Average of all transactions in a region)
 
       
Change Requests

Simple Change Requests (e.g., scheduling request, RACF administration, CICS
admin, etc.)

Complex Change Requests
 

16 Business Hours

Duration to be negotiated at time of request   Both Requests

90% on time, 95% within 1.5x of on time

(On Time Completion Count/Request Count)

2



--------------------------------------------------------------------------------



 



Schedule 4
Tax Services

1.   General. This is Schedule 4 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands Inc., a Maryland corporation
(“HBI”) (the “Agreement”). This Schedule 4 describes certain tax services to be
provided by Sara Lee (for purposes of this Schedule, the “Provider”) to HBI (for
purposes of this Schedule, the “Purchaser”). This Schedule 4 includes Attachment
4-1 and Attachment 4-2 attached hereto.

2.   Definitions. Capitalized terms used in this Schedule 4 and not defined
herein shall have the meanings set forth in the Agreement. The following terms
shall have the respective meanings set forth below.

  2.1.   “Commencement Date” shall mean the Distribution Date.     2.2.  
“Extension Schedule Term” shall mean a period of up to fifteen (15) months after
the Initial Schedule Term.     2.3.   “Initial Schedule Term” shall mean the
period from the Commencement Date through and including June 30, 2007.     2.4.
  “Schedule Term” shall mean, collectively, the Initial Schedule Term and any
Extension Schedule Term.     2.5.   “Service Owner” shall mean, with respect to
a Party, the individual designated in Section 9 to be such Party’s initial point
of contact and escalation for the Tax Services under this Schedule 4.     2.6.  
“Tax Services” shall mean the tax-related Services to be provided by Provider to
Purchaser as described in this Schedule.

3.   Service Commitments.

  3.1.   Purchaser Obligations. In connection with the Tax Services to be
provided by Provider to Purchaser hereunder, Purchaser shall do the following:

  (i)   Provide timely human resources to work with Provider’s tax department in
order to facilitate Provider’s ability to deliver the Tax Services and
Purchaser’s ability to take responsibility for the Tax Services over time;    
(ii)   Take gradual responsibility for the Tax Services identified in
Section 3.2 as Purchaser tax personnel become trained and proficient in tax
systems support; and     (iii)   Provide facilities, hardware, software and
other resources (and access thereto) and consulting service from software
vendors upon Provider’s request, all as necessary for Provider to perform the
Tax Services,

 



--------------------------------------------------------------------------------



 



      including, without limitation, all resources set forth in Section 7 and
Section 8.

  3.2.   Provider Obligations. Starting on the Commencement Date, Provider will
perform the following Tax Services under this Schedule 4 as, and to the extent,
requested by Purchaser:

  (i)   Provide business support to assist Purchaser in negotiating license and
engagement agreements between Purchaser and Deloitte & Touche (“D&T”) and
Purchaser and other vendors mutually agreed upon by the Parties;     (ii)  
Assist Purchaser in implementing ETS, CATS or Excel-based calendar (including
interface with accounts payable system) to track filing items/payments;    
(iii)   Assist Purchaser in implementing ETS system, including initial setup for
Purchaser;     (iv)   Assist Purchaser in implementing the GDX tax data
collection package for domestic and international business units, including
creation and/or revision of schedules for Purchaser if the Parties can obtain
necessary consent(s) from D&T;     (v)   Assist Purchaser in implementing STEX
for estimated tax and extension payments;     (vi)   Assist Purchaser in
implementing new e-Filing requirement for Purchaser, with the assistance of
outside consultants mutually acceptable to the Parties (possibly D&T); including
aggregating return data from ETS and Fixed Asset/other non-ETS systems using
“data importer” or “tax series” type software;     (vii)   Assist Purchaser in
implementing M-3 (new requirement for federal tax returns), including
reconfiguring ETS components and building of integration points with existing
accounting systems (or, in anticipation of integration of a new ERP system such
as SAP at HBI, detailed specifications of integration points and recommendations
for such integration);     (viii)   Work with Purchaser’s IT department to
install hardware/software used by the tax function involving multiple
applications and environments, including (a) application, Citrix (if needed),
Web and/or file servers, and (b) test, production and disaster recovery servers
for ETS, GDX and certain other applications;     (ix)   Provide systems support
to Purchaser tax professionals during tax planning and compliance;

2



--------------------------------------------------------------------------------



 



  (x)   Assist Purchaser in creating database frameworks and procedures to
retain tax data as required by taxing authorities;     (xi)   Assist Purchaser
in establishing internal tax knowledge base in Purchaser intranet;     (xii)  
Assist Purchaser in establishing account as requested with BNA, CCH, RIA and/or
Superforms;     (xiii)   Provide assistance to Purchaser’s Tax Director in
developing income tax-related processes and procedures; and     (xiv)   Provide
systems training to a designated Purchaser tax systems employee to be hired
after the Commencement Date.

4.   Service Delivery.

  4.1.   Service Delivery. Provider will provide the Tax Services as necessary
during normal working hours during the Schedule Term, with a gradual reduction
in Tax Services over the course of the Schedule Term as the Purchaser tax
department gains the ability to manage Purchaser’s tax systems on its own.
Provider will designate at least two (2) individuals to provide Tax Services,
which may include the Provider Service Owner, and such individuals may be used
by Provider in any combination to provide the Services. Provider shall not be
required to reimburse any costs to Purchaser if service levels are not met and
Purchaser shall not be required to pay any additional charges not set forth on
Attachment 4-1 if additional Provider work is required due to a Purchaser error.
    4.2.   Task List and Total Hours. The Parties shall cooperate to generate a
task list and project plan related to the Tax Services and an estimate of the
hours. In no event shall Provider be required to provide greater than 1000 man
hours of Tax Services in the aggregate during the Initial Schedule Term.

5.   Costs, Invoicing and Payment.

  5.1.   Service Fees. Provider will provide the Tax Services for the fees and
expenses set forth in Attachment 4-1. Unless otherwise specified in this
Schedule or the Agreement, all time and materials expended by Provider in the
performance of the HR Services shall be included in the fees set forth in
Attachment 4-1, and Provider shall not be entitled to receive any further
compensation therefor.     5.2.   Invoicing and Payment. Provider shall invoice
Purchaser for the Tax Services in arrears on a quarterly basis after the
conclusion of each calendar quarter during the Schedule Term. Purchaser shall
pay all invoices within forty-five (45) days of the date of submission of such
invoices by Provider to Purchaser. The fees set forth in Attachment 4-1 will be
prorated as appropriate for any partial fiscal quarter during which Provider
provides Tax Services.

3



--------------------------------------------------------------------------------



 



6.   Service Levels; Escalation.

  6.1.   Service Level Obligations. Provider will provide the Tax Services with
a level of service comparable to what has historically been provided by
technology systems support to the Winston-Salem satellite office prior to the
Separation. For those Tax Services identified in Section 3.2 that have not been
provided to the Winston-Salem satellite office in the past, the level of service
will be comparable to what has been provided to the Provider tax department for
services similar to the Tax Services. Provider will use commercially reasonable
efforts to respond to all calls and issues within two (2) business days.    
6.2.   Resolution Levels and Escalation. The Parties shall present any issue
that the Service Owners are unable to resolve to the Purchaser vice president
for tax (or other senior executive with responsibility for tax) and the Provider
Vice President of Tax. If the issues cannot be resolved in a timely manner by
the Purchaser vice president for tax (or other senior executive with
responsibility for tax) and the Provider Vice President of Tax, the Parties
shall escalate the issue to the Chief Financial Officers of each Party. If the
issue remains outstanding and cannot be resolved by the Chief Financial
Officers, the Parties shall resolve the issue in accordance with Article VIII of
the Agreement.

7.   Access to Facilities and Systems.

  7.1.   Service Locations. Provider may provide Tax Services at Provider’s
offices or other facilities, or as reasonably necessary, at Purchaser’s offices
in Winston-Salem, North Carolina. During the Schedule Term, Purchaser will
provide to Provider, in connection with Provider’s provision of the Tax
Services, access to Purchaser’s facilities as necessary in order to enable
Provider to perform the Tax Services. Provider will comply with the use,
security, and access policies at each Purchaser facility for Purchaser’s
employees and visitors generally as may be in effect and as are communicated in
writing to Provider.     7.2.   Access to Systems. Purchaser shall provide
Provider with remote and on-site direct access through the Purchaser network to
access Purchaser tax systems from Provider locations and Purchaser locations,
respectively, as necessary for Provider to perform the Tax Services. Purchaser
shall provide Provider adequate security clearances as necessary to obtain and
utilize such remote and on-site access.

8.   Software, Hardware and Other Assets. Purchaser shall be responsible for
obtaining for all software, hardware and other assets (including licenses)
necessary to establish and maintain its tax department and necessary for
Provider to perform the Tax Services, including without limitation the software,
hardware and assets identified on Attachment 4-2. Purchaser shall obtain the
software, hardware and other assets identified on Attachment 4-2 within
forty-five (45) days of the Commencement Date. Purchaser shall be solely
responsible for the costs of all such software, hardware, and other assets
(including licenses) and for the costs of maintaining and upgrading all such
software, hardware, and other assets (including licenses).

4



--------------------------------------------------------------------------------



 



9.   Service Owners. The Parties’ respective Service Owners under this Schedule
are identified below.

     
Provider:

James Hahn
Director, Tax System Planning
312-558-8494
  Purchaser:

Mike Caminiti

10.   Schedule Term. Provider shall provide the Tax Services identified in
Section 3.2 during the Initial Schedule Term. In the event Purchaser requires
systems support in order to e-file its federal tax return, upon the mutual
written agreement of the Parties, Purchaser may extend the Initial Schedule Term
for the Extension Schedule Term; provided, however, that such extension shall
include the following terms: (i) Purchaser shall give Provider prior written
notice of its intent to extent the Schedule Term at least ninety (90) days prior
to the expiration the Initial Schedule Term, which notice shall specify the
duration of the Extension Schedule Term (which shall not exceed fifteen
(15) months); (ii) Provider shall only be required to provide Tax Services with
respect to Purchaser’s tax systems as necessary for Purchaser to be able to
e-file its first federal tax return; and (iii) Purchaser shall pay Provider for
the Tax Services during the Extension Schedule Term on a time and materials
basis at the blended rate specified on Attachment 4-1 plus five percent (5%) for
inflation, provided that pass-through expenses will be billed at actual cost.

11.   Responsibility for Tax Filings. The responsibility for: (i) any local,
state, federal, and other tax filings, including, without limitation, the
accuracy and completeness thereof and any and all liabilities, costs, penalties,
fines and charges associated therewith; and (ii) any and all taxes due and owing
to any government or taxing authority shall be governed by the Tax Sharing
Agreement entered into between Purchaser and Provider on August 31, 2006.
Purchaser hereby irrevocably waives any claim against Provider arising out of
this Agreement based on or related to any tax filing made by Purchaser and the
payment or non-payment by Purchaser of any taxes.

5



--------------------------------------------------------------------------------



 



Attachment 4-1
Cost of Tax Services
Costs will be billed at a rate of $120/hour, regardless of the level of the
Provider personnel providing the Services.
Travel and other expenses will be billed on a pass-through basis.

6



--------------------------------------------------------------------------------



 



Attachment 4-2
Hardware, Software and Other Assets
HARDWARE
GDX (Global Data Exchange) servers
ETS servers
Citrix servers
Web servers
File servers
SOFTWARE
GDX, ETS, ETS Calendar, BNA, CCH, RIA, etc.
Provider’s employees shall be allowed to access the software with full
administrative and user privileges as agreed upon by the Parties.

7



--------------------------------------------------------------------------------



 



Schedule 5
Calendar Year 2006 Benefits and Compensation

1.   General. This is Schedule 5 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands Inc., a Maryland corporation
(“HBI”) (the “Agreement”). This Schedule 5 describes benefits and compensation
accounting and administrative support services to be provided by Sara Lee (for
purposes of this Schedule, the “Provider”) to HBI (for purposes of this
Schedule, the “Purchaser”), with respect to the employee benefit and
compensation plans maintained by HBI, both inside and outside of the United
States (“Purchaser’s Plans”). This Schedule 5 includes Attachments 5-1 and 5-2.
  2.   Definitions. Capitalized terms used in this Schedule 5 and not defined
herein shall have the meanings set forth in the Agreement. The following terms
shall have the respective meanings set forth below.

  2.1   “Commencement Date” shall mean the Distribution Date as defined in the
Separation Agreement.     2.2   “Extension Schedule Term” shall mean a period of
up to one hundred eighty (180) days after the Initial Schedule Term.     2.3  
“Benefits and Compensation Services” shall mean the benefits accounting,
benefits administration and benefits strategy and training implementation
services (including but not limited to the plan specific services listed in
Section 3(iv)) to be provided by Provider to Purchaser and Purchaser’s Plans as
described in this Schedule.     2.4   “Initial Schedule Term” shall mean the
period from the Commencement Date through and including December 31, 2006.    
2.5   “Schedule Term” shall mean, collectively, the Initial Schedule Term and
any Extension Schedule Term.     2.6   “Service Owner” shall mean, with respect
to a Party, an individual designated in Section 12 to be such Party’s initial
point of contact and escalation (pursuant to Section 7.3) for the Benefits and
Compensation Services.

3.   Service Commitments and Provider Obligations. Starting on the Commencement
Date, Provider will perform for Purchaser the following Benefits and
Compensation Services:

  (i)   Benefits Accounting Services: For the Purchaser’s Plans providing the
benefits listed below in this Section 3(i) Provider shall: (a) reconcile
budgeted expenses versus actual expenses for self-insured plans as these pertain
to Purchaser, such reconciliation to result in a charge or a credit to
Purchaser; (b) provide vendor data and reports and Provider’s analysis related
to plans; (c) produce reports in

 



--------------------------------------------------------------------------------



 



      compliance with certain reporting obligations (e.g., barrel reports,
claims detail (current and historic), claims charges on a monthly basis, and
detailed information on monthly cross-charges of claims and plan administration
costs); (d) develop Fiscal Year 2007 AOPs; (e) process all administration fees
for self-insured plans and premium invoices for insured plans for Purchaser; and
(f) make available all support documentation, including expense reconciliation
and reports, upon request and to the extent permitted by law;

  •   Medical (including Rx)     •   Retiree Medical     •   COBRA     •  
Dental     •   Vision     •   Basic Life Insurance     •   Optional Life
Insurance     •   Dependent Life Insurance     •   Retiree Life Insurance     •
  Executive Life Insurance     •   Business Travel Accident Insurance     •  
International SOS     •   Long Term Disability     •   Short Term Disability    
•   Executive Long Term Disability     •   State Disability Insurance     •  
Temporary Disability Income     •   Accidental Death and Dismemberment     •  
Optional Accidental Death and Dismemberment     •   Flexible Spending Account
(Medical and Dependent Care)     •   Long Term Care

2



--------------------------------------------------------------------------------



 



  (ii)   Benefits Administration Services: Provider shall provide the following
benefits administration services to Purchaser:

  •   Banking Requirements – maintain funding arrangements in existence as of
the Commencement Date (through an ACH initiated debit process) for Definity
Health, Delta Dental of IL and Acclaim.     •   Compliance — plan administrative
compliance, including but not limited to preparing all annual reports and
filings needed to comply with applicable federal and state laws (including
ERISA, the Internal Revenue Code, HIPAA (including administration and EDI),
Sarbanes Oxley, and 5500 reporting) and assistance in meeting reporting and
other requirements resulting from a change, if any, in Purchaser’s fiscal year
or the fiscal year of any of Purchaser’s Plans during or within 90 days after
the end of the Schedule Term. (Excludes Purchaser’s compliance with ERISA
fiduciary duty and prohibited transaction rules and drafting of plan documents
and amendments).     •   Communications – responsible for communicating
administrative, plan design and/or policy changes made to Purchaser’s Plans
implemented to comply with a change in law or to mirror a change in a
corresponding Provider plan.     •   Vendor Management – including, without
limitation (and including both U.S. and non-U.S. employees, plans and programs),
addressing employee, former employee, retiree, and dependent issues, contract
negotiations, monitoring performance guarantees, account management and network
management, for Definity Health, ING, Delta Dental of IL, VSP, Aetna, Hartford
Life Insurance, Cigna, Acclaim, Deloitte (healthcare and international tax and
assignment consultant), Hewitt (401(k) record keeper), Mercer (health and group
insurance administration, pension administration, and pension modeling), State
Street Bank (pension), and The Northern Trust (pension).     •  
Employee/Participant Support – continued access to vendor call centers by
Purchaser’s employees and participants in Purchaser Plans, as well as access to
Provider personnel by Purchaser’s staff and third party administrators to answer
questions related to Purchaser Plans.     •   Claims and Appeals – assistance
responding to claims submitted by plan participants, beneficiaries or QDRO
alternate payees, appeals from denials or partial denials of claims and requests
for information in connection with claims, appeals or otherwise.     •   Claims
Information – transfer of all information relating to any outstanding claims and
appeals to Purchaser or its third party administrator

3



--------------------------------------------------------------------------------



 



      when Purchaser commences performing claims and appeals functions with
respect to each Purchaser Plan.

  (iii)   Benefits Strategy and Training Implementation: Provider shall provide
Purchaser consultative support to leverage current Provider benefit programs and
vendors for stand alone implementation for Purchaser’s Plans. Provider shall
assist Purchaser in the development and implementation of new programs and
vendors where warranted and the administrative processes to manage Purchaser’s
benefit programs (including, without limitation, developing and setting employee
rates for benefit year 2007). Provider shall work with Purchaser to develop and
execute a project plan (to be completed within 30 days after the Distribution
Date) that ensures timely preparation and successful execution of the
transference of all benefits accounting and benefits administration services
from Provider to Purchaser by January 1, 2007. Provider shall provide training
as necessary to Purchaser with respect to benefits accounting and benefits
administration services to promote an efficient transfer of such
responsibilities to Purchaser. Provider shall provide Vice President Level
Review to ensure that Purchaser is capable of conducting benefits accounting and
administration services by January 1, 2007.     (iv)   Compensation Services.
Provider shall provide transition functional, training, vendor and technical
support to Purchaser to promote an efficient transfer of responsibilities to
Purschaser with respect to the following Purchaser Plans:

  •   Omnibus Incentive Plan of 2006 – Provide transition functional and
technical support for transition to E*TRADE (including training, support in
start up, and information and knowledge sharing).     •   Annual Incentive Plan
    •   Performance-Based Annual Incentive Plan     •   Non-Employee Directors
Deferred Compensation Plan     •   Executive Deferred Compensation Plan     •  
International Tax and Assignment Services     •   Stock Recognition Program    
•   Share 2000/2003

  (v)   Plan Specific Services: Without limiting the services required to be
provided under the remainder of this Schedule, Provider shall provide Purchaser
with the following plan or benefit specific services:

  •   Consolidated Pension and Retirement Plan – Review employee communications
prepared by Mercer.

4



--------------------------------------------------------------------------------



 



  •   Relocation Program – Provide access to and services of Relocation Manager.
    •   Medical (including Rx), Dental, Vision Benefits – Provide monthly
reporting on claims, costs, and administrative charges, and review
communications to retirees prepared by Mercer.     •   Share 2000/2003 — Provide
(1) all necessary communications regarding the operation of the programs,
including, but not limited to, the post-spin termination provisions and the
adjustment to the number and price of options and (2) a list of HBI participants
to whom any communications should be sent by HBI.

  (vi)   Other Obligations: Provider shall make available to Purchaser such
personnel as will be required to provide the Benefits and Compensation Services.
In the event that personnel with the designated level of experience are not
employed by Provider at any time during the term of this Agreement, Provider
will substitute personnel or third party personnel having an adequate level of
experience. Provider shall make a good faith effort to provide advance notice of
any proposed changes to the benefits accounting system to relevant Provider
personnel and to Purchaser to ensure that Purchaser and Provider have an
opportunity to negotiate such proposed changes prior to implementation of such
changes. In no case will Purchaser be required to accept changes to the benefits
accounting system prior to the end of the Schedule Term unless required by law
or GAAP.

4.   Purchaser Obligations. In connection with the Benefits and Compensation
Services to be provided by Provider to Purchaser hereunder, Purchaser shall do
the following, as necessary for Provider to perform the Benefits and
Compensation Services:

  (i)   Commit adequate resources (including staff) to benefits training and
implementation.     (ii)   Work with Provider to develop and execute a project
plan (to be completed within 30 days after the Distribution Date) that ensures
timely preparation and successful execution of the transference of all benefits
accounting and benefits administration services from Provider to Purchaser by
January 1, 2007.     (iii)   Provide Vice President level review to ensure that
Purchaser is capable of conducting benefits accounting and benefits
administration services by January 1, 2007.     (iv)   Negotiate with Provider
regarding any proposed changes to the benefits accounting system. In no case
will Purchaser be required to accept changes to the benefits accounting system
prior to the end of the Schedule Term unless required by law or GAAP.

5



--------------------------------------------------------------------------------



 



  (v)   Effective as of the Commencement Date, assume all ERISA fiduciary
liability with respect to such Purchaser Plans.     (vi)   Effective as of the
Commencement Date, establish Purchaser’s own ERISA governance structure
including provisions for allocation and delegation of authority.

5.   Service Delivery. Provider and Purchaser will work together to conduct
business in the ordinary course from the Commencement Date through the
Schedule Term. Provider shall provide the benefits accounting services set forth
in Section 3(i) of this Schedule 5 on a monthly and quarterly basis as required
by the applicable process or transaction. Provider shall provide the benefits
administration services set forth in Section 3(ii) of this Schedule 5 and the
benefits strategy and training implementation services set forth in
Section 3(iii) on an as-needed and ongoing basis.   6.   Schedule Term. Provider
shall provide the Benefits and Compensation Services during the Schedule Term,
unless this Schedule is first terminated as set forth in the Agreement.
Purchaser and Provider may mutually agree to extend the Initial Schedule Term
for an Extension Schedule Term.   7.   Service Levels; Escalation.

  7.1   Service Level Obligations. Provider will provide the Benefits and
Compensation Services at a level of service comparable to what has historically
been provided by the Provider prior to the Separation. Provider shall make a
good faith effort to acknowledge receipt of inquiries within two (2) business
days of receipt thereof and to timely address such inquiries. If, despite
Provider’s best efforts, Provider is unable to provide any Benefits and
Compensation Service because of a failure to obtain necessary vendor consents,
licenses, sublicenses, or approvals, then the Parties shall cooperate to
determine the best alternative approach to providing services to Purchaser and
Purchaser’s Plans. If an agreed upon alternative approach requires payment above
that which is included in the service fees set forth in Attachment 5-1,
Purchaser shall be responsible for such fees to the extent agreed upon by the
Parties and as memorialized in a written amendment to this Schedule 5. In any
event, Provider shall use all reasonable efforts to continue providing the
Benefits and Compensation Services, including, in the case of systems,
supporting the function to which the system permits or allowing Purchaser access
to the system so that Purchaser can, itself, support that function.     7.2  
Re-performance of Benefits and Compensation Services. In the event of any breach
of the Agreement and this Schedule 5 by Provider with respect to any error or
defect in the provision of any Benefits and Compensation Service, Provider shall
use commercially reasonable efforts to correct in all material respects such
error or defect or re-perform in all material respects such Benefits and
Compensation Service at the request of Purchaser and at the sole expense of
Provider. In the event Provider is unable to correct such error or re-perform
such

6



--------------------------------------------------------------------------------



 



      Benefits and Compensation Service, Purchaser shall have the rights and
remedies set forth in the Agreement.     7.3   Resolution Levels and Escalation.
The Parties shall attempt to resolve any disputes or issues arising hereunder
first by escalating the dispute or issue for resolution to the Service Owners.
In the event that the Service Owners are unable to resolve a dispute or issue,
such dispute or issue shall be escalated to the Vice President, Compensation and
Benefits level in each Party’s organization. If the dispute or issue remains
outstanding and cannot be resolved at the Vice President, Compensation and
Benefits level, the Parties shall resolve the issue in accordance with
Article VIII of the Agreement.

8.   Costs, Invoicing and Payment.

  8.1   Service Fees. For the Benefits and Compensation Services provided to
Purchaser by Provider, Purchaser shall pay to Provider the fees set forth in
Attachment 5-1. Purchaser shall be responsible for any and all consulting costs
arising out of requests by Purchaser for services which are beyond the scope of
Provider’s service commitments and obligations specifically enumerated herein.  
  8.2   Invoicing and Payment. Provider shall invoice Purchaser for the Benefits
and Compensation Services in arrears on a months basis within thirty (30) days
of the conclusion of each month during the Schedule Term except for any Benefits
and Compensation Services for a Purchaser Plan that is insured, in which case
invoicing shall be within fifteen (15) days of the conclusion of each month.
Purchaser shall pay all invoices within 45 days of the date of submission of
such invoices by Provider to Purchaser

9.   Access to Facilities and Systems. Provider may provide Benefits and
Compensation Services at Provider’s offices and facilities or, as necessary as
determined by Purchaser in its sole discretion, at Purchaser’s facilities.
During the Schedule Term, if Provider requires access to Purchaser facilities in
connection with Provider’s provision of the Benefits and Compensation Services,
Purchaser will provide to Provider access to Purchaser’s facilities upon
Provider’s request as necessary to enable Provider to perform the Benefits and
Compensation Services. Provider will comply with the use, security, and access
policies at each Purchaser facility for Purchaser’s employees and visitors
generally as may be in effect from time to time.   10.   Sarbanes-Oxley and
Other Compliance. In connection with the Benefits and Compensation Services, the
Parties will maintain and comply with the internal controls, record retention
policies and other operating policies and procedures that were in place prior to
the Separation for the services that are the same as the Benefits and
Compensation Services, and the Parties shall grant data and system access rights
accordingly.   11.   Software, Hardware and Other Assets.

7



--------------------------------------------------------------------------------



 



  11.1   Provision of Software, Hardware and Other Assets. Provider shall work
with Purchaser to obtain any consents, licenses, or other necessary permissions
that may be required in order for Purchaser to use and operate the software,
hardware and assets identified on Attachment 5-2. In addition, Purchaser shall
be permitted to utilize or operate any software, development tools, know-how,
methodologies, processes, technologies, or algorithms owned by Provider to the
extent necessary in connection with Provider’s performance of the Benefits and
Compensation Services hereunder.     11.2   Operation and Maintenance of
Software, Hardware and Other Assets. As part of the Benefits and Compensation
Services, and included in the cost of the Benefits and Compensation Services set
forth in Attachment 5-1, Provider shall operate and maintain the existing
systems and the software, hardware, and other assets (including licenses)
necessary to perform the Benefits and Compensation Services. Provider’s
obligation to operate and maintain the systems, hardware, software and other
assets (including licenses) shall include, without limitation (i) providing
system administration services, (ii) ensuring systems availability,
(iii) performing break/fix, troubleshooting and problem resolution, and
(iv) obtaining and installing software upgrades required to maintain vendor
support.

12. Service Owners. The Parties’ respective Service Owners under this Schedule
are identified below.

     
Provider:
 
Purchaser:
Mark Jacobs
  Mary Islas
Vice President, Global Benefits
  Director of SLBA Benefits & International Comp
(312) 558-8569
  (336) 519 4055
 
   
Ryan Egan
  Larry Washing
Director of Benefits
  Director of Compensation
(312) 558 -8392
  (336) 519-3474
 
   
Faye Jaraczewski
  Teressa Blanchard
VP Corporate Compensation
  Manager, Benefits
(313) 558-8556
  (336) 519-4347

13.   Transition Services. For a period of ninety (90) days following the
termination of the Schedule Term and the obligations under this Schedule 5,
Provider shall, upon reasonable request and at Purchaser’s expense, use
commercially reasonable efforts to ensure the orderly transition of the Benefits
and Compensation Services from Provider and its third party vendors to Purchaser
and its third party vendors and to minimize any disruption to the business that
might result from the termination of the Schedule Term.

8



--------------------------------------------------------------------------------



 



Attachment 5-1
Cost of Services

                      Annual Cost     Quarterly Cost  
Vice President
  $ 12,344.00     $ 4,115.00  
Senior Manager
  $ 17,719.00     $ 5,906.00  
Benefit Analyst
  $ 4,975.00     $ 1,658.00  
Administrators
  $ 5,906.00     $ 1,969.00  
Coordinator
  $ 2,280.00     $ 760.00  
 
           
TOTAL COST
  $ 43,224.00     $ 14,408.00  
 
           

All vendor administrative costs will be included in the above service fees. In
addition, out of the amount of the fees paid by Purchaser to Provider pursuant
to this Schedule 5, Provider shall pay any amounts that are required to be paid
to any licensors of software that is used primarily in connection with the
provision of any services pursuant to this Schedule 5, and any amounts that are
required to be paid to such licensors to obtain the consent of such licensors to
provide any of the services hereunder. Provider shall obtain any consents that
may be required from such licensors in order to provide any of the services
hereunder. Such third party software shall include, without limitation, the
software programs listed in Attachment 5-2. Purchaser will be responsible for
any and all consulting costs rising out of requests by Purchaser for services
which are beyond the scope of Provider’s service commitments and obligations
specifically emumerated herein.
Upon the termination of any service in accordance with the Agreement and this
Schedule 5, the fees to be paid to Provider by Purchaser will be reduced by the
amount specified for such terminated service or as otherwise agreed upon by the
Parties.

9



--------------------------------------------------------------------------------



 



Attachment 5-2
Hardware, Software and Other Assets
The following systems are required for Provider to deliver the Benefits
Services:

•   Lawson and associated infrastructure   •   VitalSprings Technologies   •  
Various Microsoft applications {Please specify applications}   •   UltraEdit   •
  Hewitt   •   Delta 2   •   Mercer BeneCalc   •   Total Rewards On-line   •  
Profiles database   •   InSite 3.0 HR for Professionals intranet   •   InSite
3.0 HR for Employees intranet   •   [Software that supports Shareholder
Services]

10



--------------------------------------------------------------------------------



 



Schedule 6
International Decoupling Shared Services

1.   General. This is Schedule 6 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands, Inc. (“HBI”), a Maryland
corporation (the “Agreement”). This Schedule 6 describes certain transition
services to be provided by HBI to Sara Lee and from Sara Lee to HBI in
connection with the decoupling of Sara Lee’s and HBI’s international locations.
  2.   Attachments. This Schedule 6 includes Attachment 6-1 through Attachment
6-3 attached hereto. Each Attachment hereto sets forth specific Decoupling
Services that Sara Lee (or a member of the Sara Lee Group) or HBI (or a member
of the HBI Group) shall provide to a designated recipient in a particular
geographic location or with respect to a particular Sara Lee or HBI business
unit. For those Attachments in which HBI or a member of the HBI Group is
providing Decoupling Services to Sara Lee or a member of the Sara Lee Group, HBI
(or a member of the HBI Group, as applicable) is the “Provider” for purposes of
the Agreement and this Schedule 6 and Sara Lee (or a member of the Sara Lee
Group, as applicable) is the “Purchaser” for purposes of the Agreement and this
Schedule 6. For those Attachments in which Sara Lee or a member of the Sara Lee
Group is providing Decoupling Services to HBI or a member of the HBI Group, Sara
Lee (or a member of the Sara Lee Group, as applicable) is the “Provider” for
purposes of the Agreement and this Schedule 6 and HBI (or a member of the HBI
Group, as applicable) is the “Purchaser” for purposes of the Agreement and this
Schedule 6. To the extent there are additional transition services with respect
to a particular Sara Lee and/or HBI geographic location or international
business unit to be provided after the Distribution Date in locations not
included in Attachment 6-1 through Attachment 6-3, the Parties shall work
together in good faith to reach a mutual agreement identifying the applicable
services and costs and to create an additional Attachment to this Schedule 6 to
address the provision of such services in the applicable location(s) or with
respect to the applicable business unit(s).   3.   Definitions. Capitalized
terms used in this Schedule 6 and not defined herein shall have the meanings set
forth in the Agreement. The following terms shall have the respective meanings
set forth below.

  3.1.   “Commencement Date” shall mean the date specified for the commencement
of Decoupling Services by the Provider for the Purchaser under a particular
Attachment.     3.2.   “Decoupling Services” shall mean the transition services
to be performed by a Provider to a Purchaser under an applicable Attachment with
respect to a particular Sara Lee and/or HBI geographic location or international
business unit.     3.3.   “Extension Services Term” shall mean, with respect to
a particular Attachment, a period of up to one hundred eighty (180) days after
the Initial Services Term for such Attachment.

 



--------------------------------------------------------------------------------



 



  3.4.   “Initial Services Term” shall mean, with respect to any Attachment, the
period from the Commencement Date through the end date for the Decoupling
Services under such Attachment.     3.5.   “Service Owner” shall mean, with
respect to a Party, the individual designated in an Attachment, if any, to be
such Party’s initial point of contact and escalation for the Decoupling Services
under such Attachment.     3.6.   “Services Term” shall mean, with respect to
any Attachment, the Initial Services Term and any Extension Services Term,
collectively, for such Attachment.

4.   Service Commitments.

  4.1.   Provider Obligations. Starting on the Commencement Date identified in
an Attachment, Provider will perform the Decoupling Services identified in such
Attachment.     4.2.   Purchaser Obligations. In connection with the Decoupling
Services to be provided by Provider to Purchaser hereunder, Purchaser shall:
(i) pay the amounts specified in the Attachment with respect to such Decoupling
Services as set forth in Section 8.1; and (ii) perform such support obligations
and other obligations as set forth in the applicable Attachment.

5.   Service Delivery. For Decoupling Services that were provided by Provider
prior to the Distribution Date, unless set forth to the contrary in the
applicable Attachment, Provider shall perform the Decoupling Services in the
same manner, with the same frequency of service delivery and the same (or
substantially similarly skilled) personnel, and during the same working hours as
were performed by the predecessor to Provider prior to the Distribution Date for
the services that are the same as the Decoupling Services. For Decoupling
Services that were not provided by Provider prior to the Distribution Date,
Provider shall perform the Decoupling Services: (i) in a professional and
workmanlike manner; (ii) with the frequency of service delivery and personnel
and during the working hours specified in the applicable Attachment; (iii) in
such a manner as to effect a smooth and orderly decoupling of Sara Lee and HBI,
as applicable in the particular geographic region or with respect to the
particular business unit; and (iv) as otherwise set forth in the applicable
Attachment.   6.   Services Terms. Provider shall provide the Decoupling
Services under an Attachment during the Services Term specified in such
Attachment, unless this Schedule is first terminated as set forth in the
Agreement. In the event Purchaser requires Decoupling Services under an
Attachment beyond the applicable Initial Services Term, Purchaser may extend the
Services Term for such Attachment by providing to Provider written notice of
extension for the Extension Services Term for such Attachment at least
forty-five (45) days prior to the expiration of the applicable Initial Services
Term.   7.   Service Levels; Escalation.

2



--------------------------------------------------------------------------------



 



  7.1.   Service Level Obligations. Provider will provide the Decoupling
Services under an Attachment to Provider: (i) in accordance with any service
levels specified in the applicable Attachment; or (ii) if no service levels are
included in the applicable Attachment with respect to a particular Decoupling
Service, in accordance with the higher of (a) the level of service comparable to
what has historically been provided by Provider or the predecessor of Provider
prior to the Separation, and (b) the level of service that Provider provides to
its own business units for services similar to the Decoupling Services.     7.2.
  Resolution Levels and Escalation. The Parties shall attempt to resolve any
disputes or issues arising under a particular Attachment first by having the
Service Owners under such Attachment attempt to resolve the dispute or issue. If
the dispute or issue remains outstanding and cannot be resolved by the Service
Owners, the Parties shall resolve the issue in accordance with Article VIII of
the Agreement.

8.   Costs, Invoicing and Payment.

  8.1.   Service Fees. For the Decoupling Services provided to Purchaser by
Provider, Purchaser shall pay to Provider the fees set forth in the applicable
Attachment. Unless otherwise specified in an Attachment, this Schedule or the
Agreement, all time and materials expended by Provider in the performance of the
Decoupling Services under an Attachment shall be included in the fees set forth
in such Attachment, and Provider shall not be entitled to receive any further
compensation therefor.     8.2.   Invoicing and Payment. Provider shall invoice
Purchaser for the Decoupling Services under an Attachment monthly in arrears
during the Services Term for such Attachment. Purchaser shall pay all invoices
within forty-five (45) days of the date of submission of such invoices by
Provider to Purchaser.

9.   Access to Facilities and Systems.

  9.1.   Service Locations. Provider shall provide Decoupling Services at
Provider’s offices and facilities or, as necessary in Purchaser’s reasonable
discretion, at Purchaser’s facilities. During the Services Term, if Provider
requires access to Purchaser facilities in connection with Provider’s provision
of the Decoupling Services, Purchaser will provide to Provider access to
Purchaser’s facilities upon Provider’s request as necessary to enable Provider
to perform the Decoupling Services. Provider will comply with the use, security,
and access policies at each Purchaser facility for Purchaser’s employees and
visitors generally as may be in effect from time to time.     9.2.   Access to
Systems. Provider shall provide Purchaser personnel with access (remote and
on-site) to the Provider network and systems as necessary for Purchaser to
receive and utilize the Decoupling Services or as otherwise set forth in the
applicable Attachment. Purchaser shall provide Provider personnel with

3



--------------------------------------------------------------------------------



 



      access (remote and on-site) to the Purchaser network and systems as
necessary for Provider to perform the Decoupling Services or as otherwise set
forth in the applicable Attachment. In each case, the providing Party shall
provide the receiving Party adequate security clearances as necessary to obtain
and utilize such network and systems access.

10.   Software, Hardware and Other Assets.

  10.1.   Provision of Software, Hardware and Other Assets. Except as otherwise
provided above and unless otherwise specified in a particular Attachment,
Provider shall be responsible for providing all software, hardware and other
assets (including licenses) necessary to perform the Decoupling Services under
an Attachment. Unless otherwise specified in a particular Attachment, Provider
shall be solely responsible for the costs of all such software, hardware, and
other assets (including licenses).     10.2.   Operation and Maintenance of
Software, Hardware and Other Assets. Unless otherwise specified in a particular
Attachment, as part of the Decoupling Services under an Attachment and included
in the cost of the Decoupling Services in such Attachment, Provider shall
operate and maintain the existing systems and the software, hardware, and other
assets (including licenses) necessary to perform the Decoupling Services under
such Attachment.

11.   Service Owners. The Parties’ respective Service Owners under each
Attachment, if any, are identified in the applicable Attachment.

4



--------------------------------------------------------------------------------



 



Attachment 6-1
Asia Business Development and Global Sourcing Office – Hong Kong/Thailand

1.   Parties and Roles.

  1.1.   Parties and Business Structure.     •   Asia Business Development in
Hong Kong (“ABD Hong Kong”), a division of Hanesbrands Hong Kong Ltd. is
responsible for selling Branded Apparel Business brands in the Hong Kong market.
    •   Currently, ABD Hong Kong is sharing headcount, applications, and
infrastructure with Sara Lee Hong Kong Ltd. (“H&BC”).     •   ABD Hong Kong is
using certain MFG/PRO software licensed from QAD, Inc. (“MFG Pro”) for business
functions to be provided hereunder in connection with the Decoupling Services.  
  •   Global Sourcing Organization in Hong Kong (“GSO Hong Kong”) is responsible
for sourcing HBI brands in the Asia/Pac Market. Currently GSO Hong Kong is
sharing headcount, applications, and infrastructure with H&BC. ABD Hong Kong and
GSO Hong Kong are members of the HBI Group and H&BC is a member of the Sara Lee
Group.     1.2.   Roles of Parties. For purposes of this Attachment 6-1, HB&C
shall be the Provider and ABD Hong Kong and GSO Hong Kong, collectively, shall
be the Purchaser.

2.   Commencement Date; Services Term; Service Owners.

  2.1.   Commencement Date. The Commencement Date for the Decoupling Services to
be provided by Provider to Purchaser hereunder shall be the Distribution Date.  
  2.2.   Initial Services Term. Provider shall provide to Purchaser the business
process and information technology Decoupling Services designated in this
Attachment (i) with respect to Decoupling Services provided to GSO Hong Kong,
for an Initial Services Term starting on the Distribution Date and ending
March 31, 2007; and (ii) with respect to all other Decoupling Services, for an
Initial Services Term of one (1) year after the Distribution Date.     2.3.  
Extension Services Term. The Parties may extend the Services Term of this
Attachment by mutual agreement for one or more Extension Services Term(s) of a
duration to be agreed upon by the Parties.     2.4.   Service Owners. The
parties respective Service Owners under this Attachment 6-1 are identified
below:

5



--------------------------------------------------------------------------------



 



         
 
  Provider:   Purchaser:
 
  Joseph Leung   Joy Fong
 
  General Manager   VP Far East Operations
 
  + 852 2820 8618   852 2 960 9628

3.   Decoupling Services. Starting on the Commencement Date, Provider will
perform as Decoupling Services the business process and information technology
services (excluding authorization or approval of purchases, reimbursements, or
other expenditures) that were performed for Purchaser by Provider prior to the
Distribution Date in accordance with the applicable requirements set forth on
Exhibit A to this Attachment 6-1 with respect to the following functions:   •  
Credit (using the H&BC MFG Pro system);   •   Accounts payable (using the H&BC
MFG Pro system);   •   Accounts receivable (using the H&BC MFG Pro system);   •
  General ledger (using the H&BC MFG Pro system);   •   Fixed assets (using the
H&BC MFG Pro system);   •   Payroll (using the H&BC MFG Pro system);   •  
Banking transactions (using HSBC Hexagon system);   •   Travel and expense
(using the H&BC MFG Pro system);   •   Product procurement and development
(using the H&BC MFG Pro system); and   •   Human resources (using the H&BC MFG
Pro system and Microsoft Excel).       In addition, as part of the Decoupling
Services, Provider shall write checks from Purchaser accounts and process
payments for Purchaser in connection with Purchaser-approved expenditures.   4.
  Service Fees. For the Decoupling Services provided to Purchaser by Provider
during the Initial Services Term, Purchaser shall pay to Provider an aggregate
fee of $802,520.00 in Hong Kong dollars, to be paid as set forth in Exhibit B
attached hereto. If the parties extend the Initial Services Term by one or more
Extension Services Term(s), the parties shall mutually agree upon the additional
fees for the Decoupling Services during such Extension Services Term(s) at the
time they enter into such Extension Services Term(s).   5.   Network
Connections. Purchaser and Provider shall maintain the network connection and
network trust relationship with regard to the parties’ respective networks until
the expiration of the Services Term.   6.   Facilities. ABD Hong Kong office has
moved to a new location on Hong Kong Island. ABD Hong Kong is now sharing office
space with GSO Hong Kong and DFK Hong

6



--------------------------------------------------------------------------------



 



    Kong. In connection with the Separation and the Decoupling Services, ABD
Hong Kong, GSO Hong Kong and DFK Hong Kong will standardize on one set of
business processes, applications, and infrastructure.   7.   Bangkok Lease. For
fees in addition to, and not included in, the fees set forth in Section 4 of
this Attachment, H&BC shall continue to offer Global Sourcing Organization in
Bangkok (“GSO Bangkok”) a lease on the office space in which GSO Bangkok
currently resides on the same terms and conditions in effect prior to the
Distribution Date for a period of one year following the Distribution Date

7



--------------------------------------------------------------------------------



 



Exhibit A

                      Purchaser Requirements after             Distribution  
Provider Deliverable
Chart of account
      Lawson requires a 10-digit account code (6 account code + 4 sub account
no.)   Follow H&BC existing chart of account (8 digits), cross-reference table
is necessary
 
           
Receipt of GSO information
      Tuesday of period end   GSO to submit all invoices, T&E, provisions, etc.
by Monday noon of period end
 
           
Monthly Reporting
      All reports will be under GSO Hong Kong format:-   As SLHK MFG-pro system
format
 
           
 
  1    GL (period end, Fri noon) -same as before   As SLHK MFG-pro system format
 
           
 
  2   Balance Sheet (period end, Fri noon)   As SLHK MFG-pro system format
 
           
 
  3   Trial Balance (period end, Fri noon)   As SLHK MFG-pro system format
 
           
 
  4    Income Statement (period end, Fri noon)   As SLHK MFG-pro system format
 
           
 
  5    Summary of Journal Vouchers (period end, Fri noon)   As SLHK MFG-pro
system format
 
           
Monthly Reconciliations
      All reconciliations and schedules will be under GSO Hong Kong format    

           
 
  1   (period end, Fri noon)   Maintained as SLHK MFG-pro system format by
Friday noon of period end
 
           
 
  2    (period end, Fri noon)   Maintained as SLHK MFG-pro system format by
Friday noon of period end
 
           
 
  3    Accrual expenses (period end, Fri noon)   Friday of period end before
close of business
 
           
 
           
 
  4    Provision for bonus & Executive bonus (period end Fri noon)   Provide the
GSO reconciliation, which is to replace the current monthly schedules
 
           
 
  5    Provision for rent (period end Fri noon)   No new GSO required format and
therefore current format will be maintained
 
           
 
  6    Temporary Payment (period end Fri noon)   same as above
 
           
 
  7    Temporary Receipt (period end Fri noon)   same as above
 
           

8



--------------------------------------------------------------------------------



 



                      Purchaser Requirements after             Distribution  
Provider Deliverable
 
  8    All Balance Sheet A/Cs Reconciliations (period end, Fri noon)   Provide
the GSO reconciliation, which is to replace the current monthly schedules
 
         
 
  9   Bank reconciliations (period end, Fri noon)   Will follow the GSO format
 
         
 
  10   Fixed Assets & Depreciation schedule (period end, Fri noon)   Will follow
the GSO format

         
Weekly Cash Flow Projection Reports
      Accounts Receivable Aging, Accounts Payable Aging, Weekly Bank Book  
Bi-weekly in GSO format
 
         
Human Resources
      accounting entries   Only accounting entries will be performed
 
       
Bank payment authorization
      Issue cheque and authorize payments limited to HKD50,000 of each
transaction   Payments will be authorized based upon GSO’s proper approval

       

#All reports will be under GSO HK Format

9



--------------------------------------------------------------------------------



 



Exhibit B

              Month Invoiced         (to be paid 45         days from date of  
      submission of     Accrual Period   Invoice)   Amount
9/6/06 to 10/5/06
  October 2006   HK$ 93,710
10/6/06 to 11/5/06
  November 2006   HK$ 93,710
11/6/06 to 12/5/06
  December 2006   HK$ 93,710
12/6/06 to 1/5/07
  January 2007   HK$ 93,710
1/6/07 to 2/5/07
  February 2007   HK$ 93,710
2/6/07 to 3/5/07
  March 2007   HK$ 93,710
3/6/07 to 4/5/07
  April 2007   HK$ 93,710
4/6/07 to 5/5/07
  May 2007   HK$ 29,310
5/6/07 to 6/5/07
  June 2007   HK$ 29,310
6/6/07 to 7/5/07
  July 2007   HK$ 29,310
7/6/07 to 8/5/07
  August 2007   HK$ 29,310
8/6/07 to 9/5/07
  September 2007   HK$ 29,310

10



--------------------------------------------------------------------------------



 



Attachment 6-2
Sara Lee Japan

1.   Parties and Roles.

  1.1.   Parties and Business Structure.     •   Sara Lee Japan Branded Ltd. (to
be renamed Hanesbrands Japan Inc.) (Sara Lee Japan Branded Apparel) is a member
of the HBI Group providing Headcount and Applications support to Sara Lee Japan
(Sara Lee Japan H&BC).     •   Sara Lee Japan H&BC is a member of the Sara Lee
Group participating in e-mail and communications to Europe and the U.S.     1.2.
  Roles of Parties. For purposes of this Attachment 6-2, Sara Lee Japan Branded
Apparel shall be the Provider and Sara Lee Japan H&BC shall be the Purchaser.

2.   Commencement Date; Services Term; Service Owners.

  2.1.   Commencement Date. The Commencement Date for the Decoupling Services to
be provided by Provider to Purchaser hereunder shall be the Distribution Date.  
  2.2.   Initial Services Term. Provider shall provide to Purchaser the business
process and information technology Decoupling Services designated in this
Attachment for an Initial Services Term of two (2) years after the Distribution
Date.     2.3.   Extension Services Term. At the end of the first year of the
Initial Services Term, Provider and Purchaser shall meet to assess the state of
the H&BC business in Japan and whether any material changes have occurred that
would require an extension to the Services Term or other changes to this
Attachment 6-2. Based on the outcome of the parties’ assessment, the parties may
extend the Services Term of this Attachment by mutual agreement for one or more
Extension Services Term(s) of a duration to be agreed upon by the parties.    
2.4.   Service Owners.

The parties respective Service Owners under this Attachment 6-2 are identified
below:

         
 
  Provider:   Purchaser:
 
  Masafumi Ohki   Pedro Bascones
 
  Managing Director SE Asia   General Manager Sara Lee Japan
 
  81 35 361 2879   81 3 5361 2853

3.   Decoupling Services. Starting on the Commencement Date, Provider will
perform as Decoupling Services the business process and information technology
services that were performed for Purchaser by Provider or its predecessor prior
to the Distribution Date with respect to the functions listed below in this
Section 3. The parties may agree to modify the Decoupling Services provided by
Provider together with the service fees related to

 



--------------------------------------------------------------------------------



 



    such Decoupling Services in a manner that is mutually agreeable to both
parties; provided, however, Provider and Purchaser shall mutually discuss and
agree on the scope and nature of the services described below, including the
practicality and necessity of providing such services:

  •   Credit;     •   Accounts payable;     •   Accounts receivable;     •  
General ledger;     •   Fixed assets;     •   Payroll;     •   Banking
transactions;     •   Management reporting (monthly/quarterly/annual actual,
forecast, AOP)     •   Tax reporting;     •   Employee benefits and compensation
reporting;     •   Travel and expense;     •   Human resources;     •   Network
access;     •   Computer Usage; and     •   IT Support.

4.   Purchaser Obligations. During the Services Term, Sara Lee Japan H&BC shall
consider its future applications and network strategies and shall take steps
reasonably necessary to implement its new applications and network strategies by
the end of the Services Term. Sara Lee Japan H&BC shall implement Sara Lee
Active Directory at the same time Sara Lee Japan Branded Apparel is implementing
its Active Directory Structure.   5.   Service Fees. For the Decoupling Services
provided to Purchaser by Provider, Purchaser shall pay to Provider an annual fee
of ¥59,172,000 including sublease of ¥9,694,000, to be paid in connection with
Schedule 6 in twelve (12) equal monthly installments of ¥4,931,000 in each year
of the Services Term. If the parties modify the Decoupling Services provided by
Provider and related service fees for such modified Decoupling Services pursuant
to Section 3 of this Attachment 6-2, then the service fees charged to Purchaser
under this Section 5 shall be modified accordingly. If the parties extend the

2



--------------------------------------------------------------------------------



 



    Initial Services Term by one or more Extension Services Term(s), the parties
shall mutually agree upon the additional fees for the Decoupling Services during
such Extension Services Term(s).   6.   Network Connections. Purchaser and
Provider shall maintain the network connection and network trust relationship
with regard to the parties’ respective networks until the expiration of the
Services Term.   7.   Facilities. During the Initial Services Term, Sara Lee
Japan H&BC will continue renting the same office space rented from Sara Lee
Japan Branded Apparel prior to the Distribution Date, which rental shall be on
the same terms and conditions as those prior to the Distribution Date.

3



--------------------------------------------------------------------------------



 



Attachment 6-3
Asia Business Development – Philippines

1.   Parties and Roles.

  1.1.   Parties and Business Structure.     •   Asia Business Development in
the Philippines (“ABD Philippines”) is the member of the HBI Group responsible
for selling Branded Apparel Business brands in the Philippines market.     •  
Currently, ABD Philippines is sharing applications and infrastructure with Sara
Lee Philippines Inc. (“H&BC Philippines”), a member of the Sara Lee Group.     •
  ABD Philippines is using certain MFG/PRO software licensed from QAD, Inc.
(“MFG Pro”) for business functions to be provided hereunder in connection with
the Decoupling Services.     •   H&BC Philippines will convert to SAP going live
in December 2006, but has committed to provide MFG Pro application support to
ABD Philippines through March 31, 2007.     1.2.   Roles of Parties. For
purposes of this Attachment 6-3, H&BC Philippines shall be the Provider and ABD
Philippines shall be the Purchaser.

2.   Commencement Date; Services Term; Service Owners.

  2.1.   Commencement Date. The Commencement Date for the Decoupling Services to
be provided by Provider to Purchaser hereunder shall be the Distribution Date.  
  2.2.   Initial Services Term. Provider shall provide to Purchaser the business
process and information technology Decoupling Services designated in this
Attachment for an Initial Services Term from the Distribution Date through and
including March 31, 2007.     2.3.   Extension Services Term. The parties may
extend the Services Term of this Attachment by mutual agreement for one or more
Extension Services Term(s) of a duration to be agreed upon by the parties.    
2.4.   Service Owners.

The parties respective Service Owners under this Attachment 6-3 are identified
below:

         
 
  Provider:   Purchaser:
 
  Leo G. Obias   Mr. Carlos Villanueva
 
  President   General Manager ABD Philippines
 
  632-772-2222   632-826-0095

 



--------------------------------------------------------------------------------



 



3.   Decoupling Services. Starting on the Commencement Date, Provider will
perform as Decoupling Services the business process and information technology
services that were performed for Purchaser by Provider or its predecessor prior
to the Distribution Date with respect to the following functions:

  •   Purchasing (using the H&BC MFG Pro system);     •   Accounts payable
(using the H&BC MFG Pro system);     •   General ledger (using the H&BC MFG Pro
system); and     •   Tax reporting (using the H&BC MFG Pro system).

4.   Service Fees. For the Decoupling Services provided to Purchaser by Provider
during the Initial Services Term, Purchaser shall pay to Provider services fee
of 116,081.03 in Philippine Pesos per month, to be paid on a quarterly basis as
set forth in Schedule 6, with each quarterly payment including three (3) months
of fees. If the parties extend the Initial Services Term by one or more
Extension Services Term(s), the parties shall mutually agree upon the additional
fees for the Decoupling Services during such Extension Services Term(s).   5.  
Network Connections. Purchaser and Provider shall maintain the network
connection and network trust relationship with regard to the parties’ respective
networks until the expiration of the Services Term.   6.   Data Extraction.
Prior to the expiration of the Initial Services Term, Purchaser will install
replacement systems for MFG Pro. Provider will provide data extraction and
transfer services related to the replacement of MFG Pro described herein with
the format, content, and medium of extracted data to be determined by mutual
agreement of the parties at the time of the installation of such replacement
systems for a reasonable hourly rate, such rate to be mutually agreed upon by
the parties at such time as the parties deem appropriate. For avoidance of
doubt, the fees paid by Purchaser for services provided under this Section 6
shall not be included in the fees paid by Purchaser under Section 4 of this
Attachment.

2



--------------------------------------------------------------------------------



 



Schedule 7
[INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



Schedule 8
Microsoft Active Directory Services

1.   General. This is Schedule 8 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands, Inc. (“HBI”), a Maryland
corporation (the “Agreement”). This Schedule 8 describes certain information
technology services related to Microsoft Active Directory (as defined below) to
be provided by Sara Lee (for purposes of this Schedule 8, the “Provider”) to HBI
(for purposes of this Schedule 8, the “Purchaser”). This Schedule 8 includes
Attachment 8-1 and Attachment 8-2 attached hereto.   2.   Definitions.
Capitalized terms used in this Schedule 8 and not defined herein shall have the
meanings set forth in the Agreement. The following terms shall have the
respective meanings set forth below.

2.1 “Commencement Date” shall mean the Distribution Date.
2.2 “Extension Schedule Term” shall mean a period of up to six (6) months after
the Initial Schedule Term.
2.3 “Initial Schedule Term” shall mean a period of eighteen (18) months after
the Commencement Date.
2.4 “Mason Data Center” shall mean Provider’s data and service center in Mason,
Ohio.
2.5 “Microsoft Active Directory” shall mean Provider’s directory service used to
store information about the network resources across Purchaser’s and Provider’s
domains.
2.6 “Microsoft Active Directory Services” shall mean those general technical and
operational services for the ongoing operation and maintenance of the existing
Microsoft Active Directory systems to be provided by Provider to Purchaser as
described in this Schedule, including, without limitation system administration
and availability services, break/fix troubleshooting and problem resolution
services, and software upgrade services required to maintain vendor support.
2.7 “Schedule Term” shall mean, collectively, the Initial Schedule Term and any
Extension Schedule Term.
2.8 “Service Owner” shall mean, with respect to a Party, the individual
designated in Section 11 to be such Party’s initial point of contact and
escalation for the Microsoft Active Directory Services.
2.9 “Winston-Salem Data Center” shall mean Purchaser’s data and service center
in Winston-Salem, North Carolina.

 



--------------------------------------------------------------------------------



 



3.   Service Commitments.

3.1 Provider Obligations. Starting on the Commencement Date, Provider shall
provide to Purchaser the following Microsoft Active Directory Services.

  (i)   Technical support services for Microsoft Active Directory system,
including:

  (a)   Providing services related to hardware and Software sourcing,
installation, upgrade, maintenance, and administrative support as required by
the HBI Intel group headed by the Senior Manager, Kristopher Bang (336-519-2933)
and SLC Intel group headed by the Manager, Tom Schario (513-204-4080) (As used
in this paragraph “Software” refers to all non-application software specific to
the platforms supported including operating system and related components, data
transfer products, etc. Hardware and Software installation or upgrade projects
will be scheduled to maintain support, correct problems and provide capacity.);
    (b)   Providing services for the maintenance of operating systems and major
subsystems for all platforms at a release level required to support existing
Purchaser application requirements;     (c)   Upon receipt of Purchaser’s
request for an installation or upgrade of software or hardware (e.g., to
maintain support), meeting with interested parties to determine and agree upon a
desired completion date;     (d)   Coordinating all software and hardware
installations including planning, scheduling, testing, and implementation;    
(e)   Providing periodic management reports, promptly upon Purchaser’s request,
on key indicators and resources (e.g., central processing unit (CPU) and direct
access storage device (DASD)) pertaining to performance, utilization, and
capacity; and     (f)   Providing proactive and reactive tuning/capacity support
in order to maintain agreed to performance/capacity requirements or service
levels and implementing corrective action within control of the Mason Data
Center as quickly as possible based on a mutually agreed upon schedule.

  (ii)   Systems operation services for Microsoft Active Directory system,
including those set forth below.

  (a)   Data center facility management services, including maintenance of
hosted equipment in a commercial data center environment featuring raised floor
space, computer room monitoring, Halon

2



--------------------------------------------------------------------------------



 



      protection, dual electrical power feeds with uninterruptible power
supplies, and a backup diesel power generator.     (b)   Change control and
administration services, including:

  •   Providing a formal change control process for non-emergency changes that
substantially affect the Mason Data Center and related components;     •  
Implementing changes only during downtime and service windows mutually agreed
upon by Provider personnel and Purchaser customers, unless the Parties mutually
agree that the change is needed to correct a critical problem (in which case
Provider shall implement the change as soon as possible);     •   Conducting a
weekly meeting as part of the change control process to Schedule and coordinate
changes that affect the Mason Data Center and Purchaser;     •   Inviting
Purchaser to participate in weekly meetings to stay fully informed of changes
that may impact specific applications or the total environment;     •  
Notifying those parties affected by a change in advance of the change (within a
minimum of one (1) week in advance of the planned implementation) depending on
the scope of impact of the change, and including in the applicable notification
a description of the change, what the change will impact, and the expected
outage; and     •   Implementing all changes through a documented test plan (if
technology permits) and preparing a documented back-out plan.

  (c)   Availability management services, including:

  •   Establishing scheduled availability for hardware and online systems on a
fiscal year basis;     •   Monitoring all platforms including networks
continuously twenty-four (24) hours a day, seven (7) days a week, including
logging, tracking and escalating any problems according to the problem
management procedures and on-call responsibility list maintained and supported
by the Provider and Purchaser customer support centers;

3



--------------------------------------------------------------------------------



 



  •   Maintaining system availability for the Microsoft Active Directory
twenty-four hours a day by three hundred and sixty-five days a year; and     •  
Maintaining operating systems and major subsystems for all platforms at a
release level required to support existing Purchaser application requirements.

  (iii)   Disaster recovery/continuity services for Microsoft Active Directory,
including:

  (a)   Providing disaster recovery planning services that cover a total or
partial loss of the Mason Data Center;     (b)   Promptly notifying the
Purchaser Chief Information Officers and the Parties’ designated disaster
recovery coordinators in the event of a disaster that prevents services from
being provided for an extended period of time;     (c)   Declaring a disaster
and moving to a backup site upon determination that the total or partial data
center outage will significantly exceed the maximum defined recovery time
objective (RTO) for lost systems (currently seventy-two (72) hours for the
Microsoft Activity Directory) and involving the Purchaser Chief Information
Officers and the Parties’ designated disaster recovery coordinators in making
the foregoing determination;     (d)   Providing recovery for all contracted
system and production data to the latest weekend back-up and forward recovery of
all Purchaser files to the latest daily offsite backup available;     (e)  
Providing Microsoft Active Directory Services in a disaster in “keep alive”
versus “business as usual” mode unless otherwise designated (which may require
activation of the Purchaser’s business continuity plan);     (f)   Providing
assistance to the Purchaser in the development of information technology
disaster recovery plans depending on resource availability;     (g)  
Coordinating and conducting disaster recovery and fail over tests as requested
and working with Purchaser to determine specific systems to be tested and the
scope of each test at the beginning of each fiscal year with the participation
of the Purchaser’s designated Disaster Recovery Coordinator;     (h)  
Coordinating with the current disaster recovery services vendor (SunGard
Availability Services) and providing Purchaser access to

4



--------------------------------------------------------------------------------



 



      such vendor as necessary or as reasonably requested by Purchaser; and    
(i)   Coordinating with the current offsite storage vendor (Iron Mountain) and
providing Purchaser access to such vendor as necessary or as reasonably
requested by Purchaser.

  (iv)   Application services for Microsoft Active Directory, including:

  (a)   Support, application maintenance, infrastructure, database, and security
administration services, including without limitation, the following:

  •   System administration and availability assurance;     •   Application
configuration changes per Purchaser request or approved change documents;     •
  Break/fix – troubleshooting and problem resolution;     •   Application
performance/tuning services required to maintain application performance at
acceptable levels;     •   Software application and hardware upgrades required
to maintain vendor support;     •   Support services for testing associated with
approved change or upgrade activities;     •   Application security services to
assure the integrity, availability, control, and audit ability of information
under custodianship of Provider and its IT personnel;     •   Services to ensure
adherence to existing policies and procedures;     •   Services to maintain
sufficient levels of internal controls and segregation of duties for processes
resident at Provider’s facilities;     •   Services to provide data and
supporting documentation to Purchaser business units upon request;     •  
Support services for internal and external audit needs; and     •   Services to
respond promptly to business unit information requests.

5



--------------------------------------------------------------------------------



 



  (v)   Additional services for Microsoft Active Directory, including:

  (a)   Removing all Purchaser employees as domain administrators and enterprise
administrators from the Provider Microsoft Active Directory environment;     (b)
  Managing and supporting the promotion and demotion of all Microsoft Active
Directory controllers remaining attached to the Purchaser environment for
Provider;     (c)   Managing and supporting the Microsoft Active Directory
“trust relationships” created between the Provider Microsoft Active Directory
domains and the Purchaser Microsoft Active Directory domain(s) and using the
“trust relationships” to allow Purchaser applications requiring Microsoft Active
Directory functionality to work until they are fully converted to the Purchaser
environment;     (d)   Managing and supporting all Provider Microsoft Active
Directory groups for the Purchaser “trust relationship”;     (e)   Providing
domain name services (DNS) support for saralee.com applications which Purchaser
uses in the Provider Microsoft Active Directory environment;     (f)   Deploying
monthly Microsoft security patches to Microsoft Active Directory controllers on
an agreed upon schedule;     (g)   Using commercially reasonable efforts to
maintain uniqueness of the Purchaser Microsoft Active Directory user accounts
that are defined to the SLBA Microsoft Active Directory organization unit and
maintain such uniqueness until Purchaser converts to its own separate Microsoft
Active Directory system; and     (h)   Providing Microsoft Active Directory
consultative services to Provider, including technical “questions and answers”
on technical infrastructure that was in place at time of Separation, general
informational questions, minor infrastructure administrative changes, etc.    
(i)   Adding servers to the Provider active directory domain for Purchaser in
support of maintenance function activities on a case-by-case basis;     (j)  
Performing security administration access following approved change control and
administration access monitoring systems such as Power Keeper;

6



--------------------------------------------------------------------------------



 



  (k)   Performing as required by Sarbanes Oxley regulations and procedures
quarterly entitlement reviews on all built/standard power user active directory
security groups;     (l)   Reviewing with Purchaser any changes, including
deletions, to existing Purchaser active directory accounts including those with
domain administrative authority, server logon authority, HBI DFS authority,
general active directory administrative authority, standard active directory
user accounts, etc. in a reasonable amount of time prior to taking any action,
which shall include accounts in:

  •   “Admins Exchange”;     •   “Admins InSite”;     •   “Admins Security”;    
•   “Admins Server”; and     •   All *EXCH* groups;

  (m)   Working with Purchaser to maintain the necessary current active
directory accounts and related authority including those with domain
administrative authority, server logon authority, HBI DFS authority, general
active directory administrative authority, standard active directory user
accounts, etc. required for Purchaser to maintain their respective active
directory environment to function at a comparable level as at the Separation
Date, which also includes accounts in:

  •   “Admins Exchange”;     •   “Admins InSite”;     •   “Admins Security”;    
•   “Admins Server”; and     •   All *EXCH* groups;

  (n)   Permitting a Purchaser representative to attend the weekly active
directory status/steering meeting in order for Purchaser to stay informed on
upcoming changes to the Provider active directory environment;     (o)  
Notifying the Purchaser Intel Senior Manager of active directory planning
meetings and permit a Purchaser representative to attend

7



--------------------------------------------------------------------------------



 



      in order to stay informed on upcoming changes to the Provider active
directory environment;     (p)   Providing the necessary ongoing active
directory administrative capability to a limited number of Purchaser active
directory or Intel personnel in order for Purchaser to provide reasonable
administrative support for Purchaser-related organization units, objects, and
user accounts; and     (q)   Providing, when requested by Purchaser and for a
reasonable time period, the necessary active directory capability to a limited
number of Purchaser active directory or Intel personnel in order for Purchaser
to execute active directory functions that require active directory
administrator level authority in order to facilitate active directory migration
efforts, HBI DFS support, review of domain controller event logs, and other
similar activities.

3.2 Purchaser Obligations. In connection with the Microsoft Active Directory
Services to be provided by Provider to Purchaser hereunder, Purchaser shall do
the following, as necessary for Provider to perform the Microsoft Active
Directory Services:

  (i)   Perform the tasks identified as being the responsibility of Purchaser in
this Schedule 8;     (ii)   Perform application recovery procedures beyond those
covered by Data Center-supported weekly back-up and daily incremental saves and
execute such procedures as part of the master disaster recovery plan owned by
Provider’s technology services team and Purchaser’s Microsoft Active Directory
team;     (iii)   Participate in Provider’s application recovery activities as
necessary for Provider to carry out its responsibilities specified in
Section 3.1(iii) through the involvement of Purchaser’s IT staff and user
community;     (iv)   Notify Provider of required promotion and demotion of
Microsoft Active Directory controllers;     (v)   Allow Provider to deploy
monthly Microsoft security patches to Microsoft Active Directory controllers and
not unreasonably withhold approval or scheduling for deployment of patches;    
(vi)   Provide consultative services for the Microsoft Operations Manager
environment that performs monitoring of the Purchaser Microsoft Active Directory
environment;     (vii)   Manage users and objects within the Microsoft Active
Directory SLBA organizational unit and shared services;

8



--------------------------------------------------------------------------------



 



  (viii)   Manage security processes with the organizational unit such as user
account creations and deletions and account resets, and provide to Provider a
weekly report of user changes for Provider validation;     (ix)   Due to the
active directory trust relationship between Provider and Purchaser and the
continued use of the SLC-NA domain, Purchaser shall do the following:

  •   Raise the functional level of the SLC-NA domain when Sara Lee is ready;  
  •   Restructure forest;     •   Rename the domain;     •   Make schema
changes;     •   Work with the Provider to provide the necessary upgrade
support, technical support and hardware to support said changes that affect the
Purchaser portion of the Provider active directory environment, infrastructure,
and related logical structures;     •   Provide Provider with the same Purchaser
active directory migration project details including status updates and progress
indicators on the same frequency that is being used for Purchaser internal
reporting;     •   Permit a Provider representative to attend the Purchaser
active directory migration status/steering meeting in order for Provider to stay
informed on upcoming migration plans and activities;     •   Cease to create new
User/Group/GPO objects in the Provider domain except for the Purchaser-related
organization units; and     •   Cease to add new servers to the Provider
domains;

  (x)   Submit requests to add administrators to the following groups with
justification (Provider will take ownership of such groups as of the
Commencement Date:

  •   “Admins Exchange”;     •   “Admins InSite”;     •   “Admins Security”;    
•   “Admins Server”; and

9



--------------------------------------------------------------------------------



 



  •   All *EXCH* groups;

  (xi)   Submit through the change control process requests that require “Domain
Admin” rights and to use the Power Keeper software to perform the specified
admin requests; and     (xii)   Submit a request and justification to use all
built/standard power user active directory security groups documented by
Provider (which shall remove all members that are not part of the Provider
organization), which Provider shall consider on a case-by-case basis (not all
requests will be granted) and review on a quarterly basis as required by the
Sarbanes Oxley user entitlement process.

4.   Service Delivery. In addition to the requirements set forth elsewhere in
this Schedule 8, Provider will perform the Microsoft Active Directory Services
in the same manner, with the same frequency of service delivery and the same
personnel, and during the same working hours as the predecessor to Provider
performed services that are the same as the Microsoft Active Directory Services
prior to the Commencement Date. With respect to any Microsoft Active Directory
Service for which the predecessor to Provider did not perform an equivalent
service prior to the Commencement Date, the Provider shall perform such
Microsoft Active Directory Service with the frequency of service delivery
reasonably requested by Purchaser.   5.   Schedule Term. Provider shall provide
the Microsoft Active Directory Services during the Schedule Term, unless this
Schedule is first terminated as set forth in the Agreement. In the event
Purchaser requires continuing Microsoft Active Directory Services, beyond the
Initial Schedule Term, Purchaser may extend the Schedule Term for the Extension
Schedule Term by providing to Provider written notice of extension at least
fifteen (15) days prior to the expiration of the Initial Schedule Term.   6.  
Service Level Obligations and Escalation.

6.2 Service Level Obligations. Provider will provide the Microsoft Active
Directory Services in accordance with the service levels identified in
Attachment 8-1. If no service levels are included in Attachment 8-1 with respect
to a particular service, Provider will provide such service in accordance with
the higher of (a) the level of service comparable to what has historically been
provided by the predecessor of Provider prior to the Commencement Date, or
(b) the level of service that Provider provides to its own business units for
services similar to the Microsoft Active Directory Services.
6.3 Escalation. The Parties shall attempt to resolve any outstanding issues not
resolved in connection with Attachment 8-1 or any other issue or disputes
arising with respect to the Microsoft Active Directory Services first by having
the Service Owners attempt to resolve the dispute or issue. If the dispute or
issue remains outstanding and cannot be resolved by the Service Owners, the
Parties shall resolve the issue in accordance with Article VIII of the
Agreement.

10



--------------------------------------------------------------------------------



 



7.   Costs. Purchaser shall pay Provider the fees set forth in Attachment 8-2
for the Microsoft Active Directory Services. Unless otherwise specified in this
Schedule 8 or the Agreement, all time and materials expended by Provider in the
performance of the Microsoft Active Directory Services shall be included in the
applicable fees set forth in Attachment 8-2, and Provider shall not be entitled
to receive any further compensation therefor. Provider may provide systems
enhancements and modifications related to the Microsoft Active Directory
Services, above and beyond applications and reports in existence as of the
Commencement Date, at an additional cost to be negotiated at the time of the
request for such enhancements and modifications. In the event the Parties agree
upon such enhancements and modifications, the Parties shall develop a separate
statement of work or addendum to this Schedule 8 with respect to such
enhancements and modifications and Provider shall invoice Purchaser for such
enhancements and modifications separately.   8.   Invoicing and Payment.
Provider shall invoice Purchaser for the Microsoft Active Directory Services in
arrears on a quarterly basis after the conclusion of each fiscal quarter during
the term of this Schedule 8. Purchaser shall pay all invoices for the Microsoft
Active Directory Services within forty-five (45) days of the date of submission
of such invoices by Provider to Purchaser.   9.   Service Locations. Provider
shall provide the Microsoft Active Directory Services from Provider’s Mason Data
Center. Purchaser shall receive the Microsoft Active Directory Services at
Purchaser’s Winston-Salem Data Center and any other location designated by
Purchaser. During the term of this Schedule 8, if Provider requires access to
Purchaser facilities in connection with Provider’s provision of the Microsoft
Active Directory Services, Purchaser will provide to Provider access to
Purchaser’s facilities upon Provider’s request as necessary to enable Provider
to perform the Microsoft Active Directory Services. Provider will comply with
all policies, including without limitation, use, security, and access policies,
at each Purchaser facility for Purchaser’s employees and visitors generally as
may be in effect from time to time.   10.   Software, Hardware and Other Assets.
Except as otherwise provided herein, Provider shall be responsible for
(i) obtaining all software, hardware and other assets (including licenses)
necessary to perform the Microsoft Active Directory Services as such Microsoft
Active Directory Services have historically been provided, and (ii) the costs of
all such software, hardware, and other assets (including licenses) so long as
such annualized costs do not exceed those annualized costs incurred by Provider
before the Commencement Date. Any increase in such annualized costs after the
Commencement Date for software, hardware or other assets (including licenses)
that are necessary in order for Provider to provide the Microsoft Active
Directory Services without a degradation in the quality of the Microsoft Active
Directory Services or that are otherwise incurred based on Purchaser’s request
shall be paid for by Purchaser. Provider agrees to consult with Purchaser before
incurring such increased costs.   11.   Service Owners. The Parties’ respective
Service Owners for Microsoft Active Directory Services under this Schedule 8 are
identified below.

11



--------------------------------------------------------------------------------



 



         
 
  Provider:   Purchaser:
 
       
 
  Tom Schario   Kristopher Bang
 
  Manager, SLC Intel Group   Senior Manager, HbI Intel Group
 
  (513) 204-4080   (336) 519-2933

12



--------------------------------------------------------------------------------



 



Attachment 8-1
Service Level Targets
Service Targets For MICROSOFT ACTIVE DIRECTORY Application Services
Service Targets over the Escalation Process

                                      1st       Level 1   Level 2   Level 3  
Escalation  
All severity 3 issues (not problem related)
  1 hour   No maximum target   No maximum target   N/A
 
                   
All severity 2 issues (process failure or process completes with non-critical
error, work-around available)
  1 hour   4 hours   No maximum target   2 hours

 
                   
All severity 1 issues (work interrupted, no
  30 minutes   2 hours   4 hours with vendor assistance   1 hour    
work-around)
       

Service Targets Definitions
Level 1 is an introductory Customer Support Consultant and lower level network
analyst troubleshooting and resolving the problem.
Level 2 is a mid level senior analyst and/or network architect troubleshooting
and resolving the problem.
Level 3 is a network architect working with external vendor resources
troubleshooting and resolving the problem.
First escalation is the notification of senior management of the issue.

 



--------------------------------------------------------------------------------



 



Attachment 8-2
Costs
Quarterly Cost
$0

2



--------------------------------------------------------------------------------



 



Schedule 9
Messaging Services

1.   General. This is Schedule 9 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands, Inc. (“HBI”), a Maryland
corporation (the “Agreement”). This Schedule 9 describes certain information
technology services related to messaging to be provided by Sara Lee (for
purposes of this Schedule 9, the “Provider”) to HBI (for purposes of this
Schedule 9, the “Purchaser”). This Schedule 9 includes Attachment 9-1,
Attachment 9-2 and Attachment 9-3 attached hereto.   2.   Definitions.
Capitalized terms used in this Schedule 9 and not defined herein shall have the
meanings set forth in the Agreement. The following terms shall have the
respective meanings set forth below.

2.1 “Business Unit” shall mean Purchaser’s internal business units.
2.2 “Commencement Date” shall mean the Distribution Date.
2.3 “Extension Schedule Term” shall mean a period of up to ninety (90) days
after the Initial Schedule Term.
2.4 “Initial Schedule Term” shall mean the period from the Commencement Date
through and including one (1) year after the Commencement Date.
2.5 “Mason Data Center” shall mean Provider’s data and service center in Mason,
Ohio.
2.6 “Messaging Services” shall mean those technical and operational services for
the ongoing operation and maintenance of the Messaging System to be provided by
Provider to Purchaser as described in this Schedule, including, without
limitation system administration and availability services, break/fix
troubleshooting and problem resolution services, and software upgrade services
required to maintain vendor support.
2.7 “Messaging System” shall mean Provider’s electronic mail messaging and
filtering system.
2.8 “Schedule Term” shall mean, collectively, the Initial Schedule Term and any
Extension Schedule Term.
2.9 “Service Owner” shall mean, with respect to a Party, the individual
designated in Section 11 to be such Party’s initial point of contact and
escalation for the Messaging Services.
2.10 “Winston-Salem Data Center” shall mean Purchaser’s data and service center
in Winston-Salem, North Carolina.

 



--------------------------------------------------------------------------------



 



3.   Service Commitments.

  3.1   Provider Obligations. Starting on the Commencement Date, Provider shall
provide to Purchaser the following Messaging Services.

  (i)   Technical support services for the Messaging System, including:

  (a)   Providing services related to hardware and Software sourcing,
installation, upgrade, maintenance, and administrative support as required by
the HBI Intel group headed by the HbI Messaging group headed by the Manager,
Willie Henry (336-519-7870) and SLC Messaging group headed by the Manager,
Morgan Jones (513-204-4229) (As used in this paragraph “Software” refers to all
non-application software specific to the platforms supported including operating
system and related components, Exchange software and related components, data
transfer products, etc. Hardware and Software installation or upgrade projects
will be scheduled to maintain support, correct problems and provide capacity.);
    (b)   Providing help desk and technical services for support for functional
and technical intervention (Purchaser, to report a problem, will first call the
Provider help desk number at 1-866-259-9360);     (c)   Providing services for
the maintenance of operating systems and major subsystems for all platforms at a
release level required to support existing Purchaser application requirements;  
  (d)   Upon receipt of Purchaser’s request for an installation or upgrade of
software or hardware (e.g., to maintain support), meeting with interested
parties to determine and agree upon a desired completion date;     (e)  
Coordinating all software and hardware installations including planning,
scheduling, testing, and implementation;     (f)   Providing periodic management
reports, promptly upon Purchaser’s request, on key indicators and resources
(e.g., central processing unit (CPU) and direct access storage device (DASD))
pertaining to performance, utilization, and capacity; and     (g)   Providing
proactive and reactive tuning/capacity support in order to maintain agreed to
performance/capacity requirements or service levels and implementing corrective
action within control of the Mason Data Center as quickly as possible based on a
mutually agreed upon schedule.

2



--------------------------------------------------------------------------------



 



  (ii)   Systems operation services for the Messaging System, including those
set forth below.

  (a)   Data center facility management services, including maintenance of
hosted equipment in a commercial data center environment featuring raised floor
space, computer room monitoring, Halon protection, dual electrical power feeds
with uninterruptible power supplies, and a backup diesel power generator.    
(b)   Change control and administration services, including:

  •   Providing formal change control process for non-emergency changes that
substantially affect the Mason Data Center and related components;     •  
Implementing changes only during downtime and service windows mutually agreed
upon by Provider personnel and Purchaser customers, unless the Parties mutually
agree that the change is needed to correct a critical problem (in which case
Provider shall implement the change as soon as possible);     •   Conducting a
weekly meeting as part of the change control process to Schedule and coordinate
changes that affect the Mason Data Center and Purchaser;     •   Inviting
Purchaser’s customers to participate in weekly meetings described above in this
Schedule 9 to stay fully informed of changes that may impact specific
applications or the total environment;     •   Notifying those parties affected
by a change in advance of the change (within a minimum of one (1) week in
advance of the planned implementation) depending on the scope of impact of the
change, and including in the applicable notification a description of the
change, what the change will impact, and the expected outage; and     •  
Implementing all changes through a documented test plan (if technology permits)
and preparing a documented back-out plan.

  (c)   Availability management services, including:

  •   Establishing scheduled availability for hardware and online systems on a
fiscal year basis;

3



--------------------------------------------------------------------------------



 



  •   Monitoring all platforms including networks continuously twenty-four
(24) hours a day, seven (7) days a week, including logging, tracking and
escalating any problems according to the problem management procedures and
on-call responsibility list maintained and supported by the Provider and
Purchaser customer support centers; and     •   Maintaining system availability
for the Messaging System twenty-four hours a day by three hundred and sixty-five
days a year.

  (iii)   Disaster recovery/continuity services for the Messaging System,
including:

  (a)   Providing disaster recovery planning services that cover a total or
partial loss of the Mason Data Center;     (b)   Promptly notifying the
Purchaser Chief Information Officers and the Parties’ designated disaster
recovery coordinators in the event of a disaster that prevents services from
being provided for an extended period of time;     (c)   Declaring a disaster
and moving to a backup site upon determination that the total or partial data
center outage will significantly exceed the maximum defined recovery time
objective (RTO) for lost systems (currently seventy-two (72) hours for the
Messaging System) and involving the Purchaser Chief Information Officers and the
Parties’ designated disaster recovery coordinators in making the foregoing
determination;     (d)   Providing recovery for all contracted system and
production data to the latest weekend back-up and forward recovery of all
Purchaser files to the latest daily offsite backup available;     (e)  
Providing Messaging Services in a disaster in “keep alive” versus “business as
usual” mode unless otherwise designated (which may require activation of the
Purchaser’s business continuity plan);     (f)   Providing assistance to the
Purchaser in the development of information technology disaster recovery plans
depending on resource availability;     (g)   Coordinating and conducting
disaster recovery and fail over tests as requested and working with Purchaser to
determine specific systems to be tested and the scope of each test at the
beginning of each fiscal year with the participation of the Purchaser’s
designated Disaster Recovery Coordinator;

4



--------------------------------------------------------------------------------



 



  (h)   Coordinating with the current disaster recovery services vendor (SunGard
Availability Services) and providing Purchaser access to such vendor as
necessary or as reasonably requested by Purchaser; and     (i)   Coordinating
with the current offsite storage vendor (Iron Mountain) and providing Purchaser
access to such vendor as necessary or as reasonably requested by Purchaser.

  (iv)   Application services for the Messaging System, including:

  (a)   Support, application maintenance, infrastructure, database, and security
administration services, including without limitation, the following:

  •   System administration and availability assurance;     •   Application
configuration changes per Purchaser request or approved change documents;     •
  Break/fix – troubleshooting and problem resolution;     •   Application
performance/tuning services required to maintain application performance at
acceptable levels;     •   Software application and hardware upgrades required
to maintain vendor support;     •   Support services for testing associated with
approved change or upgrade activities;     •   Application security services to
assure the integrity, availability, control, and audit ability of information
under custodianship of Provider and its IT personnel;     •   Services to ensure
adherence to existing policies and procedures;     •   Services to maintain
sufficient levels of internal controls and segregation of duties for processes
resident at Provider’s facilities;     •   Services to provide data and
supporting documentation to Purchaser business units upon request;     •  
Support services for internal and external audit needs; and

5



--------------------------------------------------------------------------------



 



  •   Services to respond promptly to Business Unit information requests.

  (v)   Electronic mail forwarding services, including:

  (a)   For a period of six (6) months after the Commencement Date, forwarding
electronic mail addressed to any individual who is a Provider employee
immediately prior to the Commencement Date and who becomes a Purchaser employee
as of the Commencement Date (after the Commencement Date, the Provider version
of the directory will be frozen and no additional changes will be allowed),
either through the internet or extranet communications circuit;     (b)   After
the initial six (6) month forwarding period, sending a return receipt message to
electronic mail messages directed to Purchaser employees covered by the
forwarding service stating that the applicable employee is now part of Purchaser
for an additional three (3) months, without the requirement that such messages
be forwarded; and     (c)   After the full six months, returning any mail sent
to Provider for a Purchaser employee as undeliverable with no explanation.

  (vi)   Consultative services related to the Messaging System, including
technical “questions and answers” on technical infrastructure that was in place
at time of separation, general informational questions, minor infrastructure
administrative changes, and related issues.     (vii)   Services to permit
Purchaser to continue to use the domain names listed in Attachment 9-3.

3.2 Purchaser Obligations. In connection with the Messaging Services to be
provided by Provider to Purchaser hereunder, Purchaser shall do the following,
as necessary for Provider to perform the Messaging Services:

  (i)   Perform the tasks identified as being the responsibility of Purchaser in
this Schedule 9;     (ii)   Perform application recovery procedures beyond those
covered by Data Center-supported weekly back-up and daily incremental saves and
execute such procedures as part of the master disaster recovery plan owned by
Purchaser’s technology services team and Provider’s Messaging System team;    
(iii)   Participate in Provider’s application recovery activities as necessary
for Provider to carry out its responsibilities specified in

6



--------------------------------------------------------------------------------



 



      Section 3.1(iii) through the involvement of Purchaser’s IT staff and user
community; and     (iv)   Maintain and manage the MX records for the domains
listed in Attachment 9-3 as an administrator in the Iron Mountain system.

4.   Service Delivery. In addition to the requirements set forth elsewhere in
this Schedule 9, Provider will perform the Messaging Services in the same
manner, with the same frequency of service delivery and the same personnel, and
during the same working hours as the predecessor to Provider performed services
that are the same as the Messaging Services prior to the Commencement Date. With
respect to any Messaging Service for which the predecessor to Provider did not
perform an equivalent service prior to the Commencement Date, the Provider shall
perform such Messaging Service with the frequency of service delivery reasonably
requested by Purchaser.   5.   Schedule Term. Provider shall provide the
Messaging Services during the Schedule Term, unless this Schedule is first
terminated as set forth in the Agreement. In the event Purchaser requires
continuing Messaging Services, beyond the Initial Schedule Term, Purchaser may
extend the Schedule Term for the Extension Schedule Term by providing to
Provider written notice of extension at least fifteen (15) days prior to the
expiration of the Initial Schedule Term.   6.   Service Level Obligations and
Escalation.

6.1 Service Level Obligations. Provider will provide the Messaging Services in
accordance with the service levels identified in Attachment 9-1. If no service
levels are included in Attachment 9-1 with respect to a particular service,
Provider will provide such service in accordance with the higher of (a) the
level of service comparable to what has historically been provided by the
predecessor of Provider prior to the Commencement Date, or (b) the level of
service that Provider provides to its own business units for services similar to
the Messaging Services.
6.2 Escalation. The Parties shall attempt to resolve any outstanding issues not
resolved in connection with Attachment 9-1 or any other issue or disputes
arising with respect to the Messaging Services first by having the Service
Owners attempt to resolve the dispute or issue. If the dispute or issue remains
outstanding and cannot be resolved by the Service Owners, the Parties shall
resolve the issue in accordance with Article VIII of the Agreement.

7.   Costs. Purchaser shall pay Provider the fees set forth in Attachment 9-2
for the Messaging Services. Unless otherwise specified in this Schedule 9 or the
Agreement, all time and materials expended by Provider in the performance of the
Messaging Services shall be included in the applicable fees set forth in
Attachment 9-2, and Provider shall not be entitled to receive any further
compensation therefor. Provider may provide systems enhancements and
modifications related to the Messaging Services, above and beyond applications
and reports in existence as of the Commencement Date, at an additional cost to
be negotiated at the time of the request for such enhancements and
modifications. In

7



--------------------------------------------------------------------------------



 



    the event the Parties agree upon such enhancements and modifications, the
Parties shall develop a separate statement of work or addendum to this
Schedule 9 with respect to such enhancements and modifications and Provider
shall invoice Purchaser for such enhancements and modifications separately.   8.
  Invoicing and Payment. Provider shall invoice Purchaser for the Messaging
Services in arrears on a quarterly basis after the conclusion of each fiscal
quarter during the term of this Schedule 9. Purchaser shall pay all invoices for
the Messaging Services within forty-five (45) days of the date of submission of
such invoices by Provider to Purchaser.   9.   Service Locations. Provider shall
provide the Messaging Services from Provider’s Mason Data Center. Purchaser
shall receive the Messaging Services at Purchaser’s Winston-Salem Data Center
and any other location designated by Purchaser. During the term of this
Schedule 9, if Provider requires access to Purchaser facilities in connection
with Provider’s provision of the Messaging Services, Purchaser will provide to
Provider access to Purchaser’s facilities upon Provider’s request as necessary
to enable Provider to perform the Messaging Services. Provider will comply with
all policies, including without limitation, use, security, and access policies,
at each Purchaser facility for Purchaser’s employees and visitors generally as
may be in effect from time to time.   10.   Software, Hardware and Other Assets.
Except as otherwise provided herein, Provider shall be responsible for
(i) obtaining all software, hardware and other assets (including licenses)
necessary to perform the Messaging Services as such Messaging Services have
historically been provided, and (ii) the costs of all such software, hardware,
and other assets (including licenses) so long as such annualized costs do not
exceed those annualized costs incurred by Provider before the Commencement Date.
Any increase in such annualized costs after the Commencement Date for software,
hardware or other assets (including licenses) that are necessary in order for
Provider to provide the Messaging Services without a degradation in the quality
of the Messaging Services or that are otherwise incurred based on Purchaser’s
request shall be paid for by Purchaser. Provider agrees to consult with
Purchaser before incurring such increased costs.   11.   Service Owners. The
Parties’ respective Service Owners for Messaging Services under this Schedule 9
are identified below.

         
 
  Provider:   Purchaser:
 
       
 
  Morgan Jones   Willie Henry
 
  Manager, SLC Messaging Group   Manager, HbI Messaging Group
 
  (513) 204-4229   (336) 519-7870

8



--------------------------------------------------------------------------------



 



Attachment 9-1
Service Level Targets
Service Targets For MESSAGING Application Services
Service Targets over the Escalation Process

                                      1st       Level 1   Level 2   Level 3  
Escalation  
All severity 3 issues (not problem related)
  1 hour   No maximum target   No maximum target   N/A
 
                   
All severity 2 issues (process failure or process completes with non-critical
error, work-around available)
  1 hour   4 hours   No maximum target   2 hours

 
                   
All severity 1 issues (work interrupted, no
  15 minutes   2 hours   8 hours with vendor assistance   1 hour
   
work-around)
       

Service Targets Definitions
Level 1 is an introductory Customer Support Consultant and lower level network
analyst troubleshooting and resolving the problem.
Level 2 is a mid level senior analyst and/or network architect troubleshooting
and resolving the problem.
Level 3 is a network architect working with external vendor resources
troubleshooting and resolving the problem.
First escalation is the notification of senior management of the issue.

9



--------------------------------------------------------------------------------



 



Attachment 9-2
Costs
Quarterly Cost
$0

10



--------------------------------------------------------------------------------



 



Attachment 9-3
HBI Domains
saralee.net
saraleedirect.com
saraleeintimateapparel.com
saraleeintimateapparel.net
saraleeintimateapparel.org
saraleeintimates.com
saraleeprintables.at
saraleeprintables.be
saraleeprintables.ch
saraleeprintables.co.hu
saraleeprintables.co.uk
saraleeprintables.com
saraleeprintables.com.pt
saraleeprintables.cz
saraleeprintables.de
saraleeprintables.dk
saraleeprintables.gen.tr
saraleeprintables.gr
saraleeprintables.it
saraleeprintables.lt
saraleeprintables.lv
saraleeprintables.net

 



--------------------------------------------------------------------------------



 



saraleeprintables.pl
saraleeprintables.ro
saraleeprintables.se
slbanet.com
saraleeba.com
slbasfa.com
slbasourcing.com
sldcatalog.com
sldirect.com
slh-b2b.com
slhlink.com
slhnet.com
slh-retail.com
slianet.com
slianet.net
slianet.org
slkp.com
slouterbanks.com
slsc.com
slucpfr.com
slu-online.com
slusourcing.com

2



--------------------------------------------------------------------------------



 



Schedule 10
Network Services

1.   General. This is Schedule 10 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands, Inc. (“HBI”), a Maryland
corporation (the “Agreement”). This Schedule 10 describes certain network
services to be provided by each of Sara Lee and HBI to the other Party. This
Schedule 10 includes Attachment 10-1, Attachment 10-2 and Attachment 10-3
attached hereto.   2.   Definitions. Capitalized terms used in this Schedule 10
and not defined herein shall have the meanings set forth in the Agreement. The
following terms shall have the respective meanings set forth below.

2.1 “Commencement Date” shall mean the Distribution Date.
2.2 “Mason Data Center” shall mean Sara Lee’s data and service center in Mason,
Ohio.
2.3 “Network Services” shall mean those services for the ongoing operation and
maintenance of the Network to be provided by a Party to the Requestor as
described in this Schedule, including, without limitation system administration
and availability services, break/fix troubleshooting and problem resolution
services, and software upgrade services required to maintain vendor support.
2.4 “Network” shall mean the shared network used by the Parties prior to the
Separation, as modified and segregated after the Separation pursuant to this
Schedule 10.
2.5 “Provider” shall mean the Party providing Network Services to the other
Party as a Requestor hereunder.
2.6 “Requestor” shall mean a Party requesting Network Services from the other
Party hereunder.
2.7 “Schedule Term” shall mean the period from the Commencement Date through the
date when the last of the Schedules under the Agreement that relies upon Network
Services expires or terminates.
2.9 “Service Owner” shall mean, with respect to a Party, the individual
designated in Section 11 to be such Party’s initial point of contact and
escalation for the Network Services.
2.10 “Winston-Salem Data Center” shall mean HBI’s data and service center in
Winston-Salem, North Carolina.

 



--------------------------------------------------------------------------------



 



3.   Service Commitments.

3.1 Provider Obligations. Starting on the Commencement Date, Provider shall
provide to Requestor the following Network Services.

  (i)   Technical support services for the Network, including:

  (a)   Providing services related to hardware and Software sourcing,
installation, upgrade, maintenance, and administrative support as required by
the HbI Network group headed by the Manager, Scott Bernard (336-519-8858) and
SLC Network group headed by the Manager, Dave Mummey (513-204-4059) (As used in
this paragraph “Software” refers to all non-application software specific to the
platforms supported including operating system and related components, Exchange
software and related components, data transfer products, etc. Hardware and
Software installation or upgrade projects will be scheduled to maintain support,
correct problems and provide capacity.);     (b)   Providing services for the
maintenance of operating systems and major subsystems for all platforms at a
release level required to support existing Requestor application requirements;  
  (c)   Upon receipt of Requestor’s request for an installation or upgrade of
software or hardware (e.g., to maintain support), meeting with interested
parties to determine and agree upon a desired completion date;     (d)  
Coordinating all software and hardware installations including planning,
scheduling, testing, and implementation;     (e)   Providing periodic management
reports, promptly upon Requestor’s request, on key indicators and resources
(e.g., response time and circuit utilization) pertaining to performance,
utilization, and capacity; and     (f)   Providing proactive and reactive
tuning/capacity support in order to maintain agreed to performance/capacity
requirements or service levels and implementing corrective action within control
of the Mason Data Center as quickly as possible based on a mutually agreed upon
schedule.

  (ii)   Systems operation services for the Network, including those set forth
below.

  (a)   Data center facility management services, including maintenance of
hosted equipment in a commercial data center environment featuring raised floor
space, computer room monitoring, Halon

2



--------------------------------------------------------------------------------



 



      protection, dual electrical power feeds with uninterruptible power
supplies, and a backup diesel power generator.     (b)   Change control and
administration services, including:

  •   Establishing, implementing and executing a formal change control process
for non-emergency changes that substantially affect the Mason Data Center and
related components;     •   Implementing changes only during downtime and
service windows mutually agreed upon by Provider personnel and Requestor
customers, unless the Parties mutually agree that the change is needed to
correct a critical problem (in which case Provider shall implement the change as
soon as possible);     •   Conducting a weekly meeting as part of the change
control process to Schedule and coordinate changes that affect the Mason Data
Center and Requestor;     •   Participating in weekly meetings with the other
Party to stay fully informed of changes that may impact specific applications or
the total environment;     •   Notifying those parties affected by a change in
advance of the change (within a minimum of one (1) week in advance of the
planned implementation) depending on the scope of impact of the change, and
including in the applicable notification a description of the change, what the
change will impact, and the expected outage; and     •   Implementing all
changes through a documented test plan (if technology permits) and preparing a
documented back-out plan.

  (c)   Availability management services, including:

  •   Establishing scheduled availability for hardware and online systems on a
fiscal year basis;     •   Monitoring all platforms including networks
continuously twenty-four (24) hours a day, seven (7) days a week, including
logging, tracking and escalating any problems according to the problem
management procedures and on-call responsibility list maintained and supported
by the Provider and Requestor customer support centers; and

3



--------------------------------------------------------------------------------



 



  •   Maintaining system availability for the Network twenty-four hours a day by
three hundred and sixty-five days a year.

  (iii)   Disaster recovery/continuity services for the Network, including:

  (a)   Promptly notifying the Requestor Chief Information Officers and the
Parties’ designated disaster recovery coordinators in the event of a disaster
that affects the availability of joint Network Services for an extended period
of time;     (b)   Working with the other Party during the disaster recovery
period to make available the joint Network Services as quickly as possible;    
(c)   Executing its disaster recovery plan necessary for the recovery of its
data center and/or network as needed including providing for the availability of
the joint Network Services after the declaration of a disaster (with the other
Party responsible for implementing its portion of the plan required to support
the availability of the joint Network Services);     (d)   Providing Network
Services in a disaster in “keep alive” versus “business as usual” mode unless
otherwise designated (which may require activation of the Requestor’s business
continuity plan);     (e)   Providing assistance to the Requestor in the
development of information technology disaster recovery plans depending on
resource availability;     (f)   Coordinating and conducting disaster recovery
and fail over tests as requested and working with Requestor to determine
specific systems to be tested and the scope of each test at the beginning of
each fiscal year with the participation of the Requestor’s designated Disaster
Recovery Coordinator;     (g)   Coordinating with the current disaster recovery
services vendor (SunGard Availability Services) and providing Requestor access
to such vendor as necessary or as reasonably requested by Requestor;     (h)  
Coordinating with the current offsite storage vendor (Iron Mountain) and
providing Requestor access to such vendor as necessary or as reasonably
requested by Requestor; and

  (iv)   Internetworking Operating System services for the Network, including:

  (a)   Support, application maintenance, infrastructure, database, and security
administration services, including without limitation, the following:

4



--------------------------------------------------------------------------------



 



  •   System administration and availability assurance;     •   Application
configuration changes per Requestor request or approved change documents;     •
  Break/fix – troubleshooting and problem resolution;     •   Application
performance/tuning services required to maintain application performance at
acceptable levels;     •   Software application and hardware upgrades required
to maintain vendor support;     •   Support services for testing associated with
approved change or upgrade activities;     •   Application security services to
assure the integrity, availability, control, and audit ability of information
under custodianship of Provider and its IT personnel;     •   Services to ensure
adherence to existing policies and procedures;     •   Services to maintain
sufficient levels of internal controls and segregation of duties for processes
resident at Provider’s facilities;     •   Services to provide data and
supporting documentation to Requestor business units upon request;     •  
Support services for internal and external audit needs; and     •   Services to
respond promptly to business unit information requests.

  (v)   Additional services, including:

  (a)   Working together with the other Party to move the network connection to
an extranet connection with a site-to-site VPN backup between HBI’s
Winston-Salem Data Center and Sara Lee’s Mason Data Center; and     (b)  
Performing application recovery procedures beyond those covered by Data Center
supported weekly back up and daily incremental saves and execute such procedures
as part of the master disaster recovery plan owned by Sara Lee’s technology
services team and HBI’s Network team.

5



--------------------------------------------------------------------------------



 



  (vi)   Data transport services, including, for 6 months following the
Commencement Date, continuing to provide data transport services for the Lawson
to HBI Zone Company Directory data feed via Crossworlds/ICS, which services will
be consistent with offerings and level of service prior to the Commencement Date
(including general technical, administrative, break/fix troubleshooting and
problem resolution, and operational support).

3.2 Sara Lee Obligations. In connection with the Network Services, Sara Lee
shall do the following:

  (i)   Pay for the physical circuits in Mason, Ohio and for the required PVC
charges linking Sara Lee and HBI for extranet connectivity;     (ii)   Provide
help desk and technical services to provide support to HBI for functional and
technical intervention (HBI, to report a problem, will first call the Sara Lee
help desk);     (iii)   Provide the Sara Lee-side internet connectivity required
for the site to site VPN and the physical equipment required on the Sara Lee
side for the connection between the Parties;     (iv)   Install and/or configure
a firewall and intrusion prevention system (IPS) environment within the Sara
Lee-side network configuration for its segment of the joint extranet connection
and work with HBI to establish and manage network security for the extranet
connection;     (v)   Mutually agree with HBI on any increases or decreases in
required communications connectivity between the companies;     (vi)   Establish
disaster recovery network connectivity to its disaster recovery site and
discontinue use of the HBI Disaster Recovery network and related network
infrastructure within six (6) months of the Commencement Date, provided that the
six (6) month period shall be extended as necessary if Sara Lee is unable to
establish its own network connectivity within the initial six (6) month period;
    (vii)   Establish the necessary network connectivity between the Sara Lee
and HBI disaster recovery sites networks and related network infrastructure to
facilitate access, in the event of a disaster recovery to either Party, to HBI
services and applications provided by this Schedule 10 and other Schedules under
the Agreement, configure the network connection with firewall and IPS
protection, bear the cost (one-time and recurring) of establishing such
connectivity, and maintain the disaster recovery configuration remain in place
until all other Schedules under the Agreement expire or are terminated;

6



--------------------------------------------------------------------------------



 



  (viii)   Work with HBI to complete the separation of internet domain names
between the Parties with Iron Mountain;     (ix)   Provide Network Services
consultative services to HBI, including technical “questions and answers” on
technical infrastructure that was in place at time of Separation, general
informational questions, minor infrastructure administrative changes, etc.;    
(x)   Allow HBI continued use of the domain names listed in the “HBI Domains”
section of Attachment 10-3 for a period of one (1) year after the Commencement
Date and manage such domain names through its Iron Mountain contract under the
Sara Lee Corp Iron Mountain Portal in the division referenced as SLBA;     (xi)
  Allow HBI continued use of the host names listed in the “HBI Host Names”
section of Attachment 10-3 for a period of one (1) year after the Commencement
Date; and     (xii)   Permit HBI to access and utilize the existing Sara Lee
network and related network infrastructure that is currently in place in the
Sara Lee Bentonville Sales Office for a period of six (6) months after the
Commencement Date to facilitate access of the HBI Wal-Mart Sales Team to the
Winston-Salem Data Center through the Sara Lee network.

3.3 HBI Obligations. In connection with the Network Services, HBI shall do the
following:

  (i)   Pay for the physical circuits for the extranet connectivity in
Winston-Salem, NC;     (ii)   Provide help desk and technical services to
provide support to Sara Lee for functional and technical intervention (Sara Lee,
to report a problem, will first call the HBI help desk at 336-519-5000);    
(iii)   Disconnect existing circuits from Provider’s SLC Corporate MPLS network
within forty-five (45) days after the Commencement Date as a prerequisite for
the transition of the network connection to an extranet connection with a
site-to-site VPN backup as described above;     (iv)   Provide the HBI-side
internet connectivity required for the site to site VPN and the physical
equipment required on the HBI side for the connection between the Parties;    
(v)   Install and/or configure a firewall and intrusion prevention system
(IPS) environment within the HBI-side network configuration for its segment of
the joint extranet connection and work with Sara Lee to establish and manage
network security for the extranet connection;

7



--------------------------------------------------------------------------------



 



  (vi)   Mutually agree with Sara Lee on any increases or decreases in required
communications connectivity between the companies;     (vii)   Work with Sara
Lee to complete the separation of internet domain names between the Parties with
Iron Mountain and, upon completion, cross-train Sara Lee personnel on management
of the domains that have been transferred to Sara Lee;     (viii)   Provide
consulting services to Sara Lee for domain names for three (3) months after the
Commencement Date;     (ix)   Provide access for Sara Lee to the existing HBI
Disaster Recovery network and related network infrastructure that is currently
in place to facilitate access to Sara Lee’s disaster recovery site as necessary
for nine (9) months following the Commencement Date;     (x)   Provide Network
Services consultative services to Sara Lee, including technical “questions and
answers” on technical infrastructure that was in place at time of Separation,
general informational questions, minor infrastructure administrative changes,
etc.;     (xi)   Maintain and manage the Internet DNS records for the domains
listed in “HBI Domains” section of Attachment 10-3 and maintain and manage the
Internet DNS records for the host names listed in the “HBI Host Names” section
of Attachment 10-3;     (xii)   Establish separate necessary network
connectivity and related network infrastructure for the HBI Wal-Mart Sales Team
in the Sara Lee Bentonville Sales Office to access the Winston-Salem Data Center
and discontinue use of the Sara Lee network for such purpose within six
(6) months after the Commencement Date; and     (xiii)   Permit use by Sara Lee
of existing HBI telephone numbers and related telecommunications infrastructure
currently in place at the Stratford Road plant and used to support the Sara Lee
Bakery Outlet Store located in Winston-Salem, North Carolina for a period equal
to the Schedule Term; provided that (a) HBI will give Sara Lee at least six
(6) months notice if it is necessary for Sara Lee to implement a replacement
capability (the cost of which will be borne solely by Sara Lee) if the service
needs to canceled due to any unplanned circumstances such as (1) plant ownership
change, (2) abandonment by HBI of the telephone system, telephone exchange
(519-xxxx), and/or related telecommunications infrastructure, (3) mandated
changes required by local telecommunications provider, or (4) other unplanned
events outside of HBI’s control, (b) permitted use and related services will be
on an “as-is” basis and Sara Lee shall, at its own expense, implement any
changes or replacements necessary to support a

8



--------------------------------------------------------------------------------



 



      different type or level of use and service, and (c) Sara Lee may cancel
such use at any time with thirty (30) days advance notice to HBI.

4.   Service Delivery. In addition to the requirements set forth elsewhere in
this Schedule 10, Provider will perform the Network Services in the same manner,
with the same frequency of service delivery and the same personnel, and during
the same working hours as the predecessor to Provider performed services that
are the same as the Network Services prior to the Commencement Date. With
respect to any Network Service for which the predecessor to Provider did not
perform an equivalent service prior to the Commencement Date, the Provider shall
perform such Network Service with the frequency of service delivery reasonably
requested by Requestor.   5.   Schedule Term. Provider shall provide the Network
Services during the Schedule Term, unless this Schedule is first terminated as
set forth in the Agreement.   6.   Service Level Obligations and Escalation.

6.1 Service Level Obligations. Provider will provide the Network Services in
accordance with the service levels identified in Attachment 10-1. If no service
levels are included in Attachment 10-1 with respect to a particular service,
Provider will provide such service in accordance with the higher of (a) the
level of service comparable to what has historically been provided by the
predecessor of Provider prior to the Commencement Date, or (b) the level of
service that Provider provides to its own business units for services similar to
the Network Services. Each Party shall pay to the other Party any credits due
for certain service failures as specified in Attachment 10-1.
6.2 Escalation. The Parties shall attempt to resolve any outstanding issues not
resolved in connection with Attachment 10-1 or any other issue or disputes
arising with respect to the Network Services first by having the Service Owners
attempt to resolve the dispute or issue. If the dispute or issue remains
outstanding and cannot be resolved by the Service Owners, the Parties shall
resolve the issue in accordance with Article VIII of the Agreement.

7.   Costs. Each Party shall pay to the other Party the fees set forth in
Attachment 10-2 for the Network Services provided from such other Party as a
Provider to the first Party as a Requestor. Unless otherwise specified in this
Schedule 10 or the Agreement, all time and materials expended by either Party in
the performance of its respective Network Services shall be included in the
applicable fees set forth in Attachment 10-2, and such Party shall not be
entitled to receive any further compensation therefor. A Party may provide to
the other Party systems enhancements and modifications related to the Network
Services, above and beyond applications and reports in existence as of the
Commencement Date, at an additional cost to be negotiated at the time of the
request for such enhancements and modifications. In the event the Parties agree
upon such enhancements and modifications, the Parties shall develop a separate
statement of work or addendum to this Schedule 10 with respect to such
enhancements and modifications and the Party acting as Provider shall invoice
the other Party for such enhancements and modifications separately.

9



--------------------------------------------------------------------------------



 



8.   Invoicing and Payment. Each Party shall invoice the other Party for the
Network Services provided by such first Party in arrears on a quarterly basis
after the conclusion of each fiscal quarter during the Schedule Term. Each
invoiced Party shall pay all invoices for the Network Services or other services
hereunder within forty-five (45) days of the date of submission of such invoices
by the invoicing Party.   9.   Service Locations. Sara Lee shall provide the
Network Services from its Mason Data Center and HBI shall provide its services
hereunder from its Winston-Salem Data Center. HBI shall receive the Network
Services at its Winston-Salem Data Center and any other location designated by
HBI and Sara Lee shall receive services provided by HBI hereunder at Sara Lee’s
Mason Data Center and any other location designated by Sara Lee. During the term
of this Schedule 10, if a Party providing services hereunder requires access to
facilities of the Party receiving services in connection with the providing
Party’s provision of such services, the receiving Party will provide to the
providing Party access to such receiving Party’s facilities upon such providing
Party’s request as necessary to enable such providing Party to perform such
services. Each Party will comply with all policies, including without
limitation, use, security, and access policies, at each of the other Party’s
facilities for such other Party’s employees and visitors generally as may be in
effect from time to time.   10.   Software, Hardware and Other Assets. Except as
set forth otherwise herein, each Party shall be responsible for obtaining all
software, hardware, other assets (including licenses) and any other rights
necessary to perform its portion of the Network Services.   11.   Service
Owners. The Parties’ respective Service Owners for Network Services under this
Schedule 10 are identified below.

         
 
  Sara Lee:   HBI:
 
       
 
  Dave Mummey   Scott Bernard
 
  Manager, SLC Network Group   Manager, HbI Network Group
 
  (513) 204-4059   (336) 519-8858

10



--------------------------------------------------------------------------------



 



Attachment 10-1
Service Level Targets
Service Targets For MESSAGING Application Services
Service Targets over the Escalation Process

                                      1st       Level 1   Level 2   Level 3  
Escalation  
All severity 3 issues (not problem related)
  1 hour   No maximum target   No maximum target   N/A
 
                   
All severity 2 issues (process failure or process completes with non-critical
error, work-around available)
  1 hour   4 hours   No maximum target   2 hours

 
                   
All severity 1 issues (work interrupted, no work-around)
                 
 
  15 minutes   1 hour   3 hours maximum and issue must be resolved   30 minutes
   
 
       

Service Targets Definitions
Level 1 is an introductory Customer Support Consultant and lower level network
analyst troubleshooting and resolving the problem.
Level 2 is a mid level senior analyst and/or network architect troubleshooting
and resolving the problem.
Level 3 is a network architect working with external vendor resources
troubleshooting and resolving the problem.
First escalation is the notification of senior management of the issue.

1



--------------------------------------------------------------------------------



 



Attachment 10-2
Costs
Sara Lee to HBI
Quarterly Cost
$0
HBI to Sara Lee
Quarterly Cost
$0

2



--------------------------------------------------------------------------------



 



Attachment 10-3
Domain Names and Host Names
HBI Domains
saralee.net
saraleedirect.com
saraleeintimateapparel.com
saraleeintimateapparel.net
saraleeintimateapparel.org
saraleeintimates.com
saraleeprintables.at
saraleeprintables.be
saraleeprintables.ch
saraleeprintables.co.hu
saraleeprintables.co.uk
saraleeprintables.com
saraleeprintables.com.pt
saraleeprintables.cz
saraleeprintables.de
saraleeprintables.dk
saraleeprintables.gen.tr
saraleeprintables.gr
saraleeprintables.it
saraleeprintables.lt
saraleeprintables.lv
saraleeprintables.net
saraleeprintables.pl
saraleeprintables.ro
saraleeprintables.se
slbanet.com
saraleeba.com
slbasfa.com
slbasourcing.com
sldcatalog.com
sldirect.com
slh-b2b.com
slhlink.com
slhnet.com
slh-retail.com
slianet.com
slianet.net
slianet.org
slkp.com
slouterbanks.com
slsc.com
slucpfr.com

 



--------------------------------------------------------------------------------



 



slu-online.com
slusourcing.com
HBI Host Names
450.saralee.net
notes.saralee.net
mail.saralee.net
nowhere20.saralee.net
user3.saralee.net
ns3.saralee.net
notes.saralee.net
ironmail3.saralee.net
ironmail4.saralee.net
ironmail.saralee.net
ironmail2.saralee.net
ironcmc.saralee.net
user4.saralee.net
user2.saralee.net
nowhere9.saralee.net
nowhere10.saralee.net
nowhere11.saralee.net
nowhere12.saralee.net
nowhere13.saralee.net
nowhere14.saralee.net
nowhere6.saralee.net
nowhere7.saralee.net
nowhere15.saralee.net
nowhere18.saralee.net
dmzgate.saralee.net
krycek.saralee.net
ns.saralee.net
dmzserv3.saralee.net
ns2.saralee.net
sliaweb1.saralee.net
ftp.saralee.net
nowhere1.saralee.net
centauri.saralee.net
sldf51.saralee.net
sldf52.saralee.net
sldf5v.saralee.net
mail.saralee.net
byers.saralee.net
scully.saralee.net
mulder.saralee.net

2



--------------------------------------------------------------------------------



 



langly.saralee.net
as21.saralee.net
as2v.saralee.net
as22.saralee.net
as23.saralee.net
as24.saralee.net
as2vn.saralee.net
slctweb1.saralee.net
gadget.saralee.net
450.saralee.net
tracker01.saralee.net
hbiauth.saralee.net
tracker03.saralee.net
tracker04.saralee.net
itsweb1.saralee.net
testproxy.saralee.net
hive.saralee.net
w1lapd01.saralee.net
w1happ01.saralee.net
x.saralee.net

3



--------------------------------------------------------------------------------



 



Schedule 11
Consultative Services

1.   General. This is Schedule 11 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands, Inc. (“HBI”), a Maryland
corporation (the “Agreement”). This Schedule 11 describes certain information
technology consultation to be provided by each Party to the other Party.   2.  
Definitions. Capitalized terms used in this Schedule 11 and not defined herein
shall have the meanings set forth in the Agreement. The following terms shall
have the respective meanings set forth below.

2.1 “Business Unit” shall mean Purchaser’s internal business units.
2.2 “Commencement Date” shall mean the Distribution Date.
2.3 “Consultative Services” shall mean consultative services including technical
“questions and answers” on technical infrastructure that was in place at time of
Separation, general informational questions (e.g., circuit provisioning,
billing, contracts, etc.), infrastructure administrative changes, and related
issues.
2.4 “Schedule Term” shall mean a period of six (months) from the Commencement
Date.

3.   Service Commitments.

3.1 Sara Lee Obligations. Starting on the Commencement Date, Sara Lee shall
provide to HBI the Consultative Services based on requests from HBI. Service
requests associated with an active technical services agreement (e.g., Microsoft
Active Directory Services (as defined in Schedule 8)) are not covered by this
Schedule 11, but are covered under the applicable schedule to the Agreement.
3.2 HBI Obligations. Starting on the Commencement Date, HBI shall provide to
Sara Lee the Consultative Services based on requests from Sara Lee. Service
requests associated with an active technical services agreement (e.g., Microsoft
Active Directory Services (as defined in Schedule 8)) are not covered by this
Schedule 11, but are covered under the applicable schedule to the Agreement.

4.   Schedule Term. Each Party shall provide Consultative Services to the other
Party during the Schedule Term, unless this Schedule is first terminated as set
forth in the Agreement.   5.   Costs and Payment. No fee will be charged by
either Party for the Consultative Services if each Consultative Service request
takes no more than four (4) hours and the monthly aggregate of Consultative
Services by a Party does not exceed sixteen (16) hours. For each Consultative
Service request that is more than four (4) hours in duration or exceeds the
monthly limit, the Party providing such Consultative Services can, in its

 



--------------------------------------------------------------------------------



 



    discretion, charge the other Party for such Consultative Service request at
the rate of $61.00/hour for total time required to provide such Consultative
Service along with any additional expenses (e.g., travel, supplies, etc.)
required to satisfy such request. Prior to taking action on any Consultative
Service request that might be chargeable, the providing Party will provide, in a
reasonable amount of time, to the requesting representative of the other Party a
brief written time and cost estimate and such other Party may thereafter accept
or decline such Consultative Service. For any Consultative Services for which a
cost may be charged hereunder, the Party receiving such Services shall pay the
providing Party within thirty (30) days of the date of submission of an invoices
for such Consultative Services by such providing Party.

2



--------------------------------------------------------------------------------



 



Schedule 12
AB Spooler Viking Services

1.   General. This is Schedule 12 to that certain Master Transition Services
Agreement dated as of August 31, 2006, by and between Sara Lee Corporation, a
Maryland corporation (“Sara Lee”), and Hanesbrands, Inc. (“HBI”), a Maryland
corporation (the “Agreement”). This Schedule 12 describes certain information
technology services related to AB Spooler Viking services (as defined below) to
be provided by HBI (for purposes of this Schedule 12, the “Provider”) to Sara
Lee (for purposes of this Schedule 12, the “Purchaser”). This Schedule 12
includes Attachment 12-1 and Attachment 12-2 attached hereto.   2.  
Definitions. Capitalized terms used in this Schedule 12 and not defined herein
shall have the meanings set forth in the Agreement. The following terms shall
have the respective meanings set forth below.

2.1 “Commencement Date” shall mean the Distribution Date.
2.2 “Extension Schedule Term” shall mean a period of up to three (3) months
after the Initial Schedule Term.
2.3 “Initial Schedule Term” shall mean a period of three (3) months after the
Commencement Date.
2.4 “Mason Data Center” shall mean Purchaser’s data and service center in Mason,
Ohio.
2.5 “AB Spooler Viking” shall mean Provider’s directory service used to print
information from and to the Purchaser’s environment.
2.6 “AB Spooler Viking Services” shall mean those general technical and
operational services for the ongoing operation and maintenance of the existing
AB Spooler Viking Services systems to be provided by Provider to Purchaser as
described in this Schedule, including, without limitation system administration
and availability services, break/fix troubleshooting and problem resolution
services.
2.7 “Schedule Term” shall mean, collectively, the Initial Schedule Term and any
Extension Schedule Term.
2.8 “Service Owner” shall mean, with respect to a Party, the individual
designated in Section 11 to be such Party’s initial point of contact and
escalation for the AB Spooler Viking Services.
2.9 “Winston-Salem Data Center” shall mean Provider’s data and service center in
Winston-Salem, North Carolina.

 



--------------------------------------------------------------------------------



 



3.   Service Commitments.

3.1 Provider Obligations. Starting on the Commencement Date, Provider shall
provide to Purchaser the following AB Spooler Viking Services.

  (i)   Technical support services for AB Spooler Viking system, including:

  (a)   Providing services related to hardware and Software sourcing,
installation, upgrade, maintenance, and administrative support as required by
the HBI Systems Engineering group headed by the Senior Manager, David Whitley
(336-519-8421) and SLC Intel group headed by the Manager, Tom Schario
(513-204-4080) (As used in this paragraph “Software” refers to all
non-application software specific to the platforms supported including operating
system and related components, data transfer products, etc. Hardware and
Software installation or upgrade projects will be scheduled to maintain support,
correct problems and provide capacity.);     (b)   Providing services for the
maintenance of operating systems and major subsystems for all platforms at a
release level required to support existing Purchaser application requirements;  
  (c)   Coordinating all software and hardware installations including planning,
scheduling, testing, and implementation;     (d)   Providing periodic management
reports, promptly upon Purchaser’s request, on key indicators and resources
(e.g., central processing unit (CPU) and direct access storage device (DASD))
pertaining to performance, utilization, and capacity; and     (e)   Providing
proactive and reactive tuning/capacity support in order to maintain agreed to
performance/capacity requirements or service levels and implementing corrective
action within control of the Mason Data Center as quickly as possible based on a
mutually agreed upon schedule.

  (ii)   Systems operation services for AB Spooler Viking system, including
those set forth below.

  (a)   Change control and administration services, including:

  •   Providing a formal change control process for non-emergency changes that
substantially affect the Winston-Salem Data Center and related components;     •
  Implementing changes only during downtime and service windows mutually agreed
upon by Provider personnel and

2



--------------------------------------------------------------------------------



 



      Purchaser customers, unless the Parties mutually agree that the change is
needed to correct a critical problem (in which case Provider shall implement the
change as soon as possible);     •   Conducting a weekly meeting as part of the
change control process to Schedule and coordinate changes that affect the
Winston-Salem Data Center and Purchaser;     •   Inviting Purchaser to
participate in weekly meetings to stay fully informed of changes that may impact
specific applications or the total environment;     •   Notifying those parties
affected by a change in advance of the change (within a minimum of one (1) week
in advance of the planned implementation) depending on the scope of impact of
the change, and including in the applicable notification a description of the
change, what the change will impact, and the expected outage; and     •  
Implementing all changes through a documented test plan (if technology permits)
and preparing a documented back-out plan.

  (b)   Availability management services, including:

  •   Establishing scheduled availability for hardware and online systems on a
fiscal year basis;     •   Monitoring all platforms including networks
continuously twenty-four (24) hours a day, seven (7) days a week, including
logging, tracking and escalating any problems according to the problem
management procedures and on-call responsibility list maintained and supported
by the Provider and Purchaser customer support centers;     •   Maintaining
system availability for the AB Spooler Viking system twenty-four hours a day by
three hundred and sixty-five days a year; and     •   Maintaining operating
systems and major subsystems for all platforms at a release level required to
support existing Purchaser application requirements.

  (iii)   Disaster recovery/continuity services for AB Spooler Viking system,
including:

3



--------------------------------------------------------------------------------



 



  (a)   Providing disaster recovery planning services that cover a total or
partial loss of the Winston-Salem Data Center;     (b)   Promptly notifying the
Purchaser Chief Information Officers and the Parties’ designated disaster
recovery coordinators in the event of a disaster that prevents services from
being provided for an extended period of time;     (c)   Declaring a disaster
and moving to a backup site upon determination that the total or partial data
center outage will significantly exceed the maximum defined recovery time
objective (RTO) for lost systems (currently seventy-two (72) hours for the
Microsoft Activity Directory) and involving the Purchaser Chief Information
Officers and the Parties’ designated disaster recovery coordinators in making
the foregoing determination;     (d)   Providing recovery for all contracted
system and production data to the latest weekend back-up and forward recovery of
all Purchaser files to the latest daily offsite backup available;     (e)  
Providing AB Spooler Viking Services in a disaster in “keep alive” versus
“business as usual” mode unless otherwise designated (which may require
activation of the Purchaser’s business continuity plan);     (f)   Providing
assistance to the Purchaser in the development of information technology
disaster recovery plans depending on resource availability;     (g)  
Coordinating and conducting disaster recovery and fail over tests as requested
and working with Purchaser to determine specific systems to be tested and the
scope of each test at the beginning of each fiscal year with the participation
of the Purchaser’s designated Disaster Recovery Coordinator;     (h)  
Coordinating with the current disaster recovery services vendor (SunGard
Availability Services) and providing Purchaser access to such vendor as
necessary or as reasonably requested by Purchaser; and     (i)   Coordinating
with the current offsite storage vendor (Iron Mountain) and providing Purchaser
access to such vendor as necessary or as reasonably requested by Purchaser.

  (iv)   Application services for AB Spooler Viking system, including:

4



--------------------------------------------------------------------------------



 



  (a)   Support, application maintenance, infrastructure, database, and security
administration services, including without limitation, the following:

  •   System administration and availability assurance;     •   Application
configuration changes per Purchaser request or approved change documents;     •
  Break/fix – troubleshooting and problem resolution;     •   Application
performance/tuning services required to maintain application performance at
acceptable levels;     •   Software application and hardware upgrades required
to maintain vendor support;     •   Support services for testing associated with
approved change or upgrade activities;     •   Application security services to
assure the integrity, availability, control, and audit ability of information
under custodianship of Provider and its IT personnel;     •   Services to ensure
adherence to existing policies and procedures;     •   Services to maintain
sufficient levels of internal controls and segregation of duties for processes
resident at Provider’s facilities;     •   Services to provide data and
supporting documentation to Purchaser business units upon request;     •  
Support services for internal and external audit needs; and     •   Services to
respond promptly to business unit information requests.

3.2 Purchaser Obligations. In connection with the AB Spooler Viking Services to
be provided by Provider to Purchaser hereunder, Purchaser shall do the
following, as necessary for Provider to perform the AB Spooler Viking Services:

  (i)   Perform the tasks identified as being the responsibility of Purchaser in
this Schedule 12;

5



--------------------------------------------------------------------------------



 



  (ii)   Perform application recovery procedures beyond those covered by Data
Center-supported weekly back-up and daily incremental saves and execute such
procedures as part of the master disaster recovery plan owned by Provider’s
technology services team and Purchaser’s AB Spooler Viking system team;    
(iii)   Participate in Provider’s application recovery activities as necessary
for Provider to carry out its responsibilities specified in Section 3.1(iii)
through the involvement of Purchaser’s IT staff and user community;

4.   Service Delivery. In addition to the requirements set forth elsewhere in
this Schedule 12, Provider will perform the AB Spooler Viking Services in the
same manner, with the same frequency of service delivery and the same personnel,
and during the same working hours as the predecessor to Provider performed
services that are the same as the AB Spooler Viking Services prior to the
Commencement Date. With respect to any AB Spooler Viking system Service for
which the predecessor to Provider did not perform an equivalent service prior to
the Commencement Date, the Provider shall perform such AB Spooler Viking system
Service with the frequency of service delivery reasonably requested by
Purchaser.   5.   Schedule Term. Provider shall provide the AB Spooler Viking
Services during the Schedule Term, unless this Schedule is first terminated as
set forth in the Agreement. In the event Purchaser requires continuing AB
Spooler Viking Services, beyond the Initial Schedule Term, Purchaser may extend
the Schedule Term for the Extension Schedule Term by providing to Provider
written notice of extension at least fifteen (15) days prior to the expiration
of the Initial Schedule Term.   6.   Service Level Obligations and Escalation.

6.1 Service Level Obligations. Provider will provide the AB Spooler Viking
Services in accordance with the service levels identified in Attachment 12-1. If
no service levels are included in Attachment 12-1 with respect to a particular
service, Provider will provide such service in accordance with the higher of
(a) the level of service comparable to what has historically been provided by
the predecessor of Provider prior to the Commencement Date, or (b) the level of
service that Provider provides to its own business units for services similar to
the AB Spooler Viking Services.
6.2 Escalation. The Parties shall attempt to resolve any outstanding issues not
resolved in connection with Attachment 12-1 or any other issue or disputes
arising with respect to the AB Spooler Viking Services first by having the
Service Owners attempt to resolve the dispute or issue. If the dispute or issue
remains outstanding and cannot be resolved by the Service Owners, the Parties
shall resolve the issue in accordance with Article VIII of the Agreement.

7.   Costs. Purchaser shall pay Provider the fees set forth in Attachment 12-2
for the AB Spooler Viking Services. Unless otherwise specified in this
Schedule 12 or the

6



--------------------------------------------------------------------------------



 



    Agreement, all time and materials expended by Provider in the performance of
the AB Spooler Viking Services shall be included in the applicable fees set
forth in Attachment 12-2, and Provider shall not be entitled to receive any
further compensation therefor. Provider may provide systems enhancements and
modifications related to the AB Spooler Viking Services, above and beyond
applications and reports in existence as of the Commencement Date, at an
additional cost to be negotiated at the time of the request for such
enhancements and modifications. In the event the Parties agree upon such
enhancements and modifications, the Parties shall develop a separate statement
of work or addendum to this Schedule 12 with respect to such enhancements and
modifications and Provider shall invoice Purchaser for such enhancements and
modifications separately.   8.   Invoicing and Payment. Provider shall invoice
Purchaser for the AB Spooler Viking Services in arrears on a quarterly basis
after the conclusion of each fiscal quarter during the term of this Schedule 12.
Purchaser shall pay all invoices for the AB Spooler Viking Services within
forty-five (45) days of the date of submission of such invoices by Provider to
Purchaser.   9.   Service Locations. Provider shall provide the AB Spooler
Viking Services from Provider’s Winston-Salem Data Center. Purchaser shall
receive the AB Spooler Viking Services at Purchaser’s Mason Data Center, its
facilities in Clayton, MO and Earth City, MO and any other location designated
by Purchaser. During the term of this Schedule 12, if Provider requires access
to Purchaser facilities in connection with Provider’s provision of the AB
Spooler Viking Services, Purchaser will provide to Provider access to
Purchaser’s facilities upon Provider’s request as necessary to enable Provider
to perform the AB Spooler Viking Services. Provider will comply with all
policies, including without limitation, use, security, and access policies, at
each Purchaser facility for Purchaser’s employees and visitors generally as may
be in effect from time to time.   10.   Software, Hardware and Other Assets.
Except as otherwise provided herein, Provider shall be responsible for
(i) obtaining all software, hardware and other assets (including licenses)
necessary to perform the AB Spooler Viking Services as such AB Spooler Viking
Services have historically been provided, and (ii) the costs of all such
software, hardware, and other assets (including licenses) so long as such
annualized costs do not exceed those annualized costs incurred by Provider
before the Commencement Date. Any increase in such annualized costs after the
Commencement Date for software, hardware or other assets (including licenses)
that are necessary in order for Provider to provide the AB Spooler Viking
Services without a degradation in the quality of the AB Spooler Viking Services
or that are otherwise incurred based on Purchaser’s request shall be paid for by
Purchaser. Provider agrees to consult with Purchaser before incurring such
increased costs.

7



--------------------------------------------------------------------------------



 



11.   Service Owners. The Parties’ respective Service Owners for AB Spooler
Viking Services under this Schedule 12 are identified below.

         
 
  Provider:   Purchaser:
 
       
 
  David Whitley   Tom Schario
 
  Senior Manager, HbI Systems Engineering   Manager, SLC Intel Group
 
  (336) 519-8421   (513) 204-4080

8



--------------------------------------------------------------------------------



 



Attachment 12-1
Service Level Targets
Service Targets For AB SPOOLER VIKING SYSTEM Application Services
Service Targets over the Escalation Process

                                      1st       Level 1   Level 2   Level 3  
Escalation  
All severity 3 issues (not problem related)
  1 hour   No maximum target   No maximum target   N/A
 
                   
All severity 2 issues (process failure or process completes with non-critical
error, work-around available)
  1 hour   4 hours   No maximum target   2 hours

 
                   
All severity 1 issues (work interrupted, no
  30 minutes   2 hours   4 hours with vendor assistance   1 hour    
work-around)
       

Service Targets Definitions
Level 1 is an introductory Customer Support Consultant and lower level network
analyst troubleshooting and resolving the problem.
Level 2 is a mid level senior analyst and/or network architect troubleshooting
and resolving the problem.
Level 3 is a network architect working with external vendor resources
troubleshooting and resolving the problem.
First escalation is the notification of senior management of the issue.

 



--------------------------------------------------------------------------------



 



Attachment 12-2
Costs

         
Quarterly Cost
 
       
$0
       

2